Exhibit 10.4

 

Execution Copy

 

 

 

 

ASSET PURCHASE AGREEMENT

 

 

by and between

 

 

CIBER, INC.,

 

as Seller,

 

 

and

 

 

SAVVIS COMMUNICATIONS CORPORATION

 

as Buyer

 

 

Dated as of July 28, 2012

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I PURCHASE AND SALE; PURCHASE PRICE; ADJUSTMENTS

 

1

 

 

 

 

1.1

Purchase and Sale of Assets

 

1

 

 

 

 

1.2

Excluded Assets

 

3

 

 

 

 

1.3

Assumption of Liabilities

 

4

 

 

 

 

1.4

Excluded Liabilities

 

5

 

 

 

 

1.5

Aggregate Consideration; Purchase Price

 

5

 

 

 

 

1.6

Earn-Out

 

6

 

 

 

 

1.7

Allocation of Purchase Price

 

8

 

 

 

 

1.8

Books and Records

 

9

 

 

 

 

1.9

Intellectual Property

 

9

 

 

 

 

1.10

Insurance Proceeds

 

9

 

 

 

 

ARTICLE II THE CLOSING

 

10

 

 

 

 

2.1

Time and Place

 

10

 

 

 

 

2.2

Closing Deliveries of Seller

 

10

 

 

 

 

2.3

Closing Deliveries of Buyer

 

11

 

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER

 

11

 

 

 

 

3.1

Organization

 

11

 

 

 

 

3.2

Authority

 

12

 

 

 

 

3.3

No Violation; Third Party Consents

 

12

 

 

 

 

3.4

Government Consents

 

12

 

 

 

 

3.5

Financial Statements

 

13

 

 

 

 

3.6

Undisclosed Liabilities

 

13

 

 

 

 

3.7

Absence of Material Adverse Effect and Certain Events

 

14

 

 

 

 

3.8

Material Contracts

 

15

 

i

--------------------------------------------------------------------------------


 

3.9

Intellectual Property and Proprietary Rights

 

15

 

 

 

 

3.10

Labor Matters

 

18

 

 

 

 

3.11

Employee Benefit Plans

 

19

 

 

 

 

3.12

Taxes

 

20

 

 

 

 

3.13

Real Property

 

21

 

 

 

 

3.14

Litigation; Governmental Orders

 

22

 

 

 

 

3.15

Compliance with Laws

 

22

 

 

 

 

3.16

Environmental Matters

 

23

 

 

 

 

3.17

Insurance

 

24

 

 

 

 

3.18

Transactions with Affiliates

 

25

 

 

 

 

3.19

Brokers

 

25

 

 

 

 

3.20

Title to and Sufficiency of Assets

 

25

 

 

 

 

3.21

Existing Customers and Vendors

 

25

 

 

 

 

3.22

Solvency

 

26

 

 

 

 

3.23

No Guarantees

 

26

 

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER

 

26

 

 

 

 

4.1

Organization

 

26

 

 

 

 

4.2

Authority

 

27

 

 

 

 

4.3

No Violation; Third Party Consents

 

27

 

 

 

 

4.4

Governmental Consents

 

27

 

 

 

 

4.5

Litigation

 

28

 

 

 

 

4.6

Brokers

 

28

 

 

 

 

4.7

Financing

 

28

 

 

 

 

4.8

Solvency

 

28

 

 

 

 

ARTICLE V PRE-CLOSING COVENANTS AND AGREEMENTS

 

28

 

ii

--------------------------------------------------------------------------------


 

5.1

Conduct of the ITO Business Pending the Closing

 

28

 

 

 

 

5.2

Notice; Effect of Notice

 

32

 

 

 

 

5.3

Control of Business

 

32

 

 

 

 

5.4

Access to Information

 

32

 

 

 

 

5.5

Notices and Consents

 

33

 

 

 

 

5.6

Indebtedness and Encumbrances, etc.

 

34

 

 

 

 

5.7

Business Employees

 

34

 

 

 

 

5.8

Employment Laws and Regulations

 

35

 

 

 

 

5.9

Financial Statements

 

35

 

 

 

 

5.10

No Solicitation

 

36

 

 

 

 

5.11

Monthly Recurring Revenue Report

 

36

 

 

 

 

5.12

Physical Location of Assets

 

36

 

 

 

 

ARTICLE VI ADDITIONAL COVENANTS

 

36

 

 

 

 

6.1

Publicity

 

36

 

 

 

 

6.2

Post-Closing Consents; Nonassignable Assets

 

37

 

 

 

 

6.3

Employees and Employee Benefit Matters

 

38

 

 

 

 

6.4

Retention of Records and Access to Records and Employees

 

40

 

 

 

 

6.5

Termination of Rights to the Seller Names and Marks

 

41

 

 

 

 

6.6

Further Assurances

 

42

 

 

 

 

6.7

Mail and Other Communications

 

42

 

 

 

 

6.8

Payroll

 

42

 

 

 

 

6.9

Proration

 

42

 

 

 

 

6.10

Quarterly Reporting Requirements

 

43

 

 

 

 

6.11

Selling Subsidiary Acquisitions

 

43

 

 

 

 

6.12

Non-Solicitation of Employees

 

43

 

iii

--------------------------------------------------------------------------------


 

6.13

Non-Solicitation of Existing Customers; Right of First Offer

 

43

 

 

 

 

6.14

Accounts Receivable

 

45

 

 

 

 

ARTICLE VII TAX MATTERS

 

46

 

 

 

 

7.1

Responsibility for Taxes

 

46

 

 

 

 

7.2

Post-Closing Assistance

 

46

 

 

 

 

7.3

Post-Closing Tax Matters

 

46

 

 

 

 

7.4

Transfer Taxes

 

47

 

 

 

 

7.5

Tax Refunds

 

47

 

 

 

 

ARTICLE VIII CLOSING CONDITIONS

 

48

 

 

 

 

8.1

Conditions Precedent to Obligation of the Parties

 

48

 

 

 

 

8.2

Conditions Precedent to Obligation of Buyer

 

48

 

 

 

 

8.3

Conditions Precedent to Obligation of Seller

 

50

 

 

 

 

ARTICLE IX INDEMNIFICATION

 

51

 

 

 

 

9.1

Survival

 

51

 

 

 

 

9.2

Indemnification

 

51

 

 

 

 

9.3

Indemnification Procedures

 

53

 

 

 

 

9.4

Limitations on Indemnification

 

56

 

 

 

 

9.5

No Other Representations or Warranties

 

58

 

 

 

 

9.6

Exclusive Remedy; Nature of Representations and Warranties

 

59

 

 

 

 

9.7

Tax Treatment of Indemnity Payment

 

59

 

 

 

 

9.8

Waiver of Subrogation Rights

 

59

 

 

 

 

9.9

Satisfaction of Claims

 

59

 

 

 

 

ARTICLE X SPECIAL INDEMNIFICATION

 

60

 

 

 

 

10.1

Special Indemnification

 

60

 

 

 

 

10.2

Limitations on Special Indemnification

 

60

 

iv

--------------------------------------------------------------------------------


 

10.3

Special Indemnification Procedures

 

61

 

 

 

 

10.4

Exclusive Remedy

 

62

 

 

 

 

ARTICLE XI TERMINATION

 

62

 

 

 

 

11.1

Termination

 

62

 

 

 

 

11.2

Termination Procedure

 

62

 

 

 

 

11.3

Effect of Termination

 

63

 

 

 

 

ARTICLE XII MISCELLANEOUS

 

63

 

 

 

 

12.1

Expenses

 

63

 

 

 

 

12.2

Notices

 

63

 

 

 

 

12.3

Assignment

 

64

 

 

 

 

12.4

Bulk Sale and Bulk Transfer Compliance

 

64

 

 

 

 

12.5

Amendments and Waiver

 

64

 

 

 

 

12.6

Entire Agreement

 

65

 

 

 

 

12.7

Specific Performance

 

65

 

 

 

 

12.8

No Third Party Beneficiaries

 

65

 

 

 

 

12.9

Governing Law

 

65

 

 

 

 

12.10

Neutral Construction

 

65

 

 

 

 

12.11

Severability

 

66

 

 

 

 

12.12

Heading; Interpretation; Schedules and Exhibits

 

66

 

 

 

 

12.13

Consent to Jurisdiction and Service of Process

 

66

 

 

 

 

12.14

Waiver of Jury Trial

 

67

 

 

 

 

12.15

Counterparts

 

68

 

 

 

 

12.16

Non-Recourse

 

68

 

 

 

 

12.17

Inconsistencies with Other Agreements

 

68

 

 

 

 

12.18

Obligations of Seller and Buyer

 

68

 

v

--------------------------------------------------------------------------------


 

 

 

 

 

12.19

Confidentiality Agreement

 

68

 

Annex I:

Definitions

Annex II:

Earn-Out Calculation

Annex III:

Covenants

Annex IV:

Indemnity Examples

Annex V:

Monthly Recurring Revenue Calculation

 

 

Exhibit A:

Form of Bill of Sale and Assignment and Assumption Agreement

Exhibit B:

[Intentionally Omitted]

Exhibit C:

[Intentionally Omitted]

Exhibits D1-D4:

Forms of Selling Subsidiary Acquisition Agreements

 

vi

--------------------------------------------------------------------------------

 


 

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT (this “Agreement”) is dated as of July 28, 2012,
by and between CIBER, Inc., a Delaware corporation (“Seller”), and Savvis
Communications Corporation, a Missouri corporation (“Buyer”).

 

W I T N E S S E T H:

 

WHEREAS, Seller provides certain outsourced enterprise infrastructure management
solutions, including application management services, information management
services, managed hosted infrastructure, end user service desk and desktop
services, remote infrastructure management and application operations support
currently conducted through Seller’s unincorporated IT Outsourcing division in
the United States, Europe and India (the “ITO Division”);

 

WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, the Customer Contracts and the assets, properties, contracts and rights
owned and used by Seller primarily in connection with the operation of the ITO
Division, including any right, title and interest in and to the Purchased Assets
owned or held for use by the Selling Subsidiaries (the “ITO Business”), other
than the Excluded Assets, and Buyer desires to assume the Assumed Liabilities
with respect to the ITO Business, all on the terms and subject to the conditions
set forth herein;

 

WHEREAS, certain of the Affiliates of the parties will enter into separate
Selling Subsidiary Acquisition Agreements and any related agreements necessary
to complete the cumulative purchase or acquisition, directly or indirectly, of
all of the Selling Subsidiary Assets; and

 

WHEREAS, certain terms used in this Agreement are defined in Annex I.

 

NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, mutual covenants and agreements hereinafter set
forth, the parties hereto hereby agree as follows:

 

ARTICLE I
PURCHASE AND SALE; PURCHASE PRICE; ADJUSTMENTS

 

1.1                                               Purchase and Sale of Assets. 
Upon the terms and subject to the conditions set forth herein and in the
respective Selling Subsidiary Acquisition Agreements, at the Closing, Seller and
the Selling Subsidiaries shall sell, transfer, assign, convey and deliver to
Buyer and its Affiliates, and Buyer and its Affiliates shall purchase, acquire
and accept from Seller and the Selling Subsidiaries, free and clear of all
Encumbrances (other than Permitted Encumbrances), all right, title and interest
of Seller and the Selling Subsidiaries in, to and under the assets of Seller and
the Selling Subsidiaries existing as of the Closing Date, of every kind or
description, wherever located, and which primarily relate to the ITO Business,
excepting only the Excluded Assets, including the following (the “Purchased
Assets”):

 

--------------------------------------------------------------------------------


 

(a)                                 all inventories, raw materials,
work-in-process, finished goods, parts, and packaging materials of the ITO
Business;

 

(b)                                 except as set forth in Section 1.2(k), all
furniture, fixtures, equipment and other tangible personal property of the ITO
Business, including the furniture, equipment and other tangible personal
property listed on Schedule 1.1(b);

 

(c)                                  subject to the limitations set forth in
Section 6.2, (i) the customer contracts listed on Schedule 1.1(c)(i) (the
“Customer Contracts”), (ii) all Contracts to which Seller or its Subsidiaries is
bound to the extent concerning Purchased Business Intellectual Property listed
on Schedule 1.1(c)(ii), (iii)  the Real Property Leases listed on Schedule
1.1(c)(iii), (iv) the Contracts listed on Schedule 1.1(c)(iv), including the
Vendor Contracts, (v) all employment agreements or contracts to which a
Continuing Employee is a party at Closing and listed on Schedule 1.1(c)(v) (the
“Employee Contracts”), and (vi) all Contracts constituting Contracts of the ITO
Business entered into by or on behalf of Seller or its Subsidiaries (or by which
any of their respective assets or properties become bound) after the date hereof
and prior to the Closing in accordance with Section 5.1 (the Contracts referred
to in clauses (i) through (vi) above, collectively, the “Purchased Contracts”);

 

(d)                                 to the extent transferable by Seller to
Buyer under applicable Law, all Licenses set forth, or required to be set forth,
on Schedule 3.15(e);

 

(e)                                  all actions, credits, rights of set-off of
any kind, and all rights under and pursuant to all indemnities, warranties,
representations and guarantees made by suppliers, manufacturers, contractors,
customers or other third parties relating to the period on or after the Closing
Date; and in each case relating primarily to the Purchased Assets or the Assumed
Liabilities, and the right to collect damages or proceeds in connection
therewith;

 

(f)                                   all Purchased Business Intellectual
Property;

 

(g)                                  (i) copies of all accounting records, to
the extent primarily related to the ITO Business (including all Tax records
solely relating to the ITO Business, if any), and (ii) all other records, bid
files and contract files (including electronic copies), ledgers, files,
invoices, supplier, customer and other lists, drawings, specifications, studies,
reports, correspondence, and other printed or written documents or materials, to
the extent primarily related to the ITO Business, including active personnel
files and copies of open workers’ compensation claim files pertaining to all
Continuing Employees, other than those items referred to in clauses (i) or (ii)
above which Seller is (x) prohibited from disclosing or transferring to Buyer
under applicable Law and (y) required by applicable Law to retain, of which
Seller will provide true, correct, and complete copies to Buyer to the fullest
extent permitted by applicable Law (collectively, “Books and Records”) or which
are listed on Schedule 1.1(g);

 

(h)                                 all stationary, forms, labels, shipping
material, catalogues, brochures, art work, photographs, advertising material,
and promotional material, to the extent exclusively related to the ITO Business;

 

2

--------------------------------------------------------------------------------


 

(i)                                     all rights, claims, causes of action,
rights of recovery, rights of set-off and rights of reimbursement of any kind or
nature associated with the Purchased Assets relating to the period on or after
the Closing Date to the extent primarily related to the ITO Business;

 

(j)                                    all rights to receive mail and other
communications addressed to Seller after the Closing associated with the
Purchased Assets (including mail and communications from customers, suppliers,
agents and others);

 

(k)                                 subject to Section 5.1, all claim, right or
interest of Seller or its Subsidiaries in, to or under (i) awards, to the extent
made prior to or on the Closing Date, of Contracts to the ITO Business or (ii)
any Bids which (x) have been submitted by the ITO Business as of the Closing or
(y) are being prepared by the ITO Business as of the Closing, including any
awards (whether made prior to, on, or after the Closing Date) of a Contract
based on any such submitted or pending Bids, including the right, post-Closing,
to enforce the rights of Seller under any such Contract awards and Bids; and

 

(l)                                     all goodwill related to the ITO Business
and all other intangible assets of Seller primarily associated with the ITO
Business, and all other assets, properties, rights, and claims of Seller of any
kind or nature which primarily relate to the ITO Business or the other assets.

 

Schedule 1.1(b) sets forth the physical location of each Purchased Asset
referred to in Section 1.1(a) or Section 1.1(b) (the “Physical Purchased
Assets”) (including, without limitation, any Purchased Asset set forth on
Schedule 1.1(b)) (including reasonable detail as to each such Purchased Asset
(e.g., Latitude D830) and the identity of the Person in control of the facility
at which the Physical Purchased Asset is located).

 

1.2                                               Excluded Assets.  Nothing
herein contained shall be deemed to sell, transfer, assign or convey to Buyer,
and Seller shall retain all right, title and interest to, in and under the
following Contracts, interests, rights and other assets and properties of Seller
(the “Excluded Assets”):

 

(a)                                 all cash, cash equivalents, bank deposits,
purchasing card deposits or similar cash items of Seller, and all bank accounts
of Seller;

 

(b)                                 all Accounts Receivable, notes receivable
and other receivables of the ITO Business as of the Closing;

 

(c)                                  all prepaid and deferred items, including
all security or similar deposits, prepaid expenses and other prepaid assets and
unbilled charges, fees and security or similar deposits, to the extent primarily
related to the ITO Business as of the Closing;

 

(d)                                 (i) all Contracts of Seller and its
Subsidiaries other than the Purchased Contracts, (ii) the Contracts of the ITO
Business listed on Schedule 1.2(d) and (iii) all Real Property Leases (to the
extent not listed on Schedule 1.1(c)(iii)) (collectively, the “Excluded
Contracts”);

 

(e)                                  all Licenses listed on Schedule 1.2(e);

 

3

--------------------------------------------------------------------------------


 

(f)                                   any claim, right or interest of Seller or
the Selling Subsidiaries in or to any refund, rebate, abatement or other
recovery for Taxes, together with any interest due thereon or penalty rebate
arising therefrom, for any Pre-Closing Tax Period;

 

(g)                                  all insurance policies or rights to
proceeds thereof relating to the assets, properties, business or operations of
Seller;

 

(h)                                 the Seller Names and Marks;

 

(i)                                     all rights, claims, causes of action,
rights of recovery, rights of set-off, and rights of reimbursement of any kind
or nature of Seller relating (and only to the extent relating) (i) to the
assets, properties, business or operation of Seller other than the Purchased
Assets or the ITO Business, or (ii) to any Excluded Liabilities;

 

(j)                                    except with respect to the Business
Employee Liabilities, all Plans, including, all assets relating to or owned by,
and all rights in and to, any Plan;

 

(k)                                 all furniture, fixtures, equipment and other
tangible personal property set forth on Schedule 1.2(k);

 

(l)                                     all Intellectual Property of Seller and
its Subsidiaries not constituting Purchased Business Intellectual Property;

 

(m)                             any deposits or similar items associated with
the Excluded Assets; and

 

(n)                                 any assets of Seller that are not used
primarily by the ITO Business.

 

1.3                                               Assumption of Liabilities. 
Upon the terms and subject to the conditions set forth in this Agreement
(including Section 1.4), at the Closing, Buyer or its Buying Subsidiaries shall
assume and shall perform and discharge, when due, in accordance with their
respective terms only those Liabilities of Seller or its Selling Subsidiaries
relating to the ownership of the Purchased Assets or operation or the conduct of
the ITO Business arising specifically out of or resulting directly from an
event, act or occurrence from and after the Closing (collectively, the “Assumed
Liabilities”).  Buyer and its Buying Subsidiaries shall also assume, perform and
discharge, when due, in accordance with their respective terms, only the
following additional Liabilities of Seller and its Selling Subsidiaries:

 

(a)                                 all Liabilities of Seller and the Selling
Subsidiaries under the Purchased Contracts (but not including any Liabilities of
Seller or the Selling Subsidiaries arising out of or in connection with any
breach of any Purchased Contract by Seller or any of the Selling Subsidiaries
occurring as of or prior to the Closing);

 

(b)                                 one-half of all Transfer Taxes applicable to
the transfer of the Purchased Assets and the ITO Business pursuant to this
Agreement; and

 

(c)                                  the Business Employee Liabilities.

 

4

--------------------------------------------------------------------------------


 

1.4                                               Excluded Liabilities. 
Notwithstanding anything contained in this Agreement to the contrary, neither
Buyer nor any Affiliate thereof is assuming, and neither Buyer nor any Affiliate
thereof shall be responsible or liable for, and Seller and the Selling
Subsidiaries shall retain and be responsible or liable for, all Liabilities of
Seller and the Selling Subsidiaries, other than the Assumed Liabilities (all
such Liabilities that are not being assumed by Buyer, the “Excluded
Liabilities”), including the following:

 

(a)                                 all Liabilities of Seller or the Selling
Subsidiaries under this Agreement and any other Transaction Agreement to which
Seller or any Selling Subsidiary is a party;

 

(b)                                 all Liabilities of Seller and the Selling
Subsidiaries under the Purchased Contracts, to the extent arising out of or in
connection with breaches of the Purchased Contracts occurring as of or prior to
the Closing;

 

(c)                                  all accounts payable and accrued expenses
of the ITO Business as of the Closing primarily related to the ITO Business, to
the extent such accounts payable and accrued expenses remain unpaid at Closing;

 

(d)                                 except to the extent provided in Section
6.4, all Liabilities under the Plans (whether or not such Liabilities arise at,
prior to, or following the Closing);

 

(e)                                  all Liabilities arising out of or related
to Excluded Assets;

 

(f)                                   all Liabilities relating to the
employment, or termination of employment, of (i) any Person arising from or
related to the operation of the ITO Business at or prior to the Closing
(including any severance and any retention or stay bonuses), except the Business
Employee Liabilities, or (ii) any Person who is not a Business Employee (whether
arising before, at, or after the Closing); and

 

(g)                                  except as otherwise provided in Section
1.3(b), any Liability for any Taxes (including payroll taxes (e.g., FICA,
Medicare and unemployment taxes)) of the ITO Business for any Pre-Closing Tax
Period.

 

1.5                                               Aggregate Consideration;
Purchase Price.

 

(a)                                 The aggregate consideration to be paid by
Buyer for the Purchased Assets shall consist of (i) the Purchase Price (as
defined below) and (ii) the assumption of the Assumed Liabilities.

 

(b)                                 The aggregate cash purchase price payable by
Buyer at the Closing for the Purchased Assets shall be Seven Million Dollars
($7,000,000) in cash (the “Closing Date Purchase Price”), which shall be
adjusted after the Closing, as contemplated by Section 1.6 (as so adjusted, the
“Purchase Price”).  Notwithstanding anything contained in this Agreement to the
contrary, in no event shall the aggregate Purchase Price exceed Twenty Million
Dollars ($20,000,000).

 

5

--------------------------------------------------------------------------------


 

(c)                                  The Closing Date Purchase Price will be
paid at the Closing by Buyer to Seller by wire transfer of immediately available
funds in accordance with the written payment instructions delivered by Seller to
Buyer at least three (3) days prior to the Closing Date.

 

1.6                                               Earn-Out.  Seller shall be
entitled to receive the Earn-Out Amount, as finally determined in accordance
with this Section 1.6, if any, as deferred payment of additional Purchase Price,
pursuant to the terms and conditions set forth below:

 

(a)                                 No later than January 31, 2014, Buyer shall
prepare and deliver to Seller a report (the “Proposed Earn-Out Determination
Report”), together with reasonable supporting documentation, setting forth the
calculation as of December 31, 2013 of the total Monthly Recurring Revenue from
(i) the existing customers of the ITO Business listed on Schedule 1.6(a) hereto
(such customers and their successors and permitted assigns, collectively the
“Existing Customers”), (ii) any services Seller or any of its Affiliates
purchase directly from Buyer or its Affiliates for use by Seller or any of its
Affiliates, (iii) Seller or any of its Affiliates’ resale of services of Buyer
or its Affiliates from and after the date of this Agreement pursuant to that
certain Master Services and Reseller Agreement, by and between Savvis
Communications Corporation and Seller, dated July 14, 2011 (the “MSRA”), and
(iv) the Monthly Recurring Revenue of Buyer under the Subcontract; provided that
any Monthly Recurring Revenue related to Existing Customers that is included
under clause (i) shall only be included for purposes of clause (i) and not
duplicated for purposes of clause (iii).

 

(b)                                 Seller shall have ninety (90) days (the
“Review Period”) following receipt of the Proposed Earn-Out Determination Report
during which to notify Buyer of any dispute of any item (the “Disputed Item”)
contained in such Proposed Earn-Out Determination Report, which notice shall
identify each Disputed Item and set forth in reasonable detail the basis for
Seller’s dispute with respect to such Disputed Item (the “Objection Notice”). 
During the Review Period, Seller and its respective representatives, including
their accounting advisors (collectively, “Seller and Seller’s Advisors”) shall
have reasonable access during normal business hours (and until such time as the
Proposed Earn-Out Determination Report is deemed the Final Earn-Out
Determination Report pursuant to this Section 1.6), to all records, working
papers and other information relating to the Proposed Earn-Out Determination
Report and its preparation.  Such access shall include, but not be limited to,
any such records, working papers and other information prepared by accountants
and other advisors to assist Buyer in the preparation or review of the Proposed
Earn-Out Determination Report (provided that Seller and Seller’s Advisors agree
to customary and reasonable confidentiality restrictions with respect thereto)
and, where reasonable, the right to take copies of all such documentary
material, along with such other information and assistance as the Seller and
Seller’s Advisors may reasonably request, including access to Buyer’s employees
and advisors.  To the extent Seller and Seller’s Advisors require access to
Buyer’s employees, advisors and premises for such purpose, Seller and Sellers’
Advisors shall first contact Jens Teagan, Vice President of Corporate
Development at Savvis Inc. or his designate or as otherwise directed in writing
by Seller, and coordinate such access with him or her.  At any time during the
Review Period, Seller shall be entitled to agree with any or all of the items
set forth in Proposed Earn-Out Determination Report.  To the extent Seller
believes, at any time during the Review Period, that Buyer has failed to fulfill
its disclosure and access obligations under this Section 1.6(b), Seller may
bring an Action against Buyer seeking equitable remedies (including specific
performance or injunctive relief) in accordance with

 

6

--------------------------------------------------------------------------------


 

Section 12.7 with respect to such failure.  In such an event, the Review Period
shall be extended so that it expires thirty (30) days after final resolution of
such Action. In the event that, in any such Action that Seller may commence
pursuant to the foregoing, the Seller is awarded most of the relief Seller
requested, then Buyer shall compensate Seller for all costs and expenses,
including but not limited to attorney’s and expert fees, reasonably incurred by
Seller.  If Seller is not awarded most of the relief it sought in its Action,
then Seller shall compensate Buyer for all costs and expenses, including but not
limited to attorney’s and expert fees, reasonably incurred by Buyer in defending
such Action.  Nothing set forth herein shall limit, in any way, the right of the
Independent Accountant to require such disclosure as is provided for hereunder
or reasonably necessary to the resolution of any dispute between the parties.

 

(c)                                  Subject to the foregoing, if Seller does
not deliver the Objection Notice or notifies Buyer of its agreement, in full,
with the Proposed Earn-Out Determination Report prior to the expiration of the
Review Period, the Proposed Earn-Out Determination Report prepared by Buyer
shall be deemed to be the “Final Earn-Out Determination Report.”

 

(d)                                 Subject to the foregoing, if Seller timely
delivers the Objection Notice, the Final Earn-Out Determination Report shall be
resolved as follows:

 

(i)                                     The parties shall cooperate in good
faith to resolve any such Disputed Items set forth in the Objection Notice as
promptly as possible.

 

(ii)                                  In the event the parties are unable to
resolve any such Disputed Items after giving effect to Section 1.6(d)(i) above
within fifteen (15) Business Days (or such longer period as the parties shall
mutually agree in writing) after delivery of the Objection Notice, each Disputed
Item set out in the Objection Notice that remains in dispute, and no other
matter, shall be referred for resolution to the independent accountant, who
shall be an independent accounting firm of recognized national standing mutually
selected by Seller and Buyer (the “Independent Accountant”). The parties shall
present the Independent Accountant with a statement of those Disputed Items
referred to it for resolution and the respective amounts claimed by each of them
for each of the Disputed Items.  The Independent Accountant shall allow each of
the Seller and Buyer the opportunity to fully and fairly present their
respective positions regarding each of the Disputed Items, but the timing,
sequence, size and other procedural matters concerning the parties’
presentations, including the need for, and extent of, any additional disclosure
by Buyer beyond that which has already occurred, shall be determined by the
Independent Accountant.  The Independent Accountant’s determination shall be
based solely on the submissions made by the parties (i.e., not on the basis of
an independent review undertaken at the Independent Accountant’s initiative and
not at the request of the parties).

 

(iii)                               Promptly, but not later than thirty (30)
days after the parties have made their final submissions to the Independent
Accountant, the Independent Accountant will render a written report that shall
determine those Disputed Items referred to it for resolution. The Independent
Accountant may not assign a value to any Disputed Items greater than the
greatest value for each such item claimed by the Seller or the Buyer, as the
case may be, or less than the least value for each such item claimed by the
Seller or

 

7

--------------------------------------------------------------------------------


 

the Buyer, as the case may be.  The determination of the Independent Accountant
shall be final and binding upon the Parties and the Independent Accountant’s
report rendered pursuant to this Section 1.6(d)(iii) may be filed as a judgment
in any court of competent jurisdiction.  The substantially prevailing party
shall not be responsible for the fees, costs and expenses of the Independent
Accountant, which shall be paid entirely by the other party.

 

(iv)                              All negotiations pursuant to this Section
1.6(d) between Buyer and Seller shall be treated as compromise and settlement
negotiations for purposes of Rule 408 of the Federal Rules of Evidence and
comparable state rules of evidence, and all negotiations and submissions to the
Independent Accountant shall be treated as confidential information.

 

(v)                                 The parties jointly shall revise the
Proposed Earn-Out Determination Report as appropriate to reflect the resolution
of Seller’s objections (as agreed upon by Buyer and Seller or as determined by
the Independent Accountant) and deliver it to Seller within five (5) Business
Days after the resolution of such objections.  Such revised report shall be the
“Final Earn-Out Determination Report.”

 

(e)                                  On March 1, 2014, Buyer shall pay to Seller
by wire transfer of immediately available funds (i) if the Earn-Out Amount, if
any, is less than Five Million Dollars ($5,000,000), the Earn-Out Amount, or
(ii) if the Earn-Out Amount is equal to or greater than Five Million Dollars
($5,000,000), the Earn-Out Amount minus the Severance Deduction, if any;
provided, however, the Earn-Out Amount to be paid under clause (ii) shall not be
less than Five Million Dollars ($5,000,000), and provided further, however, to
the extent the Final Earn-Out Determination Report has not been finalized in
accordance with Section 1.6(c) or (d) by March 1, 2014, Buyer shall pay to
Seller any undisputed Earn-Out Amount on March 1, 2014, and, within three (3)
Business Days following the finalization of the Final Earn-Out Determination
Report in accordance with this Section 1.6, Buyer shall pay to Seller any
remaining Earn-Out Amount due.

 

(f)                                   Prior to payment in full of the Earn-Out
Amount, if any, Buyer shall not cause or permit any change of control of Buyer,
sale of all or substantially all of its assets or sale of all or any material
portion of the ITO Business to occur unless Buyer (or, in the case of the sale
of all or substantially all of Buyer’s assets, a substantial parent entity of
Buyer) agrees to guarantee the obligations set forth in this Section 1.6.

 

1.7                                               Allocation of Purchase Price. 
The parties agree to allocate the Purchase Price (including any amounts paid
under Section 1.6) and the Assumed Liabilities among the Purchased Assets in
accordance with an allocation schedule to be prepared jointly by Buyer and
Seller.  Such allocation schedule shall be prepared in accordance with Section
1060 of the Code. Buyer shall deliver a draft of such schedule no later than
ninety (90) days following the Closing Date to Seller.  Seller shall have the
right, for thirty (30) days after such delivery, to review and object to such
draft.  Buyer and Seller shall seek in good faith for thirty (30) days
thereafter to resolve any disagreements between them with respect to such
draft.  Any disagreements remaining between Buyer and Seller after such thirty
(30)-day period shall be resolved by the Tax Accountant based solely on
submissions of the parties and the Tax Accountant shall choose the allocation of
either Buyer or Seller as the proper allocation, and any determination by the
Tax

 

8

--------------------------------------------------------------------------------


 

Accountant with respect thereto shall be final and binding on Buyer and Seller
absent manifest error (the allocation schedule, as so agreed upon by the parties
and as so determined by the Tax Accountant, the “Allocation Schedule”).  All
expenses of the Tax Accountant shall be paid by the non-prevailing party. The
Allocation Schedule shall be amended to reflect any Purchase Price adjustment
under Section 1.6 in a manner consistent with the procedures set forth in this
Section 1.7.  The parties shall each report the federal, state and local and
other Tax consequences of the purchase and sale contemplated hereby (including
the filing of Internal Revenue Service Form 8594) in a manner consistent with
the Allocation Schedule and shall not take any inconsistent position with
respect to the Allocation Schedule unless otherwise required by applicable Laws.

 

1.8                                               Books and Records.  At the
Closing or as soon as reasonably possible thereafter, Seller will deliver to
Buyer all of the Books and Records (or true, correct and complete copies
thereof), and, if at any time after the Closing, Seller discovers in its
possession or under its control any other Books and Records not delivered to
Buyer at Closing, Seller will deliver, at its sole cost and expense, such Books
and Records (or true, correct and complete copies thereof) to Buyer as promptly
as reasonably practical, provided that, to the extent required by applicable Law
or as reasonably necessary (but only to the extent for the purposes specified in
Section 6.4 and subject to compliance with the further provisions of this
Agreement and the Transaction Agreements), Seller may retain copies of any or
all of such Books and Records.

 

1.9                                               Intellectual Property.  On the
Closing Date, Seller and its Affiliates shall (a) subject to Sections 5.5 and
6.2, execute, or cause to be executed, and deliver to Buyer any documentation,
assignments or Contracts reasonably necessary to confirm, transfer, convey, vest
and effect Buyer’s sole ownership of or valid right to use all Purchased
Business Intellectual Property; (b) deliver to Buyer all records and information
concerning the Purchased Business Owned Intellectual Property, and all copies
thereof, in Seller’s or its Affiliates’ physical possession or under Seller’s or
its Affiliates’ control as of the Closing; and (c) deliver to Buyer the
Transition Services Agreement, which shall govern Buyer’s use of and rights to
(i) Other Business Intellectual Property, (ii) the IT Systems that are not
Purchased Business Intellectual Property, and (iii) the Business Excluded
Intellectual Property expressly set forth in the Transition Services Agreement.

 

1.10                                        Insurance Proceeds.  If between the
date of this Agreement and the Closing, (a) any loss or damage to any tangible
Purchased Asset shall occur from fire, casualty or any other occurrence, (b)
following written notification of such loss or damage to Buyer, Seller does not,
prior to the Closing, replace or restore such Purchased Asset to the condition
or state of such Purchased Asset immediately prior to such loss or damage and
(c) the Closing occurs, then all insurance proceeds received by Seller or
(whether before or after Closing) as a result of such loss or damage will be
delivered by Seller to Buyer.  For the avoidance of doubt, Seller shall not
otherwise have any obligation to replace or restore any such property if such
monies are assigned and delivered to Buyer in accordance with this Section
1.10.  Seller shall have the sole right and authority to provide notices and
claims to the applicable insurance carrier and otherwise to communicate and
negotiate with such carrier, but shall use its commercially reasonable efforts
to promptly obtain any such proceeds payable to Seller.

 

9

--------------------------------------------------------------------------------


 

ARTICLE II
THE CLOSING

 

2.1                                               Time and Place.  The closing
of the sale of the Purchased Assets and assumption of the Assumed Liabilities
hereunder and under the Selling Subsidiary Acquisition Agreements (the
“Closing”) shall take place on the third Business Day after the satisfaction or
waiver of the conditions set forth in Article VIII (except for those conditions
which by their terms are to be satisfied at Closing), (the date on which the
Closing actually occurs, the “Closing Date”); provided, however, that unless
otherwise agreed to by the parties in writing, in no event shall the Closing
occur later than the Outside Date.  The Closing shall occur at the offices of
Hogan Lovells US LLP, 1200 Seventeenth Street, Suite 1500, Denver, Colorado
80202, or otherwise, if agreed by the parties, by facsimile or e-mail
transmission of the Transaction Agreements, with exchange of original signatures
by mail as soon as reasonably possible thereafter.  The Closing shall be deemed
to be effective as of the close of business, Eastern Time, on the Closing Date.

 

2.2                                               Closing Deliveries of Seller. 
At the Closing, Seller shall deliver, or cause to be delivered, to Buyer the
following:

 

(a)                                 subject to Section 1.8, the Purchased
Assets;

 

(b)                                 each Transaction Agreement to which Seller
or an Affiliate thereof is specified to be a party, duly executed by such
Person;

 

(c)                                  the FIRPTA Certificate, duly executed by
Seller;

 

(d)                                 written evidence, in form and substance
reasonably satisfactory to Buyer, that all consents or notices listed on
Schedule 2.2(d) have been obtained or given, respectively;

 

(e)                                  a certificate, dated as of the Closing
Date, duly executed by the Secretary of Seller, which (x) certifies that true,
correct and complete copies of the Organizational Documents of Seller are
attached thereto, (y) certifies that true, correct and complete copies of all
resolutions of the board of directors of Seller with respect to the Transaction
are attached thereto, that such resolutions have not been amended, modified or
rescinded, and that such resolutions remain in full force and effect, and (z)
identifies the names and titles and bears the signature of the officers of
Seller individually authorized to execute and deliver this Agreement and the
Transaction Agreement to which Seller is a party and certifies as to the
accuracy of such matters and the genuineness of such signatures;

 

(f)                                   subject to Section 5.11 of this Agreement,
a report indicating the Monthly Recurring Revenue as of the Closing Date under
each Customer Contract for purposes of the definition of “Special
Indemnification Deductible”;

 

(g)                                  an amendment to each of Schedules 1.1(c)(i)
and 1.6(a) (the “Limited Updated Schedules”) to amend and restate such Schedules
as of the Closing Date, duly acknowledged and executed by Seller; and

 

10

--------------------------------------------------------------------------------


 

(h)                                 a UCC-3 Financing Statement Amendment,
satisfactory to Buyer in its sole and reasonable discretion, with respect to the
release of any and all security interests of any Lender encumbering the
Purchased Assets pursuant to the Credit Agreement.

 

2.3                                               Closing Deliveries of Buyer. 
At Closing, Buyer shall deliver, or cause to be delivered, to Seller the
following items:

 

(a)                                 the Closing Date Purchase Price;

 

(b)                                 the Estimated Severance Amount in accordance
with Section 5.7(b)(i);

 

(c)                                  each Transaction Agreement to which Buyer
or an Affiliate thereof is specified to be a party, duly executed by such
Person;

 

(d)                                 a certificate, dated as of the Closing Date,
duly executed by the Secretary of Buyer, which (x) certifies that true, correct
and complete copies of the Organizational Documents of Buyer are attached
thereto, (y) certifies that true, correct and complete copies of all resolutions
of the board of directors of Buyer with respect to the Transaction are attached
thereto, that such resolutions have not been amended, modified or rescinded, and
that such resolutions remain in full force and effect, and (z) identifies the
names and titles and bears the signature of the officers of Buyer individually
authorized to execute and deliver this Agreement and the Transaction Agreements
to which Buyer is a party and certifies as to the accuracy of such matters and
the genuineness of such signatures; and

 

(e)                                  the Limited Updated Schedules, duly
acknowledged and executed by Buyer.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller hereby represents and warrants to Buyer as of the date of this Agreement,
and acknowledges and confirms that Buyer is relying upon such representations
and warranties in connection with the Transaction, as follows, except as set
forth in the disclosure schedules accompanying this Agreement delivered by
Seller to Buyer on the date of this Agreement (each, a “Schedule” and
collectively, the “Disclosure Schedules”) (as determined in accordance with
Section 12.12):

 

3.1                                               Organization.  Seller is duly
organized, validly existing and in good standing under the Laws of the State of
Delaware, and each of the Selling Subsidiaries is duly organized, validly
existing and in good standing under the laws of its respective jurisdiction of
organization, and Seller and each of the Selling Subsidiaries have all requisite
corporate or other applicable entity power and authority to own, operate or
lease their assets and properties, and to conduct the ITO Business as presently
conducted by them, as applicable.  Seller and each of the Selling Subsidiaries
are qualified or authorized to do business, and are in good standing, in each
foreign jurisdiction where such qualification is necessary, except where the
failure to be so qualified would not have or reasonably be expected to have a
Material Adverse Effect.

 

11

--------------------------------------------------------------------------------


 

3.2                                               Authority.  Seller and each of
the Selling Subsidiaries, as applicable, have all requisite corporate or other
applicable entity power and authority to enter into and deliver this Agreement
and the Transaction Agreements to which they are a party, to perform their
obligations hereunder and thereunder, as applicable, and to consummate the
Transaction.  The execution and delivery by Seller and each of the Selling
Subsidiaries, as applicable, of this Agreement and the Transaction Agreements to
which each is a party, the performance by Seller and each of the Selling
Subsidiaries of their obligations hereunder and thereunder, as applicable, and
the consummation by Seller and each of the Selling Subsidiaries of the
Transaction, have been duly authorized by all necessary corporate action on the
part of Seller and each of the Selling Subsidiaries, as applicable.  This
Agreement has been, and, at or prior to the Closing, the Transaction Agreements
to which Seller or any of the Selling Subsidiaries is a party shall be, duly
executed and delivered by Seller and each of the Selling Subsidiaries, as
applicable.  Assuming the due authorization, execution and delivery of this
Agreement and the Transaction Agreements by Buyer or its Affiliates, as
applicable, this Agreement constitutes, and each of the Transaction Agreements
to which Seller or any of the Selling Subsidiaries is a party (when so executed
and delivered) will constitute, a legal, valid and binding obligation of Seller
and each of the Selling Subsidiaries, as applicable, enforceable against Seller
and each of the Selling Subsidiaries, as applicable, in accordance with its
terms, except in each case as such enforceability may be limited by bankruptcy,
moratorium, insolvency, reorganization or other similar laws affecting or
limiting the enforcement of creditor’s rights generally and except as such
enforceability is subject to general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law).

 

3.3                                               No Violation; Third Party
Consents.  Except as set forth on Schedule 3.3 and Section 3.4, the execution
and delivery by Seller of this Agreement and the Transaction Agreements to which
Seller and/or any of the Selling Subsidiaries is a party, the performance by
Seller and each of the Selling Subsidiaries of their obligations hereunder and
thereunder, as applicable, and the consummation by Seller and each of the
Selling Subsidiaries of the Transaction, will not (a) conflict with, contravene
or violate, result in a breach of, constitute a default (with or without notice
or lapse of time, or both) under, or give rise to any right of termination,
amendment, acceleration or cancellation under, the terms and provisions of (i)
Seller or any of the Selling Subsidiaries’ Organizational Documents, (ii) any
Material Contract or (iii) any Law applicable to the ITO Business or any
Governmental Order issued by a Governmental Authority by which Seller or any of
the Selling Subsidiaries are bound or obligated, (b) result in the creation or
imposition of any Encumbrances (other than Permitted Encumbrances) on any assets
or properties of Seller and the Selling Subsidiaries (including the Purchased
Assets) material to the ITO Business or (c) except as set forth on Schedule 3.3,
require a consent, waiver, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with respect to the transfer
of the Purchased Assets; except, in the case of clauses (a)(ii), (a)(iii) and
(c) of this Section 3.3, as would not have a Material Adverse Effect.

 

3.4                                               Government Consents.  Except
as set forth on Schedule 3.4, no consent, waiver, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any Governmental Authority is required on the part of Seller or any
of the Selling Subsidiaries in connection with the execution and delivery by
Seller and each of the Selling Subsidiaries, as applicable, of this Agreement
and the Transaction Agreements to which Seller and/or any of the Selling
Subsidiaries is a party, the performance by Seller and each of the

 

12

--------------------------------------------------------------------------------


 

Selling Subsidiaries of their obligations hereunder and thereunder, as
applicable, and the consummation by Seller and each of the Selling Subsidiaries
of the Transaction, other than such of the foregoing that, if not obtained or
made, would not have or reasonably be expected to have a Material Adverse
Effect.

 

3.5                                               Financial Statements.

 

(a)                                 Seller has delivered to Buyer (i) unaudited
consolidated financial statements of the ITO Business as at and for the year
ended December 31, 2011 (collectively, the “Unaudited Financial Statements”),
(ii) unaudited consolidated financial statements of the ITO Business as at and
for the six month period ended June 30, 2012 (collectively, the “Monthly
Unaudited Financial Statements,” with the balance sheet as of June 30, 2012, the
“Applicable Balance Sheet”), including in each of clauses (i) and (ii), a
balance sheet, a statement of income and a statement of cash flows (the
Unaudited Financial Statements and the Monthly Unaudited Financial Statements,
collectively the “Financial Statements”) and (iii) the unaudited statement of
capital expenditures of the ITO Business for the six months ended June 30, 2012.
The balance sheets included in the Financial Statements include all material
assets and liabilities constituting a part of the ITO Business or the Purchased
Assets, and present fairly, in all material respects, the financial condition of
the ITO Business at and as of their respective dates. The statements of income
and statements of cash flows included in the Financial Statements reflect the
operations of any Person or business constituting a part of the ITO Business,
reflect all material costs that historically have been incurred by the ITO
Business and present fairly, in all material respects, the results of operations
and cash flows of the ITO Business for the periods indicated.

 

(b)                                 Except as set forth on Schedule 3.5(b), the
Financial Statements have been prepared in accordance with GAAP in all material
respects.

 

(c)                                  The unaudited consolidated financial
statements of Seller at March 31, 2012 and for the three months ended March 31,
2012, included in the quarterly report on Form 10-Q filed by Seller with the
Securities and Exchange Commission on May 8, 2012, in the aggregate present
fairly, in all material respects, in accordance with GAAP, the consolidated
financial position and consolidated results of operations, cash flows and
changes in equity of Seller as at such date and for such period (subject to the
lack of presentation items and normal year-end adjustments).

 

3.6                                               Undisclosed Liabilities. 
Except as set forth on Schedule 3.6, Seller and its Affiliates do not have any
Liabilities related to the ITO Business that would have been required to be
reflected in, reserved against or otherwise described on the Applicable Balance
Sheet or in the notes thereto, and were not so reflected, reserved against or
described, other than (i) those incurred in the Ordinary Course of Business
since the date of the Applicable Balance Sheet (the “Balance Sheet Date”) that
have not arisen from any breach of contract, breach of warranty, tort,
infringement claim, violation of applicable Law, or any Action and (ii) those
that would not, individually or in the aggregate, have or reasonably be expected
to have a Material Adverse Effect.

 

13

--------------------------------------------------------------------------------


 

3.7                                               Absence of Material Adverse
Effect and Certain Events.  Except as set forth on Schedule 3.7, since March 31,
2012, (i) the ITO Business has been conducted in the Ordinary Course of Business
and (ii) there has not been:

 

(a)                                 a Material Adverse Effect or any event,
change, effect or development which, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect;

 

(b)                                 any change in accounting methods, principles
or practices by Seller materially affecting the consolidated assets, liabilities
or results of operations of the ITO Business, except insofar as may have been
required by Law;

 

(c)                                  any damage, destruction or loss, whether or
not covered by insurance, with respect to the property and assets of the ITO
Business, except to the extent that the aggregate amount (based on replacement
cost) of all damage, destruction or losses to property or assets of the ITO
Business does not exceed One-Hundred Thousand Dollars ($100,000);

 

(d)                                 any Encumbrances on any of the Purchased
Assets, other than Permitted Encumbrances;

 

(e)                                  payment of any material Liability,
absolute, accrued, contingent or otherwise, whether due or to become due, other
than current Liabilities shown on the Financial Statements and current
Liabilities incurred since March 31, 2012, in the Ordinary Course of Business;

 

(f)                                   any transfer or grant of any material
rights or material licenses under, or entrance into any settlement regarding the
breach or infringement of, any Purchased Business Intellectual Property, or any
material modification of any existing rights with respect thereto;

 

(g)                                  any prepayment or acceleration of payment
of any material accounts payable, delayed payment of any material trade payables
or other obligations other than in the Ordinary Course of Business, or any other
cash payments other than in the Ordinary Course of Business;

 

(h)                                 any written notice received by Seller or any
of the Selling Subsidiaries that there has been a loss (or threatened loss) of
any material Existing Customer or material vendor of the ITO Business;

 

(i)                                     any increase or acceleration of the
creation of receivables or billings for assets, products or services of the ITO
Business to any Existing Customers;

 

(j)                                    to the Knowledge of Seller, any material
assets of the ITO Business (including any material Purchased Business Owned
Intellectual Property) acquired, sold, assigned, transferred, conveyed, leased,
or otherwise disposed of;

 

(k)                                 any amendment, withholding, cancellation or
termination of, or any relinquishment, waiver or release under, any Material
Contract except in the Ordinary Course of Business;

 

14

--------------------------------------------------------------------------------


 

(l)                                     with respect to the ITO Business, any
capital expenditures by Seller or the Selling Subsidiaries, or commitments by
Seller or the Selling Subsidiaries to make any capital expenditures, in excess
of Fifty Thousand Dollars ($50,000) in the aggregate;

 

(m)                             except with respect to the Excluded Assets and
Excluded Liabilities, any institution or settlement by Seller or the Selling
Subsidiaries of any legal proceedings which, individually or in the aggregate,
would be material to the ITO Business;

 

(n)                                 any penalty or liability under HIPAA or
HITECH; or

 

(o)                                 any entry by Seller or the Selling
Subsidiaries into any agreement to do anything set forth in the foregoing
provisions of this Section 3.7.

 

3.8                                               Material Contracts.  Other
than as disclosed on Schedule 3.8, the Purchased Contracts listed on Schedules
1.1(c)(i) — (iv), those additional Purchased Contracts included within the
Purchased Assets by operation of Section 1.1(c)(v), the Real Property Leases,
the Contracts of the ITO Business listed on Schedule 1.2(d), and the Contracts
listed on Schedule 3.8(a) represent all Contracts to which the Seller or any of
its Affiliates is bound in connection with the ITO Business or the Purchased
Assets. Each of the Material Contracts, assuming the due authorization,
execution and delivery by the parties thereto (other than Seller and its
Subsidiaries), is a legal, valid and binding obligation of Seller (or its
Subsidiary, as applicable) and, to the Knowledge of Seller, of each other party
thereto, and is in full force and effect, and enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, moratorium,
insolvency, reorganization or other similar laws affecting or limiting the
enforcement of creditor’s rights generally and except as such enforceability is
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).  Since
January 1, 2011, except as set forth on Schedule 3.8(b), there is no material
breach, violation or default by Seller or any of its Subsidiaries, as
applicable, (or, to the Knowledge of Seller, any other party) under any such
Material Contract (determined with or without the lapse of time or the giving of
notice, or both).  Seller has made available to Buyer a true, correct and
complete copy of each Material Contract, together with all amendments,
modifications or supplements thereto.

 

3.9                                               Intellectual Property and
Proprietary Rights.

 

(a)                                 Seller or a Subsidiary of Seller, as
applicable, owns all right, title and interest in and to, or has the right to
use, sell and license pursuant to a valid and enforceable written license,
sublicense, or agreement, all Purchased Business Intellectual Property that is
material to the ITO Business free and clear of all Encumbrances (except
Permitted Encumbrances).  Except as set forth on Schedule 3.9(a), (i) all such
rights are fully assignable by Seller and its Affiliates to any Person, without
payment to, or the consent of, any Person or any other condition or restriction;
and (ii) the completion of the Transaction will not materially alter or impair
the ownership or terms of use of any of the Purchased Business Intellectual
Property or any component thereof.  All Purchased Business Owned Intellectual
Property is subsisting and, to the Knowledge of Seller, is enforceable.  No
Purchased Business Owned Intellectual Property is subject to any outstanding
order, judgment or decree restricting its use or adversely affecting Seller or
its Affiliates’ rights thereto.  The Purchased Business Intellectual Property
and the

 

15

--------------------------------------------------------------------------------


 

Other Business Intellectual Property provided under the Transition Services
Agreement include all of the material Intellectual Property necessary to enable
Buyer to conduct the ITO Business as conducted as of the Closing in the Ordinary
Course of Business, other than the Business Excluded Intellectual Property
listed on Schedule 1.9.

 

(b)                                 To the Knowledge of Seller, the ITO
Business, the conduct and operations thereof, and its products and services do
not infringe, violate or misappropriate any Patents or any other Intellectual
Property rights of any third party.  No suit, action, arbitration, mediation, or
other proceeding (collectively, “Suit”) has been decided or is pending
concerning any claim or position that the ITO Business has violated, infringed
or misappropriated any Intellectual Property rights.  Except as set forth on
Schedule 3.9(b), none of Seller and its Affiliates has received any written
charge, complaint, claim, demand or notice alleging any material violation,
infringement or misappropriation by the ITO Business of the Intellectual
Property rights of any third party or alleging the invalidity or
unenforceability of any of the Purchased Business Intellectual Property.

 

(c)                                  To the Knowledge of Seller, no third party
has materially violated, infringed or misappropriated any Purchased Business
Owned Intellectual Property.  None of Seller and its Affiliates has brought or
asserted any claim or Suit against any third party alleging any of the
foregoing.  There is no judicial or administrative action or proceeding pending
or, to the Knowledge of Seller, threatened, by any third party relating to any
of the Purchased Business Owned Intellectual Property, nor, to the Knowledge of
Seller, has any claim or demand been made by any third party that challenges the
validity, enforceability, use or exclusive ownership of any Purchased Business
Owned Intellectual Property.

 

(d)                                 There are no Governmental Orders to which
Seller or any of its Affiliates is a party or, to the Knowledge of Seller, by
which Seller or any of its Affiliates is bound, that restrict in any material
respect the rights of Seller or any of its Affiliates to use any Purchased
Business Intellectual Property that is material to the ITO Business.

 

(e)                                  Schedule 3.9(e) sets forth a complete list
of all Contracts pursuant to which Seller or any of its Affiliates are licensed
any rights to the Purchased Business Licensed Intellectual Property.  Except as
set forth in Schedule 3.9(e), there is no material breach, violation or default
by Seller or any of its Affiliates, as applicable, under any such Contract
(determined with or without the lapse of time or the giving of notice or both).
Except as set forth in the Contracts listed on Schedule 3.9(e), to the Knowledge
of Seller (i) no royalties or other fees are payable by the Seller or any of its
Affiliates for the use of the Purchased Business Licensed Intellectual Property
in connection with the ITO Business as conducted as of the Closing in the
Ordinary Course of Business, and (ii) no further consent or approval is required
to exercise any rights in the Purchased Business Licensed Intellectual Property
in connection with the ITO Business as conducted as of the Closing in the
Ordinary Course of Business.

 

(f)                                   Seller and its Affiliates have taken
commercially reasonable actions to maintain and protect (i) their rights in the
Purchased Business Owned Intellectual Property, and (ii) the secrecy,
confidentiality, value and the rights in all Purchased Business Owned
Intellectual Property that constitute trade secrets or otherwise valuable
proprietary information used in the ITO Business.  To the Knowledge of Seller,
no Purchased Business Owned Intellectual Property

 

16

--------------------------------------------------------------------------------


 

that constitutes trade secrets of the ITO Business has been disclosed to any
Person other than to employees or agents of Seller and its Affiliates for use in
connection with the ITO Business and subject to an obligation to maintain the
confidentiality of such trade secrets or pursuant to a confidentiality or
non-disclosure agreement that reasonably protects the interest of Seller and its
Affiliates in and to such matters.  No independent contractor has developed any
Purchased Business Owned Intellectual Property for Seller or any of its
Affiliates other than pursuant to a written agreement that requires such
independent contractor to assign all right, title and interest that such
employee or independent contractor may have to the Purchased Business Owned
Intellectual Property to Seller or the applicable Affiliate.

 

(g)                                  To the Knowledge of Seller, no Person
(other than Seller and its Affiliates) has any reasonable basis for claiming any
right, title or interest in and to any Purchased Business Owned Intellectual
Property.

 

(h)                                 Except as set forth on Schedule 3.9(h), with
respect to the IT Systems that are Purchased Business Intellectual Property or
Other Business Intellectual Property, (i) Seller or any of the Selling
Subsidiaries own, or have the right to access and use, all of such IT Systems
used for the operation of the ITO Business as conducted by Seller and the
Selling Subsidiaries, as applicable, as of the Closing in the Ordinary Course of
Business; (ii) such IT Systems operate and perform in a manner that permits the
operation of the ITO Business as so conducted; (iii) to Seller’s Knowledge,
there has been no material malfunction of such IT Systems since January 1, 2011;
(iv) Seller has taken commercially reasonable steps to secure such IT Systems
from unauthorized access or use and to protect the confidentiality of any data
stored in such IT Systems; (v) to the Knowledge of Seller, such IT Systems are
free from material defects or any code or device that will disable or damage any
Hardware that interfaces with such IT Systems; and (vi) to the Knowledge of
Seller, no Person has gained unauthorized access to, or since January 1, 2011,
made unauthorized use of, such IT Systems.

 

(i)                                     Seller has one or more published privacy
policies (the “Privacy Policies”) regarding the collection and use of “nonpublic
personal information” (as defined in the Privacy Policies in effect on the
Closing Date) (“Customer Information”) that disclose the manner by which they
collect, use and transfer Customer Information.  Except as set forth on Schedule
3.9(i), to the Knowledge of Seller, since January 1, 2011, (i) neither Seller
nor the Selling Subsidiaries have collected, received or used any Customer
Information in violation of the applicable Privacy Policies or applicable Law,
and (ii) no person has gained unauthorized access to or made any unauthorized
use of any Customer Information.

 

(j)                                    Schedule 3.9(j) sets forth a complete and
accurate list of all Purchased Business Owned Intellectual Property that is
subject to any registration or application for registration with any
Governmental Authority.  All such registrations and applications are in full
force and effect, and all fees and filings relating to such registrations or
applications have been timely filed.  Except as disclosed on Schedule 3.9(j), no
fees or filings shall be due with respect to such registrations or applications
within 180 days of the Closing.

 

(k)                                 Seller has provided Buyer with copies of all
Software included in the Purchased Business Intellectual Property and, to the
extent actually in Seller’s possession, the user manuals for the current
releases or versions of such Software.

 

17

--------------------------------------------------------------------------------


 

(l)                                     Buyer acknowledges and agrees that
Seller makes no representation or warranty as to the Customer Intellectual
Property.

 

3.10                                        Labor Matters.

 

(a)                                 Seller and its Subsidiaries that are
involved in the ITO Business are in, and for a look-back period equal to the
applicable statute of limitations period (not to exceed six (6) years or the
length of time such Subsidiary has been in existence) for the law at issue, have
been in compliance, in all material respects, with all labor and employment Laws
and regulations applicable to the ITO Business, including all such Laws relating
to wages, hours, collective bargaining, discrimination, civil rights, safety and
health, workers’ compensation and the collection and payment of withholding
and/or Social Security Taxes and similar Taxes.  Except as set forth on Schedule
3.10(a), (i) there is not pending or, to the Knowledge of Seller, threatened,
any Action relating to the employment or termination of employment of any
employees of the ITO Business, (ii) there is no unfair labor practice charge or
complaint against Seller or the Selling Subsidiaries pending before any
Governmental Authority relating to the ITO Business, (iii) there is no
representation, claim or petition pending before any Governmental Authority
relating to the ITO Business, (iv) there are no charges with respect to or
relating to Seller or the Selling Subsidiaries pending before any Governmental
Authority responsible for the prevention of unlawful employment practices
relating to the ITO Business and (v) neither Seller nor the Selling Subsidiaries
have received formal notice from any Governmental Authority responsible for the
enforcement of labor or employment Laws of an intention to conduct an
investigation of Seller or the Selling Subsidiaries, and no such investigation
is in progress relating to the ITO Business.

 

(b)                                 Except as set forth on Schedule 3.10(b), (i)
Neither Seller nor any of its Subsidiaries that are involved in the ITO Business
is a signatory or a party to, or otherwise bound by, any collective bargaining
agreement which covers employees of the ITO Business; (ii) Neither Seller nor
any of its Subsidiaries that are involved in the ITO Business have agreed to
recognize any union or other collective bargaining representative to represent
any employees of the ITO Business; (iii) no union or other collective bargaining
representative has been certified as representing any employees of the ITO
Business; and (iv) to the Knowledge of Seller, there is no union organizing
campaign threatened or being conducted, and none has been threatened or
conducted within the twelve (12) month period preceding the date of this
Agreement, to attempt to gain recognition or certification of any union or other
collective bargaining representative to represent any employees of the ITO
Business.

 

(c)                                  The independent contractors who provide, or
provided, services to the ITO Business are, or were, in all material respects,
properly classified as independent contractors; there no basis for any material
Liability resulting from Seller or the Selling Subsidiaries’ exclusion of
independent contractors from participation in the Plans; and, to the Knowledge
of Seller, neither Seller nor any of its Subsidiaries that are involved in the
ITO Business is under investigation or audit with respect to its treatment of
its independent contractors as such rather than employees.

 

(d)                                 Seller has made available to Buyer, as set
forth on Schedule 3.10(d), a complete and accurate list (in writing) of each
individual who is employed by Seller or a

 

18

--------------------------------------------------------------------------------


 

Subsidiary of Seller and primarily works for the ITO Business, including
employees who are absent due to vacation, family leave, short-term disability,
or other approved leave of absence (each, a “Business Employee”).

 

(e)                                  Schedule 3.10(e) lists all written
employment, non-compete, commission, bonus or other compensation, consulting or
similar agreements to which Seller or its Affiliates are a party with respect to
Business Employees. Except as set forth on Schedule 3.10(e), neither Seller nor
the Selling Subsidiaries are a party to any written employment, commission,
bonus or other compensation, consulting or similar agreement that may not
terminate without any payment or penalty, at will, with or without cause, except
to the extent that employment at will may be limited by applicable Law.

 

(f)                                   Seller and its Affiliates have accurately
and timely completed a Form I-9 for each of the Business Employees, have
verified the employment eligibility of each Business Employee, and have retained
Form I-9 files, each as may be mandated by applicable Law, including IRCA.  To
the Knowledge of the Seller, all of the Business Employees currently working
within the United States are authorized to work in the United States.  With
respect to those Business Employees located in the United States, Seller has not
engaged in “unfair immigration-related employment practices” as that term is
defined under IRCA.

 

3.11                                        Employee Benefit Plans.  Solely as
relates to those Business Employees currently working in the United States:

 

(a)                                 Schedule 3.11(a) sets forth a list of each
plan, agreement or arrangement constituting an employee welfare benefit plan (an
“Employee Welfare Benefit Plan”) as defined in Section 3(1) of ERISA, or an
employee pension benefit plan (an “Employee Pension Benefit Plan”) as defined in
Section 3(2) of ERISA, and each other employee benefit plan, agreement, policy,
program, arrangement, bonus, incentive or deferred compensation, severance,
termination, retention, change of control, stock option, stock appreciation,
stock purchase, phantom stock or other equity-based, performance or other
employee or retiree benefit or compensation plan, program, arrangement,
agreement, policy or understanding, whether written or unwritten, that provides
or may provide benefits or compensation in respect of any employee or former
employee employed or formerly employed by Seller or a Subsidiary of Seller who
work or worked primarily for the ITO Business or the beneficiaries or dependents
of any such employee or former employee, whether or not subject to ERISA
(collectively, the “Plans”) that have not been fully performed. With respect to
each Plan:

 

(i)                                     such Plan (and each related trust,
insurance Contract or fund) has been administered in a manner materially
consistent with its written terms and materially complies in form and operation
with the applicable requirements of ERISA and other applicable Laws, and such
Plan, if a Plan intended to be qualified within the meaning of Section 401(a) of
the Code, has received a favorable determination letter as to its qualification,
and nothing has occurred, whether by action or failure to act, that could
reasonably be expected to cause the loss of such qualification;

 

(ii)                                  all material contributions, premiums or
other payments (including all employer contributions and employee salary
reduction contributions) that are required

 

19

--------------------------------------------------------------------------------


 

to be made under the terms of any Plan have been timely made or have been
reflected on the Financial Statements to the extent required by applicable
accounting principles;

 

(iii)                               Seller has made available to Buyer correct
and complete copies of the plan documents (or a written summary of Seller Plans
for which there is no written plan document (including any Seller severance
policy or plan), including a description of the benefits and eligibility
criteria for such plans), and most recent summary plan descriptions, any related
trust agreement or funding instrument, the most recent determination or opinion
letter received from the IRS, and the most recent Form 5500 Annual Report; and

 

(iv)                              No promise or statement, either written or
oral, has been made by Seller to any Business Employee with regard to any Plan
that was not in accordance with the Plan and that would have a materially
adverse economic consequence to Buyer.

 

(b)                                 The Purchased Assets are not subject to any
Encumbrance imposed under Code Section 412(n) by reason of the failure of Seller
or its Affiliates to make timely installments or other payments required by Code
Section 412.

 

(c)                                  No Plan is subject to Title IV of ERISA and
neither Seller nor any member of Seller’s Controlled Group has, at any time
within the last six (6) years, sponsored or contributed to, or has or had any
liability or obligation in respect of:  (i) any plan subject to Title IV of
ERISA; (ii) a multiemployer plan within the meaning of Section 3(37) of ERISA;
or (iii) a multiemployer welfare arrangement within the meaning of Section 3(40)
of ERISA.  No liability under Subtitle C or D of Title IV of ERISA has been
incurred by Seller with respect to any ongoing, frozen or terminated Employee
Pension Benefit Plan currently or formerly maintained by it or any pension plan
of any entity which is or has been considered one employer with Seller under
Section 4001 of ERISA or Section 414 of the Code, and no such liability will
arise as a result of the consummation of the transactions contemplated by this
Agreement.

 

(d)                                 Seller does not have any obligations for
retiree health or life insurance benefits for current or former employees of
Seller or a Subsidiary of Seller who work primarily for the ITO Business under
any Plan, except as required by Part 6 of Title I of ERISA.  Except as set forth
on Schedule 3.11(d), no Plan exists that, as a result of the execution of this
Agreement, shareholder approval (if any) of this Agreement, or the Transaction
(whether alone or in connection with any subsequent event(s)), could result in
payments which would not be deductible under Section 280G of the Code.

 

(e)                                  The Employee Contracts comply with Section
409A of the Code and the regulations and guidance thereunder (“Section 409A”),
or to the extent any Employment Contract does not comply with 409A, such
contract shall be reformed by Seller prior to Closing in accordance with IRS
Notice 2010-6 or other applicable guidance or principles of tax Law.

 

3.12                                        Taxes.

 

(a)                                 For each taxable period beginning on or
after January 1, 2009, except as set forth on Schedule 3.12(a), Tax Returns
required to be filed by Seller or its Subsidiaries with respect to the Purchased
Assets or the operations of the ITO Business have been timely filed, and

 

20

--------------------------------------------------------------------------------


 

all such Tax Returns are accurate and complete.  Except as disclosed on Schedule
3.12(a), all material Taxes owed by Seller or the Selling Subsidiaries with
respect to the Purchased Assets or the operations of the ITO Business (in each
case whether or not shown on any Tax Return) have been paid to the proper
Governmental Authorities or adequately reserved for in the Financial Statements.

 

(b)                                 No deficiency with respect to Taxes with
respect to the Purchased Assets has been proposed, asserted or assessed and no
requests for waivers of the time to assess any such Taxes are pending.

 

(c)                                  Except for Permitted Encumbrances, there is
no Encumbrance affecting the Purchased Assets that arose in connection with any
failure or alleged failure to pay any Tax.

 

(d)                                 Neither Seller nor the Selling Subsidiaries
are a party to any tax indemnity, tax allocation or tax sharing agreement with
respect to the ITO Business (other than any Tax allocation, Tax indemnity or Tax
sharing agreements which will be terminated prior to Closing and with respect to
which no post-Closing Liabilities will exist).

 

(e)                                  With respect to the ITO Business, except in
the United Kingdom, Spain, India, Norway and Poland, Seller does not have (and
has not had) a permanent establishment in any foreign country, as defined in any
applicable Tax treaty or convention between the United States of America and
such foreign country.

 

3.13                                        Real Property.

 

(a)                                 Neither Seller nor any of its Subsidiaries
owns, in fee simple or otherwise, any real property or interest in real property
that is used in the conduct of the ITO Business.

 

(b)                                 Schedule 3.13(b) identifies each interest in
real property leased, licensed, subleased to, or otherwise used or occupied by,
Seller or its Subsidiaries which is maintained, used or held for use in or for
the ITO Business (including any amendments thereto, and in each case setting
forth the address, landlord and named tenant and/or subtenant, if applicable,
for each), other than the private, home office or other locations maintained,
used or held for use primarily in or for the ITO Business by employees of the
ITO Business which are not leased, licensed, subleased to, or otherwise used or
occupied by, Seller or its Subsidiaries in connection with the ITO Business
(each individually, a “Real Property Lease”, and collectively, the “Real
Property Leases”; and such real property, the “Real Property”), which constitute
all the real property that is maintained, used or held for use primarily in or
for the ITO Business. Except as set forth on Schedule 3.13(b), (i) the Real
Property Leases are in full force and effect, (ii) neither Seller nor the
Selling Subsidiaries are in material breach or default under the Real Property
Leases, and, to the Knowledge of Seller, (A) no landlord or sublandlord under
any of the Real Property Leases is in material breach or default under such
landlord or sublandlord’s applicable Real Property Lease and (B) no event has
occurred or circumstance exists, which, with the delivery of notice, the passage
of time or both, could reasonably be expected to constitute such a breach or
default (on behalf of Seller or the Selling Subsidiaries, as applicable, or the
applicable landlord or sublandlord) or permit termination, modification or
acceleration thereunder, and (iii) Seller or a Subsidiary of Seller is currently
in occupancy of the Real Property and holds a good

 

21

--------------------------------------------------------------------------------


 

and valid leasehold interest under each Real Property Lease, subject only to
Permitted Encumbrances.  Seller has made available to Buyer true, complete and
correct copies of the Real Property Leases including any amendments, extensions,
assignments or subleases, supplements, side letters or other modifications
related thereto, and any notices of uncured defaults related thereto.  To the
Knowledge of Seller, there does not exist any actual or threatened condemnation,
taking or eminent domain proceedings, lawsuits, administrative actions that
affect the Real Property Leases or any part thereof or any other matter that may
adversely affect in any material respect, either individually or in the
aggregate, the use or occupancy by Seller or the Selling Subsidiaries of any
Real Property as provided under the Real Property Leases.

 

3.14                                        Litigation; Governmental Orders.

 

(a)                                 Except as set forth on Schedule 3.14(a), (i)
there are no pending or, to the Knowledge of Seller, threatened litigation (with
respect to threatened litigation, only as received by Seller or the Selling
Subsidiaries in writing) before or by any Governmental Authority against Seller
or any of its Subsidiaries that is related to the ITO Business; and (ii) to the
Knowledge of Seller, there are no investigations by any Governmental Authority
pending or threatened against Seller or any of its Subsidiaries that are related
to the ITO Business.

 

(b)                                 Except as set forth on Schedule 3.14(b), as
of the date of this Agreement, neither Seller nor any of its Subsidiaries are
subject to or bound by any Governmental Order (or any settlement agreement with
any Governmental Authority) that is related to the ITO Business.

 

3.15                                        Compliance with Laws.

 

(a)                                 Seller and its Affiliates that are involved
in the ITO Business are in compliance in all material respects with, and, for
the past three (3) years have been in compliance in all material respects with,
all Laws and Governmental Orders applicable to the ITO Business.

 

(b)                                 Without limiting Section 3.15(a) or Section
3.15(c), with respect to the ITO Business, Seller and its Affiliates that are
involved in the ITO Business are in compliance, and for the past five (5) have
been in compliance, in all material respects with the Arms Export Control Act
(22 U.S.C. 2778), the International Traffic in Arms Regulations (22 C.F.R. Parts
120-130), the Export Administration Regulations (15 C.F.R. Parts 730-744), U.S.
Foreign Trade Regulations (15 C.F.R. Part 30), the U.S. Treasury Department,
Office of Foreign Assets Control Regulations (30 C.F.R. Parts 500-599); and the
Anti-boycott laws (15 C.F.R. Part 760 and Section 999 of the U.S. Internal
Revenue Code) (collectively, “Export Control Laws”).  With respect to the ITO
Business, neither Seller nor any of its Affiliates that are involved in the ITO
Business have, in the past five (5) years (i) received written notice or written
assertion of, or been threatened in writing to be charged with, any violation in
any material respect of any Export Control Laws, (ii) been the recipient of a
subpoena, warning letter, finding of violation letter, charging letter, letter
of investigation or other document alleging a violation, or possible violation,
in any material respect of any applicable Export Control Laws from any
Governmental Authority (of competent jurisdiction), (iii) to the Knowledge of
Seller, been the subject of a written indictment for a violation or violations
of any applicable Law or Governmental Order (including applicable Export Control
Laws), (iv) been convicted of violating any applicable Law

 

22

--------------------------------------------------------------------------------


 

or Governmental Order (including applicable Export Control Laws), or (v) entered
into a settlement, plea agreement, or deferred prosecution agreement with any
Governmental Authority for alleged violations of any applicable Law or
Governmental Order (including applicable Export Control Laws).

 

(c)                                  Without limiting Section 3.15(a) or Section
3.15(b), with respect to the ITO Business, Seller and its Affiliates that are
involved in the ITO Business are in compliance, and, have been for the past five
(5) years in compliance, in all material respects with all applicable legal
requirements under (x) the Foreign Corrupt Practices Act of 1977 (15 U.S.C. §§
78dd-1, et seq.), (y) applicable local anti-corruption and bribery Laws, and (z)
applicable Laws relating to lobbying expenditures and political contributions,
in each case, in jurisdictions in which Seller or its Affiliates are operating
or have operated the ITO Business (the Laws referred to in clauses (x) through
(z) above, collectively, the “Specified Laws”).  Neither Seller nor any of its
Affiliates that are involved in the ITO Business have received any written
communication from any Governmental Authority (of competent jurisdiction) that
alleges that Seller or any of its Affiliates that are involved in the ITO
Business or any agent thereof is, or may be, in violation in any material
respect of, or in the past five (5) years, has been, or may have any liability
in any material respect under, any Specified Laws.

 

(d)                                 Notwithstanding anything to the contrary
contained herein, Buyer agrees that Seller makes no representation or warranty
under Section 3.15(a), Section 3.15(b) or Section 3.15(c) with respect to the
subject matter of the representation and warranties in Sections 3.9
(Intellectual Property), 3.10 (Labor Matters), 3.11 (Employee Benefit Plans),
3.12 (Taxes) and 3.16 (Environmental Matters); provided, however, that the
parties acknowledge and agree that nothing contained in this Section 3.15(d) is
intended to modify, qualify, diminish or otherwise affect the subject matter,
content, strength or enforceability of the representations and warranties made
by Seller (on behalf of itself and the Selling Subsidiaries, as applicable) in
Sections 3.9 (Intellectual Property), 3.10 (Labor Matters), 3.11 (Employee
Benefit Plans), 3.12 (Taxes) or 3.16 (Environmental Matters).

 

(e)                                  Schedule 3.15(e) sets forth a list of all
material Licenses which are required for the operation of the ITO Business as
conducted as of the date of this Agreement (the “Material Licenses”).  Except as
otherwise provided on Schedule 3.15(e), the Material Licenses listed on Schedule
3.15(e) have been issued in the name of Seller or the Selling Subsidiaries and
there are no other Licenses required to operate the ITO Business in
substantially the same manner as it is currently conducted as of the date of
this Agreement.  The Material Licenses are in full force and effect, and to the
Knowledge of Seller, the ITO Business is being conducted in compliance in all
material respects with the terms and conditions of the Material Licenses, and,
except as set forth on Schedule 3.15(e), none of the Material Licenses will
become terminable, in whole or in part, as a result of the occurrence of the
Transaction.  The Material Licenses are not subject to any condition except
conditions applicable to such Material Licenses generally or as otherwise
disclosed on the face of such Licenses.

 

3.16                                        Environmental Matters.  Except as
disclosed on Schedule 3.16:

 

(a)                                 The operations of the ITO Business are
conducted by Seller and its Affiliates, and for the past three (3) years have
been conducted by Seller and its Affiliates, in

 

23

--------------------------------------------------------------------------------


 

compliance in all material respects with all Environmental Laws.  Seller and its
Affiliates have obtained all material Licenses required under Environmental Law
to conduct the operations of the ITO Business, all such Licenses are in full
force and effect, and to the Knowledge of Seller, there are no facts or
circumstances which would reasonably be expected to lead to any such Licenses
being revoked, canceled or modified.

 

(b)                                 Neither Seller nor any of its Affiliates
have received written notice of any actions, claims, complaints, investigations,
or other proceedings which would reasonably be expected to result in the ITO
Business incurring material Environmental Liabilities.

 

(c)                                  To the Knowledge of Seller, there has been
no Release of Hazardous Substances at, on, under, or from the Real Property
Leases or at any facilities that may have received Hazardous Substances
generated by the ITO Business, such that Seller or any of its Affiliates would
reasonably be expected to incur material Environmental Liabilities.

 

(d)                                 Except as provided in the Real Property
Leases, neither Seller nor any of its Affiliates are subject to any Contract
that may require the ITO Business to pay, reimburse, guarantee, pledge, defend,
indemnify or hold harmless any Person for or against any Environmental
Liabilities.

 

(e)                                  There are no Environmental Encumbrances on
the Purchased Assets.

 

(f)                                   Seller has disclosed and made available to
Buyer all material information, including without limitation all of any material
reports, studies, analyses, tests or monitoring results, in the possession,
custody or control of Seller and its Affiliates relating to (i) the
environmental conditions on, under or about the Real Property, and (ii)
Hazardous Substances used, managed, handled, transported, treated, generated,
stored or Released by Seller or any other Person at any time on any Real
Property, excluding any classified or privileged information.

 

(g)                                  Notwithstanding any other provision of this
Agreement, the representations and warranties contained in this Section 3.16 are
the sole and exclusive representations and warranties of Seller, on its behalf
and as to the Selling Subsidiaries, in this Agreement that relate to
Environmental Laws, Hazardous Substances or other environmental matters.

 

3.17                                        Insurance. Schedule 3.17 contains a
true, correct and complete list of all insurance policies (by policy number,
insurer, policy holder, policy period, type, and amount of coverage) held for
the benefit of the ITO Business (the “Insurance Policies”).  The Insurance
Policies cover the ITO Business and the Purchased Assets against such risks and
in such amounts customary for companies of similar size to Seller (taken as a
whole), in their geographic regions and in the respective businesses in which
the ITO Business operates, which insurance policies or other arrangements are
also sufficient for compliance with applicable Law.  Seller and, to the extent
applicable, its Subsidiaries, are in material compliance with the terms and
provisions of the Insurance Policies and all premiums due and payable with
respect thereto have been paid.  Neither Seller nor any of its Subsidiaries have
received a written notice of cancellation or termination of any Insurance
Policy.  The limits of the Insurance Policies have not been materially eroded,
there are no gaps in historical limits, and aggregate limits have not been

 

24

--------------------------------------------------------------------------------


 

exhausted.  As of the date of this Agreement, there is no material claim
relating to the ITO Business pending under any of the Insurance Policies as to
which coverage has been denied or disputed by the underwriters of such policy.

 

3.18                                        Transactions with Affiliates. 
Except as set forth on Schedule 3.18, there are no material Contracts or
business arrangements with respect to the ITO Business between Seller or any of
its Subsidiaries, on the one hand, and any of Seller’s, or its Subsidiaries’
directors or officers or the ITO Business’ senior managers or, to the Knowledge
of Seller, any of the respective Affiliates of any of such directors, officers
or managers, on the other hand. To the Knowledge of Seller, none of any such
directors, officers or senior managers nor any of their respective Affiliates,
has any material interest in any material property used by the ITO Business or
any material interest in any Existing Customer or supplier of the ITO Business
or any provider of products or services to the ITO Business.

 

3.19                                        Brokers.  Neither Seller nor its
Affiliates has engaged, or incurred any unpaid liability (for any brokerage
fees, finders’ fees, commissions or otherwise) to, any broker, finder or agent
in connection with the Transaction.

 

3.20                                        Title to and Sufficiency of Assets.

 

(a)                                 Seller (or a Selling Subsidiary of Seller,
as the case may be) has good and marketable title to, or a valid leasehold
interest to, the Purchased Assets, free and clear of all Encumbrances, except
for Permitted Encumbrances.

 

(b)                                 Except for the Excluded Assets, or as set
forth on Schedule 3.20, the Purchased Assets and the rights provided to Buyer
under the Transition Services Agreement constitute all of the assets, tangible
or intangible, of any nature whatsoever, and rights necessary to operate the ITO
Business in the manner presently operated by Seller and the Selling
Subsidiaries.  The Purchased Assets are, in all material respects, adequate for
the purposes for which such assets are currently used or are held for use, and
are in reasonably good repair and operating condition (subject to normal wear
and tear).  All of the Purchased Assets are located in the United States, the
United Kingdom, India, Norway, Poland and Spain.  The Selling Subsidiaries are
the only Affiliates of Seller that (i) own or lease any of the Purchased Assets
(other than those Purchased Assets owned by Seller) and (ii) are involved with
or conduct the ITO Business. Seller is the only Person organized in the United
States that owns any of the Purchased Assets.

 

3.21                                        Existing Customers and Vendors.

 

(a)                                 Schedule 3.21(a) sets forth the (i) name of
each Existing Customer, (ii) amount of revenue recorded for each Existing
Customer for each of the year ended December 31, 2011 and the six months ended
June 30, 2012 and (iii) the Monthly Recurring Revenue for June 2012 for each
Existing Customer.

 

(b)                                 Schedule 3.21(b) sets forth the (i) name of
each vendor of the ITO Business and (ii) the expenditures incurred by Seller
(including such expenditures incurred by the Selling Subsidiaries) for each
vendor for each of the year ended December 31, 2011 and the six months ended
June 30, 2012.

 

25

--------------------------------------------------------------------------------


 

(c)                                  To the Knowledge of Seller, none of the
Existing Customers listed on Schedule 3.21(a) or the vendors party to the Vendor
Contracts has, since March 31, 2012, notified Seller or any of the Selling
Subsidiaries in writing that it has cancelled or materially and adversely
altered, or intends to cancel or materially and adversely alter, its business
relationship with the ITO Business.

 

(d)                                 Schedule 3.21(d) sets forth all outstanding
Bids as of the date hereof, describing the target customer and material terms of
the Bid.  Seller has disclosed and made available to Buyer true, complete and
correct copies of all outstanding Bids as of the date hereof.

 

3.22                                        Solvency.  Seller and the Selling
Subsidiaries are solvent, able to pay their debts as they become due, own
property that has a fair saleable value greater than the amounts required to pay
their debts (including a reasonable estimate of the amount of all contingent
liabilities), and have adequate capital to carry on their business (if any).  No
transfer of property is being made by Seller and the Selling Subsidiaries, and
no obligation is being incurred by Seller and the Selling Subsidiaries, in
connection with the Transaction with the intent to hinder, delay or defraud
either present or future creditors of Seller and the Selling Subsidiaries, as
the case may be.  Neither Seller nor the Selling Subsidiaries will become
insolvent as a result of (i) their execution and delivery of this Agreement or
any Transaction Agreement to which they are specified to be a party, (ii) their
performance of their obligations, as applicable, hereunder or thereunder, or
(iii) their consummation of the Transaction.

 

3.23                                        No Guarantees. None of the
obligations or Liabilities of the ITO Business is guaranteed by or subject to a
similar contingent obligation of any other Person. There are no outstanding
letters of credit, surety bonds or similar instruments of Seller or any of its
Affiliates in connection with the ITO Business or the Purchased Assets.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to Seller as of the date of this Agreement,
and acknowledges and confirms that Seller is relying upon such representations
and warranties in connection with the Transaction, as follows:

 

4.1                                               Organization.  Buyer is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware, and each of the Buying Subsidiaries is duly organized,
validly existing and in good standing under the laws of its respective
jurisdiction of organization, and Buyer and each of the Buying Subsidiaries have
all requisite corporate or other applicable entity power and authority to
execute, deliver and perform this Agreement and the Transaction Agreements to
which they are a party and to consummate the Transaction, and to own, operate or
lease their assets and properties and to conduct its business as presently
conducted by them, as applicable.  Buyer and each of the Buying Subsidiaries are
qualified or authorized to do business in each foreign jurisdiction where such
qualification is necessary, except where the failure to be so qualified would
not, and would not reasonably be expected to, materially impair Buyer and each
of the Buying Subsidiaries’ ability to consummate the Transaction in accordance
with this Agreement.

 

26

--------------------------------------------------------------------------------


 

4.2                                               Authority.  Buyer and each of
the Buying Subsidiaries, as applicable, have all requisite corporate or other
applicable entity power and authority to enter into and deliver this Agreement
and the Transaction Agreements to which they are a party, to perform their
obligations hereunder and thereunder, as applicable, and to consummate the
Transaction.  The execution and delivery by Buyer and each of the Buying
Subsidiaries, as applicable, of this Agreement and the Transaction Agreements to
which each is a party, the performance by Buyer and each of the Buying
Subsidiaries of its obligations hereunder and thereunder, as applicable, and the
consummation by Buyer and each of the Buying Subsidiaries of the Transaction,
have been duly authorized by all necessary corporate action on the part of Buyer
and each of the Buying Subsidiaries, as applicable.  This Agreement has been,
and, at or prior to the Closing, the Transaction Agreements to which Buyer and
each of the Buying Subsidiaries are a party, shall be, duly executed and
delivered by Buyer and each of the Buying Subsidiaries, as applicable.  Assuming
the due authorization, execution and delivery of this Agreement and the
Transaction Agreements by Seller and each of the Selling Subsidiaries, as
applicable, this Agreement constitutes, and each of the Transaction Agreements
to which Buyer and/or any of the Buying Subsidiaries, as applicable, are a party
(when so executed and delivered) will constitute, a legal, valid and binding
obligation of Buyer and each of the Buying Subsidiaries, as applicable,
enforceable against Buyer and each of the Buying Subsidiaries in accordance with
their terms, except as such enforceability may be limited by bankruptcy,
moratorium, insolvency, reorganization or other similar laws affecting or
limiting the enforcement of creditor’s rights generally and except as such
enforceability is subject to general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law).

 

4.3                                               No Violation; Third Party
Consents. Except as set forth on Schedule 4.3 and Schedule 4.4, the execution
and delivery by Buyer and each of the Buying Subsidiaries, as applicable, of
this Agreement and the Transaction Agreements to which each is a party, the
performance by Buyer and each of the Buying Subsidiaries of their obligations
hereunder and thereunder, as applicable, and the consummation by Buyer and each
of the Buying Subsidiaries of the Transaction, will not conflict with or
violate, result in a breach of or constitute a default (with or without notice
or lapse of time, or both) under, give rise to any right of termination or
cancellation under the terms or provisions of (a) the Organizational Documents
of Buyer or any of the Buying Subsidiaries, (b) any material Contract to which
Buyer or any of the Buying Subsidiaries is a party or is bound, or (c) any Law
applicable to Buyer and each of the Buying Subsidiaries, or any Governmental
Order issued by a Governmental Authority by which Buyer or any of the Buying
Subsidiaries are in any way bound or obligated, except in the case of clauses
(b) and (c) of this Section 4.3, as would not, and would not reasonably be
expected to, materially impair the ability of Buyer and each of the Buying
Subsidiaries to perform their obligations under this Agreement and the
Transaction Agreements, as applicable, to which they are a party or to
consummate the Transaction in accordance with this Agreement.

 

4.4                                               Governmental Consents.  Except
as set forth on Schedule 4.4, no consent, waiver, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any Governmental Authority is required on the part of Buyer or any
of the Buying Subsidiaries in connection with the execution and delivery by
Buyer and each of the Buying Subsidiaries, as applicable, of this Agreement and
the Transaction Agreements to which each is a party, the performance by Buyer
and the Buying Subsidiaries of their obligations hereunder and thereunder, as
applicable, and the consummation by Buyer and each of the Buying Subsidiaries

 

27

--------------------------------------------------------------------------------


 

of the Transaction, other than such of the foregoing that, if not obtained or
made, would not, and would not reasonably be expected to, materially impair the
ability of Buyer and each of the Buying Subsidiaries to perform their
obligations under this Agreement and the Transaction Agreements, as applicable,
to which each is a party or to consummate the Transaction in accordance with
this Agreement.

 

4.5                                               Litigation.  Except as set
forth on Schedule 4.5, there are no pending or, to the Knowledge of Buyer,
threatened Actions by any Person or Governmental Authority against or relating
to Buyer (or any Affiliate of Buyer) or by which Buyer or its assets or
properties are or may be bound which, if adversely determined, would, or would
reasonably be expected to, materially impair the ability of Buyer or any of the
Buying Subsidiaries to perform their obligations under this Agreement and the
Transaction Agreements, as applicable, to which each is a party or to consummate
the Transaction in accordance with this Agreement.

 

4.6                                               Brokers.  Buyer has not
engaged, or incurred any unpaid liability (for any brokerage fees, finders’
fees, commissions or otherwise) to, any broker, finder or agent in connection
with the Transaction.

 

4.7                                               Financing.  Buyer and each of
the Buying Subsidiaries (a) have sufficient cash, available lines of credit or
other sources of immediately available funds to pay in cash, when due, the
Purchase Price and any expenses incurred by Buyer and the Buying Subsidiaries in
connection with the Transaction, and (b) will have the financial resources and
capabilities to perform its obligations hereunder.

 

4.8                                               Solvency.  Immediately after
giving effect to the Transaction contemplated by this Agreement (assuming the
satisfaction of the conditions set forth in Section 8.1 and Section 8.2 at the
Closing), Buyer and the Buying Subsidiaries will be solvent, be able to pay
their debts as they become due, own property that has a fair saleable value
greater than the amounts required to pay their respective debts (including a
reasonable estimate of the amount of all contingent liabilities), and have
adequate capital to carry on their respective businesses.  No transfer of
property is being made by Buyer or its Affiliates, and no obligation is being
incurred by Buyer or its Affiliates, in connection with the Transaction with the
intent to hinder, delay or defraud either present or future creditors of Seller.

 

ARTICLE V
PRE-CLOSING COVENANTS AND AGREEMENTS

 

5.1                                               Conduct of the ITO Business
Pending the Closing.

 

(a)                                 After the execution and delivery of this
Agreement and prior to the Closing, except (1) as set forth on Schedule 5.1, (2)
as required by applicable Law (which, in the event any such action is taken (or
inaction, as the case may be) by Seller or its Affiliates (as applicable) in
reliance on this Section 5.1(a)(2), Seller shall promptly give written notice of
the same to Buyer), (3) with respect to the Excluded Assets and Excluded
Liabilities, or (4) with the prior written consent of Buyer (which consent shall
not be unreasonably withheld, conditioned or delayed), Seller (and its
Affiliates, as applicable) shall:

 

(i)                                     conduct the ITO Business only in the
Ordinary Course of Business;

 

28

--------------------------------------------------------------------------------


 

(ii)                                  comply (to the extent with respect to the
ITO Business), and cause its applicable Subsidiaries to comply, in all material
respects, with all Laws applicable to the ITO Business, and as soon as
reasonably practicable following receipt thereof, give Buyer copies of any
notice received from any Governmental Authority alleging any material violation
of any such Law;

 

(iii)                               (a) preserve intact the legal existence and
present business operations of the ITO Business, (b) maintain in effect all
Licenses which are necessary for the current conduct of the ITO Business and (c)
use its commercially reasonable efforts to preserve intact the relationships of
the ITO Business with its customers, suppliers, licensors and employees;

 

(iv)                              pay accounts payable and other obligations of
the ITO Business when they become due and payable in the Ordinary Course of
Business;

 

(v)                                 (a) promptly notify Buyer of awards of any
Contract to the ITO Business based on Bids existing as of the date hereof, (b)
promptly notify Buyer of the entry by Seller or any of its Subsidiaries into any
Contract based on Bids, and (c) other than in the Ordinary Course of Business,
not make any Bids to Existing Customers or potential customers of the ITO
Business (“Prospective Customers”);

 

(vi)                              promptly notify Buyer of (a) any increase in
the compensation or benefits of any Business Employee, (b) the grant of any
severance or termination pay to any person who is, or will be, a Continuing
Employee, or (c) the establishment, adoption, entry into, amendment or
termination of any Plan or any plan, agreement, program, policy, trust, fund, or
other arrangement that would be a Plan if it were in existence as of the date of
this Agreement, in each case irrespective of whether any of the foregoing would
be solely the obligation of Seller from and after the Closing; provided,
however, that in the case of Section 5.1(a)(vi)(a), Seller shall also be
required to get the prior written consent of Buyer in the event of any increase
in the compensation or benefits of any Business Employee (other than increases
which may be mandated by applicable Law) based in or whose primary service to
Seller or its Affiliates pertains to the operation of the ITO Business in the
Ordinary Course of Business in (1) India, if such increase exceeds 15% of the
applicable amounts paid or granted to such India Employee as of the date of this
Agreement and (2) the United States, if such increase exceeds 10% of the
applicable amounts paid or granted to such Business Employee located in the
United States as of the date of this Agreement;

 

(vii)                           provide copies, promptly after circulation to
appropriate members of Seller’s management, of those financial and management
reports with respect to the ITO Business listed on Schedule 5.1(a)(vii);

 

(viii)                        promptly notify Buyer of (a) any actual or
threatened (in writing) litigation related to the ITO Business and (b) any
termination by the other party thereto of any Material Contracts; and

 

29

--------------------------------------------------------------------------------


 

(ix)                              obtain the prior written consent of Buyer with
respect to (a) renewals of Vendor Contracts worth $250,000 or more on an annual
basis or that alter or include additional or different terms and conditions of
any Vendor Contracts, or (b) any new material Liability (other than an Excluded
Liability) incurred by the ITO Business that is not in the Ordinary Course of
Business.

 

(b)                                 After the execution and delivery of this
Agreement and prior to the Closing, except (1) as set forth on Schedule 5.1, (2)
as required by applicable Law (which, in the event any such action is taken (or
inaction, as the case may be) by Seller or its Affiliates (as applicable) in
reliance on this Section 5.1(b)(2), Seller shall promptly give written notice of
the same to Buyer), (3) as is solely between or among Seller and any of its
Selling Subsidiaries, or (4) with the prior written consent of Buyer (which
consent shall not be unreasonably withheld, conditioned or delayed), Seller
shall not take any of the actions referred to below (and shall cause its
applicable Subsidiaries not to take any of the actions referred to below):

 

(i)                                     (x) sell, assign, license, transfer,
convey, lease, or otherwise dispose of, or create or incur any Encumbrance
(other than a Permitted Encumbrance) on, any material Intellectual Property or
any material properties or assets of the ITO Business, except in each case in
the Ordinary Course of Business or (y) fail to take commercially reasonable
efforts to discharge (prior to the Closing), any involuntary Encumbrance of
which Seller has Knowledge, against or in respect of any material Purchased
Intellectual Property or any material Purchased Assets;

 

(ii)                                  except with respect to the Excluded Assets
and the Excluded Liabilities, cancel, settle or compromise any material Action
with respect to the ITO Business, other than in the Ordinary Course of Business;

 

(iii)                               enter into any commitments for capital
expenditures of the ITO Business in excess of Twenty-Five Thousand Dollars
($25,000) in any individual case or in excess of One Hundred Thousand Dollars
($100,000) in the aggregate;

 

(iv)                              enter into or agree to enter into any merger
or consolidation with any Person, or permit the ITO Business (directly or
indirectly) to acquire either the securities or equity interests of any other
Person (whether a Subsidiary or otherwise) or any assets of a business with a
value of more than Fifty Thousand Dollars ($50,000);

 

(v)                                 to the extent materially affecting the ITO
Business, make, revoke, amend or change any Tax election, change any annual Tax
accounting period, adopt or change any method of Tax accounting, enter into any
closing agreement, settle any material Tax claim or assessment, file any amended
Tax Return, extend or waive the application of any statute of limitations
regarding the assessment or collection of any Tax (except with respect to the
routine extension of Tax Returns in the Ordinary Course of Business), apply for
or pursue any Tax ruling, change any tax identification number or execute any
powers of attorney in respect of any Tax matter or take any action to deny the
availability of any election in respect of Taxes;

 

30

--------------------------------------------------------------------------------


 

(vi)                              adversely change the limits or terms and
conditions of the Insurance Policies covering the ITO Business and the Purchased
Assets (including self insurance held by Seller or the ITO Business), including
allowing policies to expire without renewing such policies or obtaining
comparable replacement coverage, or prejudice rights to insurance payments
thereunder;

 

(vii)                           other than in the Ordinary Course of Business,
enter into, amend or terminate, or permit any Subsidiary of Seller to enter
into, amend or terminate, or assign or otherwise dispose of, any Material
Contract;

 

(viii)                        (a) increase any compensation or benefits of any
management employee of the ITO Business who is, or will be, a Continuing
Employee, (b) institute any across-the-board increase in compensation or
benefits of any persons who are, or will be, Continuing Employees, (c) increase
any compensation or benefits of any non-management employee of the ITO Business
who is, or will be, a Continuing Employee, other than (in the case of this
Section 5.1(b)(viii)(c)) increases which, individually or taken together, are
immaterial, are in the Ordinary Course of Business and are not part of any
across-the-board increase, (d) grant any severance or termination pay to any
person who is, or will be, a Continuing Employee, or (e) establish, adopt, enter
into, amend or terminate any Plan or any plan, agreement, program, policy,
trust, fund or other arrangement that would be a Plan if it were in existence as
of the date of this Agreement, except, in each case, to the extent any of the
foregoing are solely the obligation of Seller from and after the Closing;

 

(ix)                              make any material change in any method of
accounting or accounting practice of the ITO Business, except as required by
changes in GAAP or as required by applicable Law;

 

(x)                                 make or extend (or cause the making or
extension of) any loan or other extension of credit to any Existing Customer or
Prospective Customer;

 

(xi)                              implement any plant closing or layoff of
employees of the ITO Business that would be reasonably expected to implicate the
Worker Adjustment and Retraining Act (or any similar state, local or foreign
Law) with respect to the ITO Business;

 

(xii)                           make any material change in the lines of
business in which the ITO Business participates or is engaged; or

 

(xiii)                        enter into any agreement, whether in writing or
otherwise, to do anything prohibited by this Section 5.1.

 

(c)                                  For the avoidance of doubt, nothing
contained in this Section 5.1 shall prohibit any dividends or other
distributions of cash (or any cash sweeps or similar treasury functions to
transfer cash), to the extent in compliance with applicable Law, from any
Subsidiary of Seller.

 

31

--------------------------------------------------------------------------------


 

(d)                                 After the execution and delivery of this
Agreement and prior to the Closing, Seller shall not transfer, or permit to be
transferred, any personal property of the ITO Business (whether as of the date
hereof, or as of any time subsequent to the date hereof but prior to the
Closing) to any other business unit or division of Seller and its Affiliates.

 

5.2                                               Notice; Effect of Notice. 
From the date hereof until the earlier of the Closing Date and the termination
of this Agreement in accordance with Section 11.1, Seller shall notify Buyer,
and Buyer shall notify Seller, in writing, promptly after becoming aware of any
event, transaction or circumstance that causes or would reasonably be expected
to cause or constitute a breach in any material respect of any representation,
warranty, covenant or agreement of such notifying party in this Agreement;
provided, however, that no such notice shall have any adverse effect on Seller’s
or Buyer’s, as the case may be, ability to assert the failure of any conditions
to its obligation to close set forth in Article VIII hereof or to assert a
breach of any representation, warranty, covenant or agreement of the other party
in this Agreement.

 

5.3                                               Control of Business. 
Notwithstanding anything in this Agreement to the contrary, but subject to
Seller’s compliance with Section 5.1, Buyer acknowledges on behalf of itself and
its Affiliates and its and their directors, officers, employees, Affiliates,
agents, representatives, successors and assigns, that (a) the operation of the
ITO Business remains in the dominion and control of Seller and the Selling
Subsidiaries until the Closing and (b) none of the foregoing Persons, shall
have, directly or indirectly, the right to control or direct the operations of
the ITO Business prior to the Closing.

 

5.4                                               Access to Information. 
Subject to any and all applicable contractual requirements and Seller’s
reasonable security requirements, from the date hereof until the Closing or
until this Agreement is earlier terminated in accordance with the terms hereof,
Seller shall afford to the officers, employees, agents and authorized
representatives of Buyer (including independent public accountants, financial
advisors and attorneys) reasonable access during normal business hours, upon
reasonable advance notice, to the offices, properties and business, tax and
accounting records (including computer files, retrieval programs and similar
documentation) of the ITO Business and other records and documents relating to
the Purchased Assets to the extent reasonably requested and shall furnish to
Buyer or its authorized representatives such additional information concerning
Seller and its Subsidiaries relating to the Purchased Assets and the ITO
Business as shall be reasonably requested; provided, however, that Seller shall
not be required to violate any obligation of confidentiality to which Seller or
its Affiliates are subject in discharging its obligations pursuant to this
Section 5.4.  Buyer agrees that such access shall be conducted in such a manner
as not to unreasonably interfere with the operations of Seller and its
Affiliates. Prior to the Closing, Buyer and its representatives shall not speak
to any of the employees, customers, distributors, and suppliers of the ITO
Business (to the extent known to Buyer as such) in connection with the
Transaction or regarding the Evaluation Material (as defined in the
Confidentiality Agreement) without the prior consent of the Chief Financial
Officer or the General Counsel of Seller, and any such permitted communications
shall be made in the presence of a designated representative of Seller, provided
that, to the extent reasonably requested by Buyer, Seller shall use its
commercially reasonable efforts, prior to the Closing, to provide Buyer with
reasonable access, during normal business hours and upon reasonable notice, to
such employees, customers, distributors and suppliers in the presence of a
designated representative of Seller (to the extent such representative is
designated by Seller and

 

32

--------------------------------------------------------------------------------


 

elects to be present for such access) (with the terms of any such access to be
determined by Seller in its reasonable discretion).

 

5.5                                               Notices and Consents.

 

(a)                                 Prior to the Closing, (i) Seller shall use
its commercially reasonable efforts to give all notices required to be given and
to obtain all consents, approvals or authorizations of any third parties
(including any Governmental Authority) that are required in connection with the
transactions contemplated by this Agreement and (ii) Buyer shall use its
commercially reasonable efforts to cooperate and provide Seller assistance in
obtaining such consents, approvals or authorizations and hereby acknowledges
that that Buyer will be required to play a critical role in obtaining such
consents; provided, however, that, except as set forth in the immediately
following sentence, “commercially reasonable efforts” shall not be deemed to
require Seller or Buyer or any of their respective Affiliates to incur any
material fees or material out-of-pocket expenses, or grant any Material
Concession (as defined below), in connection therewith.  Notwithstanding the
foregoing, except for Seller’s internal costs and outside legal expenses, Buyer
shall be responsible for any costs, fees and expenses associated with the
assignment of the Purchased Business Intellectual Property to Buyer.  Without
limitation of the foregoing, prior to the Closing, Seller will use commercially
reasonable efforts to assist Buyer, at Buyer’s request, in Buyer obtaining
license agreements from third parties for their Other Business Licensed
Intellectual Property on terms which are substantially similar to those on which
Seller has licensed such Intellectual Property from such third parties,
provided, that, in no event shall Seller or any its Affiliates be required to
incur any material fees or material out-of-pocket expenses, or grant any
Material Concession (as defined below), in connection therewith. With respect to
those contracts listed on Schedule 5.5(a) (which Buyer acknowledges are used by
Seller in its other businesses other than the ITO Business and shall,
notwithstanding any other provision of this Agreement, remain contracts of
Seller after the Closing) (the “Shared Contracts”), prior to the Closing, Seller
shall undertake the same efforts as listed in clause (i) of this Section to,
rather than assigning such Shared Contracts to Buyer,  cause the other party to
each such Shared Contract to create new contracts containing substantially
similar terms as those relevant to the ITO Business in the name of Buyer.  Buyer
shall undertake the same efforts as listed in clause (ii) of this Section to
cooperate with Seller with respect to the foregoing, and in no event shall Buyer
or any of its Affiliates, on the one hand, or Seller or any its Affiliates, on
the other hand, be required to incur any material fees or material out-of-pocket
expenses, or grant any Material Concession (as defined below), in connection
therewith.

 

(b)                                 Notwithstanding anything contained in this
Agreement to the contrary, Buyer shall not be required to undertake any action
or desist from taking any action (or cause any of its Affiliates to undertake
any such actions or to desist from taking any such actions) pursuant to this
Article V or Article VI if such action or inaction (a) would require Buyer or
any of its Affiliates to enter into any agreement, consent decree or other
commitment requiring Buyer or any of its Affiliates to divest or hold separate
or license all or any portion of the assets or business of, or to limit or
modify the conduct of all or any portion of the business of, Buyer or any of its
Affiliates (including, after the Closing, the Purchased Assets), (b) would have,
or would be reasonably expected to have, a material adverse effect on the
business of Buyer or any of its Subsidiaries (including, after the Closing, the
Purchased Assets, taken as a whole (the actions referred to in clause (a) or (b)
above, a “Material Concession”), or (c) would require

 

33

--------------------------------------------------------------------------------


 

Buyer or any of its Affiliates to litigate, pursue or defend any Action
challenging any portion of the Transaction as violative of any antitrust laws.

 

(c)                                  Prior to the Closing, Buyer and Seller
shall cooperate with one another in determining whether any action by or in
respect of, or filing with, any Governmental Authority, is required or
reasonably appropriate, in connection with the consummation of the transactions
contemplated by this Agreement.  Subject to the terms and conditions of this
Agreement and the Confidentiality Agreement, in taking such actions or making
any such filings, prior to the Closing, Buyer and Seller shall use commercially
reasonable efforts to furnish information required of any Governmental Authority
in connection therewith (subject to confidential treatment in the case of any
information provided by Buyer to the extent reasonably requested by Buyer);
provided, however, that, in no case whatsoever shall Buyer or any of its
Affiliates be required to incur any material fees or material out-of-pocket
expenses, or grant any Material Concession (as defined below), in connection
therewith.

 

5.6                                               Indebtedness and Encumbrances,
etc.

 

(a)                                 Schedule 5.6(a) sets forth all Indebtedness
of the ITO Business.  Seller shall cause, effective as of the Closing, (i) all
Indebtedness of the ITO Business as of the Closing to be paid in full, or
otherwise satisfied or discharged in full (or shall be repaid in full upon the
payment by Buyer, pursuant to the irrevocable written payment instructions given
by Seller to Buyer in accordance with Section 1.5, of a portion of the Closing
Date Purchase Price directly to the holders of such Indebtedness in an amount
sufficient to repay in full all of such Indebtedness), and (ii) the release of
(x) all Encumbrances (other than Permitted Encumbrances) on the Purchased
Assets, including any involuntary Encumbrance (other than a Permitted
Encumbrance) of which Seller has Knowledge, against any Purchased Business
Intellectual Property or any Purchased Asset, and (y) all Encumbrances on the
Purchased Assets arising pursuant to, or in connection with, any Indebtedness of
Seller; and, at the Closing, Seller shall provide to Buyer written evidence
pertaining to (a)(i) — (ii)(y) above (which shall be reasonably satisfactory to
Buyer).

 

(b)                                 Except as set forth on Schedule 5.6(b),
Seller shall cause, effective as of the Closing, (i) each Contract (to the
extent that it would constitute a Purchased Contract but for this Section
5.6(b)) between Seller, on the one hand, and an Affiliate thereof, on the other
hand, to be terminated, without any further liability or obligation of Seller or
such Affiliate thereunder.

 

5.7                                               Business Employees.

 

(a)                                 No fewer than forty (40) days after the date
of this Agreement, Buyer shall deliver to Seller a list of such Business
Employees to whom Buyer will not offer employment as of the Closing subject to
applicable Law (the “Non-Continuing Employees”).  Notwithstanding the foregoing
and for the avoidance of doubt, in no event shall a Business Employee be deemed
a Non-Continuing Employee to the extent it would contravene applicable foreign
Law.  At this time, Buyer shall also deliver to Seller copies of the employment
packages to be offered to each Business Employee (except the Non-Continuing
Employees), including identification of the salary, bonus, compensation,
benefits and other terms and conditions of employment to be offered to such
employees.

 

34

--------------------------------------------------------------------------------


 

(b)                                 Subject to Section 1.6(e), Buyer shall
reimburse Seller for the costs of any severance or pay in lieu of notice
associated with the Non-Continuing Employees, whether such severance or pay is
due to such employees pursuant to applicable Law, including the Worker
Adjustment and Retraining Notification Act or any analogous state law
(collectively, the “WARN Act”), pursuant to Seller’s customary practices and
policies, or under Contract.  Buyer shall reimburse Seller for such costs as
follows:

 

(i)                                     No fewer than five (5) Business days
prior to the anticipated Closing Date, Seller shall provide an estimate of such
costs associated with the Non-Continuing Employees (the “Estimated Severance
Amount”), along with reasonable documentation supporting the calculation of the
Estimated Severance Amount (subject to compliance with applicable privacy or
similar Laws) and Buyer shall pay such Estimated Severance to Seller at the
Closing by wire transfer of immediately available funds in accordance with the
written payment instructions delivered by Seller to Buyer pursuant to Section
1.5(c).

 

(ii)                                  No fewer than ninety (90) days following
the Closing, Buyer shall notify Seller of any terminations of any Continuing
Employees within such ninety (90) day period).  Within fifteen (15) days
thereafter, Seller shall notify Buyer of the final costs associated with the
Non-Continuing Employees (the “Final Severance Amount”), which shall include any
WARN Act liability for Non-Continuing Employees that may be triggered by Buyer’s
termination of Continuing Employees within the ninety (90) period immediately
following the Closing, if any, and within five (5) Business days following such
notification, (x) Buyer shall pay to Seller, by wire transfer of immediately
available funds in accordance with Seller’s written payment instructions, the
amount, if any, by which the Final Severance Amount exceeds the Estimated
Severance Amount or (y) Seller shall pay to Buyer, by wire transfer of
immediately available funds in accordance with Buyer’s written payment
instructions, the amount, if any, by which the Estimated Severance Amount
exceeds the Final Severance Amount.  If requested by Buyer, Seller shall provide
reasonable documentation supporting the calculation of the Final Severance
Amount, subject to compliance with applicable privacy or similar Laws.

 

(c)                                  The provisions of this Section 5.7 shall
not apply to Business Employees located in foreign jurisdictions.  The
provisions of the relevant Selling Subsidiary Acquisition Agreement shall govern
with respect to matters relating to Business Employees located in such foreign
jurisdictions.

 

5.8                                               Employment Laws and
Regulations.  Buyer and Seller shall comply in all respects with, any applicable
Law that requires notice to and consultation with employees of the ITO Business
in connection with the Transaction.  The parties shall use best efforts to
cooperate with each other with respect to such compliance.

 

5.9                                               Financial Statements. From the
date hereof until the Closing, on or before the 21st day of each month, Seller
shall deliver to Buyer unaudited consolidated financial statements of the ITO
Business as at and for the monthly period ending the last day of the preceding
month (the “Subsequent Monthly Financial Statements”), which shall include a
balance sheet and statement of income.

 

35

--------------------------------------------------------------------------------


 

5.10                                        No Solicitation. From the date
hereof until the Closing or until this Agreement is terminated in accordance
with the terms hereof, neither Seller nor any of its Affiliates or any Person
acting on their behalf shall, directly or indirectly (i) solicit, initiate,
entertain or encourage any inquiries or proposals for, or enter into any
discussions with respect to, the acquisition of the ITO Business or the
Purchased Assets or (ii) furnish or cause to be furnished any non-public
information concerning the ITO Business to any Person (other than Buyer and its
agents and representatives), each as other than in the Ordinary Course of
Business or pursuant to applicable Law and after prior written notice to Buyer.

 

5.11                                        Monthly Recurring Revenue Report. 
At least five (5) days before the Closing Date, Seller shall deliver to Buyer
the report required by Section 2.2(f) of this Agreement indicating the Monthly
Recurring Revenue under each Customer Contract from (A) the month that is two
(2) months prior to the Closing Date if the Closing Date is within the first
seventeen (17) calendar days of the month, or (B) the month that is one (1)
month prior to the Closing Date if the Closing Date is after the first seventeen
(17) calendar days of the month, (e.g., if the Closing Date is October 3, 2012,
Seller shall deliver such report indicating the Monthly Recurring Revenue from
the month ending August 31, 2012; if the Closing Date is October 18, 2012,
Seller shall deliver such report indicating the Monthly Recurring Revenue from
the month ending September 30, 2012).  To the extent Buyer has reasonable
objections to such report, Buyer shall have forty-eight (48) hours from delivery
of such report to Buyer to deliver a written report to Seller setting forth in
detail such reasonable objections to the calculations or figures contained
therein.  In the event Buyer delivers such written report to Seller, Buyer and
Seller agree to use best efforts to resolve any calculations or figures
contested in such report as soon as possible.

 

5.12                                        Physical Location of Assets. Between
the date of this Agreement and the Closing Date, Seller shall (i) notify the
Buyer in writing of any changes in the locations of the Physical Purchased
Assets (or the Persons in control of the facilities at which they are located),
(ii) maintain custody over the Physical Purchased Assets until the Buyer directs
otherwise, (iii) make available to Buyer and its Representatives reasonable
access, during normal business hours, to each Physical Purchased Asset (whether
at Seller’s facilities or otherwise) for inspection and/or planned removal
and/or shipment by Buyer and its Representatives, and (iv) at Buyer’s expense,
cooperate with Buyer’s reasonable requests in connection therewith (including
requests for the planned removal and shipment thereof in accordance with the
instructions of Buyer).

 

ARTICLE VI
ADDITIONAL COVENANTS

 

6.1                                               Publicity.  Seller and Buyer
shall cooperate with each other in the preparation and distribution of all
public news releases and other public disclosures relating to the Transaction. 
Neither Seller nor Buyer shall issue or make, or allow their respective
Affiliates to issue or make, any press release or public announcement concerning
the Transaction without the consent of the other party hereto, except as
otherwise required by applicable Law, but in any event only after giving the
other party hereto a reasonable opportunity to comment on such release or
announcement in advance, consistent with such applicable legal requirements.

 

36

--------------------------------------------------------------------------------


 

6.2                                               Post-Closing Consents;
Nonassignable Assets.

 

(a)                                 After the Closing (i) Seller shall use
commercially reasonable efforts to obtain all consents, approvals or
authorizations of any third parties with respect to the Purchased Assets that
are not obtained prior to the Closing and that are required in connection with
the Transaction and (ii) Buyer shall use commercially reasonable efforts to
cooperate and provide Seller assistance in obtaining such consents, approvals or
authorizations and hereby acknowledges that Buyer will be required to play a
critical role in obtaining such consents; provided that in no case shall such
“commercially reasonable efforts” require Seller or Buyer or any of their
respective Affiliates to incur any material fees or any material out-of-pocket
expenses in connection with such activities (other than with respect to
Purchased Business Intellectual Property, as set forth in Section 5.5(a)).  In
connection with obtaining the consents contemplated by this Section 6.2, Seller
shall not consent to any material modification of any Purchased Contract without
the prior written consent of Buyer.

 

(b)                                 Notwithstanding anything contained in this
Agreement to the contrary, to the extent that any Purchased Asset is not capable
of being transferred by Seller to Buyer pursuant to this Agreement without the
consent, approval or authorization of a third party, and such consent, approval
or authorization is not obtained prior to Closing, or if such transfer or
attempted transfer would constitute a breach or a violation of the terms thereof
or applicable Law, nothing in this Agreement will constitute a transfer or an
attempted transfer thereof.

 

(c)                                  In the event that any such required
consent, approval or authorization with respect to any Purchased Asset is not
obtained on or prior to the Closing, Seller will (but without any required
payment of money or other transfer of value by Seller to any third party) (i)
provide to Buyer the benefits, from and after the Closing, of the applicable
Purchased Asset (it being understood that Buyer shall be responsible for
performing the obligations arising thereunder, to the extent set forth in
Section 6.2(d) below), (ii) cooperate in any reasonable and lawful arrangement
designed to provide such benefits to Buyer (including through Seller’s entry
into a subcontracting, sublicensing or subleasing arrangement with Buyer), and
(iii) enforce, at the request and expense of Buyer and for the account of Buyer,
any rights of Seller arising from any such Purchased Asset; provided that Seller
will not incur any Liability in connection with any such activities described in
clauses (i) through (iii) above (other than the expense of salary or the cost of
fringe benefits or similar expenses pertaining to employees of Seller, or the
incurrence of out-of-pocket expenses in connection with the performance of such
activities, or as may be reflected in any agreement entered into by and among
Seller, Buyer and any third party in connection therewith). As soon as any such
required consent, approval or authorization for the sale, assignment, transfer,
conveyance, delivery or assumption of any such Purchased Asset is obtained,
Seller shall, if reasonably requested by Buyer for better assigning,
transferring, granting, conveying, assuring and conferring right, title and
interest to Buyer of such Purchased Assets and for the better assumption by
Buyer of the Assumed Liabilities related to such Purchased Assets, execute,
acknowledge and deliver to Buyer an assignment and assumption agreement with
respect to such Purchased Assets in the form of the Assignment and Assumption
Agreement.

 

(d)                                 To the extent that Buyer is provided the
benefits of any Purchased Contract referred to in Section 6.2(c) above, Buyer
will perform the obligations arising, from and after the Closing, under such
Purchased Contract on behalf of Seller and its Affiliates (to the

 

37

--------------------------------------------------------------------------------


 

extent parties thereto), except for any obligation under such Purchased Contract
that constitutes an Excluded Liability.

 

(e)                                  Except as set forth in this Section 6.2,
Buyer agrees that Seller will not have any liability or other obligation
whatsoever to Buyer to the extent arising out of the failure of Seller to obtain
any consents with respect to any Purchased Contract that were required in
connection with the Transaction or because of the default, acceleration or
termination of such Purchased Contract as a result of the failure to obtain any
such consent, so long as (i) Seller did not breach a representation or warranty
elsewhere in this Agreement as to whether such consent was required in
connection with the Transaction or whether such default, acceleration or
termination would arise as a result of the failure to obtain any such consent
and (ii) Seller complied with its covenants or agreements elsewhere in this
Agreement regarding the use of its commercially reasonable efforts to obtain
such consents (subject to such limitations or exceptions as may be set forth in
such covenants or agreements).

 

6.3                                               Employees and Employee Benefit
Matters.

 

(a)                                 Continuing Employees.  No fewer than
forty-five (45) days after the date of this Agreement, Buyer shall, or shall
cause an Affiliate of Buyer to, offer employment, effective on the Closing Date
(or, if thereafter, the date such employee is scheduled to return to work), to
all Business Employees employed by Seller immediately prior to the Closing Date,
excluding the Non-Continuing Employees (the employees who accept such employment
and commence employment on the Closing Date, the “Continuing Employees”), and
Buyer shall maintain (or cause another Affiliate of Buyer to maintain), for a
period following the Closing through December 31, 2012, for such Continuing
Employees compensation and employee benefits comparable (other than with respect
to equity incentives), in the aggregate, to the compensation and employee
benefits such Continuing Employees were receiving as of immediately prior to the
Closing Date.  Nothing express or implied in this Agreement will confer upon any
of the Continuing Employees any right to employment or continued employment for
any specified period by reason of this Agreement.  On the Closing Date, the
Continuing Employees shall cease participating in all Plans (without regard to
whether they are material Plans).  For the avoidance of doubt, Buyer is
responsible for any severance payments owed to the Continuing Employees after
the Closing Date resulting from the termination of any Continuing Employees by
Buyer.

 

(b)                                 Service Credit. Subject to Section 6.3(d),
to the extent service is relevant for any purpose, including eligibility,
eligibility waiting periods, vesting, benefit accrual (other than for any
defined benefit pension plan or entitlement to equity incentives), determination
of benefits, or the amount of any paid-time-off, vacation, sick days, flexible
spending, severance, layoff, or similar benefits, under any Employee Welfare
Benefit Plan or Employee Pension Benefit Plan established, continued, or
maintained by Buyer or any of its Affiliates for the benefit of Continuing
Employees, such Employee Welfare Benefit Plan or Employee Pension Benefit Plan
shall credit Continuing Employees for service earned on and prior to the Closing
Date with Seller and its predecessors, in addition to service earned with Buyer
or any of Buyer’s Affiliates after the Closing Date. Notwithstanding anything in
the previous sentence to the contrary, service will not be credited for purposes
of benefit accrual or early retirement subsidies

 

38

--------------------------------------------------------------------------------


 

under any defined benefit pension plan or equity incentive plans sponsored by
Buyer or its Affiliates.

 

(c)                                  Pre-Existing Conditions.  With respect to
any “employee welfare plan,” as defined in Section 3(1) of ERISA, sponsored,
maintained, or contributed to for the benefit of Continuing Employees after the
Closing Date (except supplemental or voluntary plans), Buyer shall or shall
cause one of its Affiliates to waive all limitations to pre-existing conditions
or evidence of insurability and shall provide credit to Continuing Employees (or
their spouses or dependents) for any co-payments, deductibles, or out-of-pocket
expenses paid by such Continuing Employees under any similar plan of Seller or
an Affiliate of Seller during the portion of the relevant plan year preceding
the Closing Date.

 

(d)                                 Accrued Paid Time Off.  Buyer shall allow
each Continuing Employee who completes an election to transfer paid time off
from Seller to Buyer (in form and substance reasonably satisfactory to Buyer),
to use accrued but unused paid-time-off (as set forth on the general ledger of
the ITO Business as of the Closing) following the Closing in accordance with the
paid-time-off policies of Buyer.

 

(e)                                  401(k) Plan.  Prior to the Closing, Buyer
or one of its affiliates shall maintain or cause to be maintained a defined
contribution plan that (i) meets the requirements of Section 401(a) of the Code,
and (ii) includes a qualified cash or deferred arrangement within the meaning of
Section 401(k) of the Code.  Effective as of the Closing, all Continuing
Employees who were eligible to participate in Seller’s 401(k) Plan immediately
prior to the Closing shall be eligible to participate in Buyer’s (or one of its
Affiliate’s) 401(k) Plan.  Each Continuing Employee who has an account under
Seller’s 401(k) Plan shall be eligible to receive an immediate distribution from
such Seller 401(k) Plan following the Closing.  Buyer’s (its Affiliate’s) 401(k)
Plan shall accept (and Seller’s 401(k) Plan shall be amended, prior to the
Closing, to the extent necessary to allow) the rollover of any “eligible
rollover distribution” (within the meaning of Section 402(c)(4) of the Code)
from Seller’s 401(k) Plan, including plan loans.

 

(f)                                   Nothing within this Agreement shall
constitute an amendment to a Plan or any employee benefit plan of Buyer or its
Affiliates, and all such plans of Seller, Buyer, and their Affiliates are
subject to their terms and conditions and may only be amended in accordance with
their terms and conditions.

 

(g)                                  The provisions of this Section 6.3 shall
not apply to Business Employees located in foreign jurisdictions.  The
provisions of the relevant Selling Subsidiary Acquisition Agreement shall govern
with respect to matters relating to Business Employees located in such foreign
jurisdictions.

 

(h)                                 Seller and Buyer shall, pursuant to Treasury
Regulation section 1.409A-1(h)(4), treat all Continuing Employees as not having
experienced a separation from service for purposes of Treasury Regulation
section 1.409A-1(h). For the avoidance of doubt, each of Seller and Buyer shall
for purposes of any Plan subject to the requirements of Section 409A treat the
Continuing Employees as not having terminated employment as a result of the
transactions contemplated herein.

 

39

--------------------------------------------------------------------------------


 

6.4                                               Retention of Records and
Access to Records and Employees.

 

(a)                                 From and after the Closing Date, for a
period of six (6) years or as otherwise required under applicable Law, (i) Buyer
shall preserve all Books and Records of the ITO Business transferred to Buyer
pursuant to this Agreement and (ii) subject to Section 1.9, Seller shall
preserve all originals or copies of any Books and Records of the ITO Business
(if any) which remain in its possession or control as of the Closing.  Upon the
expiration of such six (6) year period, each party shall provide the other party
a reasonable opportunity to obtain copies, at the requesting party’s expense, of
any of such Books and Records, other than classified information to which the
requesting party is not authorized to have access, and except to the extent
prohibited by applicable Law or to the extent that access thereto would
reasonably be expected to jeopardize the attorney-client or work product
privilege of the party being requested to provide such access (or an Affiliate
thereof).  Following the Closing, Buyer shall, at Seller’s expense (and with
Seller’s reasonable assistance and cooperation (at Seller’s expense) as may be
reasonably requested by Buyer), prepare and deliver to Seller (i) the unaudited
financial statements of the ITO Business relating to periods ending on or prior
to the Closing Date (but only to the extent such financial statements were not
already prepared by or on behalf of Seller before the Closing) and (ii) other
information regarding the ITO Business that is reasonably requested by Seller to
prepare Tax Returns of Seller and financial statements of Seller’s Affiliates
relating to periods ending on or prior to the Closing Date (but only to the
extent such information was not already in the possession or control of Seller
before the Closing) (it being understood and agreed by Seller that the financial
statements or information furnished by Buyer pursuant to clause (i) or (ii)
above may be based on the Books and Records existing prior to Closing, that
Buyer shall have no obligation to audit or otherwise review the Books and
Records existing prior to Closing for accuracy or make corrections thereto, and
that Buyer makes no representation or warranty as to the accuracy of the
financial statements or information related to pre-Closing periods furnished by
it pursuant to this Section 6.4 or to the suitability of the financial
statements or information furnished by Buyer for the intended uses thereof by
Seller).  In addition to the foregoing, for a period of six (6) years from and
after the Closing, each of Buyer and Seller shall afford to the other, and to
the other’s counsel, accountants, auditors and other authorized agents and
representatives, during normal business hours, reasonable access to the
employees, books, records and other data relating to the ITO Business in its (or
its Affiliates’) possession (but only, in the case of such books, records and
other data, to the extent related to pre-Closing periods) and reasonably
required by the other party, other than classified information to which such
requesting party is not authorized to have access, and except to the extent
prohibited by applicable Law or to the extent that access thereto would
reasonably be expected to jeopardize the attorney-client or work product
privilege of the party being requested to provide such access (or an Affiliate
thereof), and the right to make copies and extracts, at its expense, therefrom
and engage the cooperation of such employees, to the extent that such access,
cooperation or copying may be reasonably required by the requesting party (a) to
facilitate the investigation, litigation and final disposition of any claims
which may have been or may be made against Seller or its Affiliates (or against
Buyer or its Affiliates) with respect to the ITO Business, (b) to facilitate the
investigation, litigation, and final disposition of matters with respect to, and
recovery of amounts due to Seller under, the Excluded Assets and the Excluded
Contracts, or due to Buyer under, the Purchased Assets and the Purchased
Contracts, (c) for the preparation of Tax Returns and related to third-party
audits related to the ITO Business with respect to pre-Closing periods, (d) to
facilitate any investigation, litigation or other claims with respect to
Seller’s

 

40

--------------------------------------------------------------------------------


 

operation of the ITO Business prior to the Closing, (e) to relating to the
preparation of financial statements in order to satisfy financial reporting
obligations of it or its Affiliates or securities Law or exchange filing and
compliance obligations of it or its Affiliates, to the extent related to the ITO
Business with respect to pre-Closing periods, and (f) for any other reasonable
and proper business purpose, provided that, in each of the above cases, such
access, cooperation and copying does not unreasonably disrupt the business and
operations of the party furnishing such access or cooperation, or making such
materials available for copying, or any of its Affiliates.

 

(b)                                 The party requesting or seeking access or
cooperation under this Section 6.4 shall reimburse the providing party for any
reasonable, documented, out-of-pocket fees and expenses incurred by the
providing party or its Affiliates as a result of preparing and delivering
financial statements or other information, or otherwise providing access or
cooperation, as set forth in this Section 6.4 (including all reasonable,
documented, out-of-pocket fees and expenses incurred by the providing party or
its Affiliates in respect of engaging or hiring accounting firms, legal counsel,
contractors or other vendors to prepare and deliver such financial statements or
to provide such access and cooperation, or to otherwise assist with any of the
foregoing), provided, that, for avoidance of doubt, the party requesting or
seeking access or cooperation shall be required to bear the expense of employees
of the providing party or its Affiliates providing such access or cooperation;
provided, however, that Buyer shall not be required to reimburse Seller for the
expenses described in the third sentence of Section 6.4(a).

 

6.5                                               Termination of Rights to the
Seller Names and Marks.  Buyer acknowledges and agrees that as between Buyer, on
the one hand, and Seller and its Affiliates, on the other hand, all right, title
and interest in and to the Seller Names and Marks are owned exclusively by
Seller and its Affiliates.  Buyer and its Affiliates shall not have any rights
in or to any Seller Names and Marks (except as set forth in the proviso below)
and neither Buyer nor any of its Affiliates shall contest the ownership or
validity of any rights of Seller or any of its Affiliates in or to any of the
Seller Names and Marks.  After the Closing Date, except as set forth in the
proviso below, Buyer and its Affiliates will not expressly, or by implication,
do business as or represent themselves as having any affiliation, connection or
other association with Seller.  Furthermore, Buyer acknowledges and hereby
agrees that except as permitted by this Agreement or any Transaction Agreement,
as soon as reasonably practicable following the Closing Date, but in no event
later than ninety (90) days following the Closing Date, Buyer and its Affiliates
shall cease and discontinue all uses of the Seller Names and Marks, either alone
or in combination with other words, and all service marks, trademarks, and trade
names similar to the Seller Names and Marks or embodying any of the foregoing
alone or in combination with other words, on any and all items and materials of
the ITO Business, including any websites, internet domain names, vehicles,
business cards, schedules, stationery, packaging materials, displays, signs,
promotional materials, manuals, forms, work sheets, operating procedures,
computer software and other business documents and materials (“Materials”);
provided that, (i) if Buyer and its Affiliates are unable to comply with the
foregoing requirements of this Section 6.5 for reasons outside of their
reasonable control, Buyer may request Seller to grant an extension of time
beyond such 90-day period within which to cease all uses of the Seller Names and
Marks, as reasonably necessary for Buyer and its Affiliates to cease all such
uses, and Seller agrees not to unreasonably withhold the granting of any such
extension; and (ii) Buyer and its Affiliates shall have the right (w) to retain
records and other historical or archived documents containing or referencing
Seller Names and Marks, (x) when advisable or necessary, to refer to the
historical relationship between the ITO

 

41

--------------------------------------------------------------------------------


 

Business, on the one hand, and Seller and its Affiliates, on the other hand,
(whether in documents or correspondence with third parties concerning Purchased
Contracts, regulatory matters, or otherwise), (y) to indicate, when advisable or
necessary, the ITO Business’s historical names, regardless of whether such names
include any of the Seller Names and Marks, and (z) as may be required under
applicable Law or pursuant to any disclosure requirements of any Governmental
Authority.

 

6.6                                               Further Assurances.  Subject
to the terms and conditions herein provided, each of Buyer and Seller shall use
commercially reasonable efforts to take or cause to be taken all appropriate
action, do or cause to be done all things necessary, proper or advisable, and
execute and deliver such documents as may be required to carry out, consistent
with applicable Law, the provisions of this Agreement and consummate and make
effective the Transaction.  Without limiting the generality of the foregoing,
each of the parties hereto agrees that it shall from time to time on or after
the Closing promptly do, execute, acknowledge and deliver and shall cause to be
done, executed, acknowledged and delivered, all such further acts, deeds,
certificates, bills of sales, assignments, transfers, conveyances, powers of
attorney, assurances, and other documents as may be reasonably requested by any
of the other parties hereto for better assigning, transferring, granting,
conveying, assuring and conferring right, title and interest to Buyer of the
Purchased Assets and for the better assumption by Buyer of the Assumed
Liabilities.

 

6.7                                               Mail and Other
Communications.  From and after the Closing, (a) Buyer shall be entitled to open
all mail and other deliveries received at any office location or post office
address acquired by it pursuant to this Agreement even though addressed to
Seller; provided, however, to the extent such item addressed to Seller relates
in whole or in part to an Excluded Asset or a Excluded Liability, Buyer shall
promptly, and in no event later than seven (7) days following receipt, remit to
Seller such item (or a copy thereof, to the extent is not clear whether such
item addressed to Seller so relates or such item relates in part to the ITO
Business) and (b) Seller shall promptly, and in no event later than seven (7)
days following receipt, remit to Buyer any mail or other communications (to the
extent related to the ownership or operation of the ITO Business) received by
Seller from third parties, including without limitation, any payments or other
deliveries received in the name of Seller with respect to the Purchased Assets
after the Closing Date, and any checks, drafts or other instruments reflecting
such payments will, when so delivered, bear all endorsements required to
effectuate the transfer thereof to Buyer.

 

6.8                                               Payroll.  Notwithstanding
Article 1 of this Agreement, following the Closing, Seller shall, at its sole
cost and expense, provide, or cause to be provided through its payroll services
provider(s), payroll services (including tax reporting) for the payment to the
Continuing Employees of all of their accrued wages and salary as of the Closing
in accordance with the normal payroll practices of the ITO Business, and Seller
will furnish sufficient funds to its payroll provider(s) to enable all of such
accrued wages and salary, together with all payroll tax liabilities related
thereto (e.g., FICA, Medicare and unemployment taxes), to be paid, through such
payroll services, to the Continuing Employees in accordance with such normal
payroll practices.

 

6.9                                               Proration.  Following the
Closing, the following Liabilities that call for periodic payments shall be
prorated between Seller and Buyer: (i) telephone and utility charges (which
shall include water, sewer, electricity, gas and other utility charges) with
respect to the Real

 

42

--------------------------------------------------------------------------------


 

Property; (ii) rental charges, including common area maintenance and other
charges, for the Real Property; (iii) payroll, benefits and employer’s share of
statutory taxes and programs; and (iv) trade payables, if any, for non-inventory
items of goods and services in the Ordinary Course of Business.  With respect to
measurement periods during which the Closing Date occurs (all such periods of
time being hereinafter called “Proration Periods”), the liabilities described in
clauses (i), (ii), and (iii) of the preceding sentence shall be apportioned
between Seller and Buyer as of the Closing Date, with Buyer bearing only the
expense thereof in the proportion that the number of days remaining in the
applicable Proration Period including and after the Closing Date bears to the
total number of days covered by such Proration Period. The prorations called for
by this Section 6.9 shall be settled between Buyer and Seller within (60) days
following the Closing.

 

6.10                                        Quarterly Reporting Requirements. 
During the Earn-Out Period, Buyer shall provide Seller with quarterly reports
provided by the seventh day after the end of each applicable quarter (provided,
however, that the last such report is to be provided by and include December 31,
2013) that shall identify and describe the progress of Buyer with respect to (a)
renewals of, replacements of, and amendments to any Customer Contracts; (b) a
description of any dispute with any Existing Customer in which such Existing
Customer alleges Losses that could result in an indemnification of Buyer by
Seller pursuant to Article X and (c) Monthly Recurring Revenue as of the last
day of such quarter.  To the extent the Special Indemnification Survival Period
with respect to a particular Customer Contract is longer than the Earn-Out
Period, Buyer shall continue to provide Seller with such quarterly reports
relating to the information in clauses (a) and (b) of this Section 6.10. Upon
request, Buyer shall provide Seller with supporting documentation reasonably
sufficient to verify the reported information and will participate in
discussions with Seller regarding the reported information.

 

6.11                                        Selling Subsidiary Acquisitions. At
the Closing, Seller will cause the respective Selling Subsidiaries to, and Buyer
will or will cause one or more of its Affiliates to, enter into the Selling
Subsidiary Acquisition Agreements, providing for the sale, transfer, assignment
or other direct or indirect conveyance of the Selling Subsidiary Assets to be
transferred by the respective Selling Subsidiaries to one or more of Buyer or
its Affiliates.

 

6.12                                        Non-Solicitation of Employees.  For
a period of two (2) years after the Closing Date, Seller agrees that it and its
Affiliates will not directly or indirectly solicit or hire any Continuing
Employee who is then currently employed by Buyer and Buyer agrees that it will
not directly or indirectly solicit or hire any employee of Seller or its
Affiliates to whom Buyer was introduced as a result of the Transaction;
provided, however, that this paragraph will not prohibit any general advertising
or general solicitation not targeted to the Continuing Employees or the
employees of Seller or its Affiliates, as the case may be, or hiring employees
who respond to such a solicitation with no other action by the other party or
its representatives in violation of this paragraph.

 

6.13                                        Non-Solicitation of Existing
Customers; Right of First Offer.

 

(a)                                 Certain Definitions.  As used in this
Section 6.13:

 

(i)                                     “Restricted Services” means the
provision of collocation services, or dedicated or shared managed hosting
services (up to and including operating system),

 

43

--------------------------------------------------------------------------------


 

storage, back-up and network services, and managed application support services
for the scope of applications provided by the ITO Business as of the Closing.

 

(ii)                                  “Unrestricted Services” means the
provision of any application development or maintenance services.

 

(iii)                               “Covered Providers” means Seller or any
Affiliate of Seller.

 

(iv)                              “Other Provider” means any provider of
Restricted Services, Unrestricted Services, or other services, other than Buyer
or the Covered Providers.

 

(v)                                 “Remaining Customer” means an Existing
Customer that shall nonetheless remain a customer of Seller following the
Closing with respect to one of CIBER’s lines of business, other than the ITO
Business.

 

(b)                                 Restriction.  Except as otherwise provided
in Sections 6.13(c) and (d) below, for a period of two (2) years after the
Closing Date (the “Restrictive Period”), the Covered Providers shall not, either
directly on their own or in combination with any Other Provider, solicit
Existing Customers to:

 

(i)                                     terminate their relationship with Buyer;

 

(ii)                                  reduce their expenditures with Buyer; or

 

(iii)                               purchase Restricted Services from a Covered
Provider or any Other Provider without first providing Buyer with written notice
of its proposed solicitation to such Existing Customer, and providing Buyer the
first opportunity to provide such services on Seller’s behalf (pursuant to the
MSRA or otherwise) by presenting a full proposal (including pricing) to Seller
with respect to such Existing Customer (a “Buyer Services Proposal”); provided,
however, (A) that Buyer shall have a period of ten (10) Business Days from
receipt of Seller’s written notice to reply with its Buyer Services Proposal,
after which time, if no Buyer Services Proposal has been received, Seller shall
be permitted to provide such Restricted Services to such Existing Customer in
any way it so chooses, including either alone or with any Other Provider; and
(B) that, except as set forth in Section 6.13(b)(iv), Seller shall be under no
obligation to accept the terms of any such Buyer Services Proposal, and that
following evaluation of such Buyer Services Proposal by Seller, Seller shall be
permitted to provide such Restricted Services to such Existing Customer in any
way it so chooses, including either alone or with any Other Provider.

 

(iv)                              Notwithstanding anything contained in Section
6.13(b)(iii) to the contrary, in the event that Buyer timely provides Seller
with a Buyer Services Proposal (as provided therein) and Seller reasonably
determines that such Buyer Services Proposal is a Qualifying Offer (as defined
below), then Seller shall accept the Buyer Services Proposal.  As used herein,
the term “Qualifying Offer” means a Buyer Services Proposal that, with respect
to the applicable opportunity for the applicable Existing Customer, adequately
addresses to the satisfaction of such Existing Customer:  (A) the full scope of

 

44

--------------------------------------------------------------------------------


 

services for such opportunity; (B) the contractual terms and conditions for such
opportunity; and (C) the pricing for such opportunity.

 

(c)                                  Exceptions.  For the avoidance of doubt,
and notwithstanding Section 6.13(b)(iii) above or Section 4.1 of the MSRA,
nothing in this Agreement or the MSRA shall limit, prohibit, require a right of
first opportunity with respect to, or otherwise restrict the Covered Providers
from:

 

(i)                                     providing, marketing, or selling, either
alone or in combination with any Other Provider any Unrestricted Services to any
Existing Customer;

 

(ii)                                  providing, either alone or in combination
with any applicable existing Other Provider, any Restricted Services provided to
any Remaining Customer as of the Closing through the existing term of any
applicable service agreements; or

 

(iii)                               providing, marketing or selling (either
alone or in combination with any applicable existing Other Provider), solely on
a renewal basis, all or substantially all the Restricted Services provided to
any Remaining Customer as of the Closing Date provided that the annual revenue
attributable to the Restricted Services portion of any such renewal shall be no
greater than 110% of the annual revenue attributable to the Restricted Services
portion of the services provided to such Remaining Customer as of the Closing
Date. For the avoidance of doubt, with respect to such renewals, nothing herein
shall limit the revenue that may be received by Seller that is attributable to
any Remaining Customer with respect to any services that do not constitute
Restricted Services.

 

(d)                                 Acquisition of Seller.  Notwithstanding the
above, in the event that during the Restrictive Period, Seller is transferred
(whether by way of merger, consolidation, sale of substantially all assets, sale
or exchange of stock representing a majority in voting power for the Board of
Directors of Seller, or otherwise) to a Person (other than an Affiliate of
Seller) that, either directly or through one or more of its Affiliates, provides
Restricted Services, then from and after such transfer, Seller and its
Affiliates (or any applicable successor entities) shall no longer be subject to
the restrictions set forth in this Section 6.13.  In the event that any
Affiliate of Seller ceases to be an Affiliate of Seller, then such Affiliate
shall no longer be a Covered Provider or otherwise subject to the restrictions
set forth in this Section 16.3.

 

6.14                                        Accounts Receivable.  All Accounts
Receivable of the ITO Business outstanding and uncollected for the period prior
to Closing shall remain the property of Seller (the “Pre-Closing Accounts
Receivable”).  In the event any of the Pre-Closing Accounts Receivable are paid
to, or collected by, Buyer, Buyer shall immediately remit such Pre-Closing
Accounts Receivable amount to Seller, and in any case, within fifteen (15) days
after receipt thereof.  Any monies collected or received by Buyer from any
Existing Customer or other payor after the Closing Date who then owes amounts
both on a Pre-Closing Accounts Receivable and on an account with Buyer accruing
after Closing (a “Current Account”), shall be applied to the invoices specified
by the payor, without any consultation or discussions with Buyer or Buyer’s
representatives to such effect, or to which such payment (by the amount thereof
or other indicia) plainly applies, and, if the payor makes such payment without
reference to a specific invoice and

 

45

--------------------------------------------------------------------------------


 

the applicable invoice is not otherwise obvious, then such payment shall be
allocated to the Pre-Closing Accounts Receivable first and thereafter to the
Current Accounts.  Buyer shall have no right to set-off any amounts collected
for Pre-Closing Accounts Receivable for any amounts owed to Buyer by Seller or
any of Seller’s Affiliates hereunder, under any Transaction Document or
otherwise.

 

ARTICLE VII
TAX MATTERS

 

7.1                                               Responsibility for Taxes. 
Seller shall be responsible for and entitled to all refunds of, and shall
indemnify Buyer from and against, all Taxes with respect to the Purchased Assets
for any Pre-Closing Tax Period and for that portion of any Straddle Period that
ends on the Closing Date. Buyer shall be responsible for the remaining Straddle
Period Taxes that begins on the day after the Closing and ends on the last day
of the Straddle Period and for all Taxes attributable to the Purchased Assets
for all other Tax periods after the Closing. For this purpose, Straddle Period
Taxes shall be prorated on a daily basis to the Closing Date and thereafter to
the end of the applicable Straddle Period. Without limiting the generality of
the foregoing, (i) Taxes attributable to a specific transaction (subject to
Section 7.4) shall be allocated based on the date of such transaction; (ii) each
party shall be responsible for the payment (and shall be entitled to all related
refunds) of its own income, net profits, and similar Taxes; and (iii) any ad
valorem or property Taxes paid or payable with respect to the Purchased Assets
shall be allocated to the Tax period applicable to the ownership of the
Purchased Assets regardless of when such Taxes are assessed.

 

7.2                                               Post-Closing Assistance. 
Seller and Buyer will each provide the other such reasonable assistance, at the
sole cost and expense of the requesting party, as may reasonably be requested in
connection with the preparation of any Tax Return with respect to the Purchased
Assets or the ITO Business, or any audit or other examination by any
Governmental Authority or any judicial or administrative proceedings relating to
Taxes with respect to the Purchased Assets or the ITO Business, and each will
retain and provide the requesting party with any records or information that may
be reasonably relevant to such return, audit or examination, proceedings or
determination. Notwithstanding the foregoing provisions of this Section 7.2,
neither party shall be required to provide any consolidated, combined or unitary
Tax Returns of the consolidated, combined or unitary group reporting group of
which such party is a member; provided, however, that either party shall, upon
the other party’s request, provide pro-forma returns and similar information
which excludes items unrelated to the ITO Business or the Purchased Assets.  The
party requesting assistance will reimburse the other party for reasonable
out-of-pocket expenses (other than salaries or wages of any employees of the
parties) incurred in providing such assistance.

 

7.3                                               Post-Closing Tax Matters.

 

(a)                                 From and after the Closing, each of Buyer
and Seller (a “Tax Indemnified Person”), shall notify the other party in writing
within thirty (30) days of receipt by the Tax Indemnified Person of written
notice of any pending or threatened audits, adjustments, claims, examinations,
assessments or other proceedings (a “Tax Audit”) which may affect the liability
for Taxes of such other party under this Agreement.  If the Tax Indemnified
Person fails to give

 

46

--------------------------------------------------------------------------------


 

such timely notice to the other party, it shall not be entitled to
indemnification for any Taxes arising in connection with such Tax Audit to the
extent that such failure to give notice materially and adversely affects the
other party’s right to participate in or meaningfully defend the Tax Audit.

 

(b)                                 If a Tax Audit relates to Taxes for which
only Seller would be liable to indemnify Buyer under this Agreement, Seller
shall have the option, at its expense, to control the defense and settlement of
such Tax Audit.  If Seller does not elect to control the defense and settlement
of such Tax Audit by giving written notice to Buyer within thirty (30) days of
the receipt of the first notice of such audit (and failure to give such timely
notice shall constitute a waiver of Seller’s right to elect to control and
defend the audit), Buyer may, at Buyer’s expense, control the defense and
settlement of such Tax Audit, provided that Seller shall pay any Tax for which
it is otherwise liable under Section 7.1.  If such Tax Audit relates solely to
Taxes for which only Buyer would be liable under this Agreement, Buyer shall, at
its expense, control the defense and settlement of such Tax Audit to the extent
that such Tax Audit relates to Taxes for which Buyer is liable to indemnify
Seller under Section 7.1.

 

(c)                                  If a Tax Audit relates to Taxes for which
both Seller and Buyer could be liable under this Agreement, to the extent
practicable, the items of income, gain, loss, deduction and credit or other item
required to be reported on or otherwise reported on the applicable Tax Return
(“Tax Items”) with respect to such Tax Audit will be distinguished and each
party will have the option to control the defense and settlement of those Taxes
for which it is so liable.  If such Tax Audit relates to a Straddle Period and
any Tax Item cannot be identified as being a liability of only one party or
cannot be separated from a Tax Item for which the other party is liable, Buyer,
at its expense, shall have the option to control the defense and settlement of
the Tax Audit.

 

7.4                                               Transfer Taxes.  All transfer,
documentary, excise, sales, use, stamp, filing, recordation, registration and
other such Taxes and fees (including any penalties and interest with respect
thereto and excluding all Taxes on or measured by net or gross income or
proceeds) incurred or payable, if any, resulting directly from the Transaction
and the Transaction Agreements (the “Transfer Taxes”), shall be paid equally by
Seller and by Buyer when due, and the party primarily or customarily responsible
under applicable local Law for filing such Tax Returns shall file all necessary
Tax Returns and other documentation when due with respect to all such Transfer
Taxes, and such party shall use its commercially reasonable efforts to provide
such Tax Returns to the other party at least ten (10) calendar days prior to the
due date for such Tax Returns.  If required by applicable Law, the other party
or parties shall join in the execution of any such Tax Returns and other
documentation (the expense of which shall be borne equally by Seller and Buyer).

 

7.5                                               Tax Refunds.  If, following
the Closing, a refund of Taxes is received by or credited to the account of the
Buyer with respect to the Purchased Assets or the ITO Business in respect of any
Pre-Closing Tax Period or portion of a Straddle Period ended on the Closing Date
(determined pursuant to the principles set forth in Section 7.1), Buyer will
promptly pay (or cause to be paid) the amount of such refund to Seller.  If,
following the Closing, a refund of Taxes is received by or credited to the
account of Seller with respect to the Purchased Assets or the ITO Business in
respect of any Tax period ending after the Closing Date or portion of a

 

47

--------------------------------------------------------------------------------


 

Straddle Period beginning the day after the Closing Date (determined pursuant to
the principles set forth in Section 7.1), Seller will promptly pay (or cause to
be paid) the amount of such refund to Buyer.

 

ARTICLE VIII
CLOSING CONDITIONS

 

8.1                                               Conditions Precedent to
Obligation of the Parties.  The respective obligation of each party hereto to
consummate the Transaction is subject to the satisfaction or waiver, in writing,
on or prior to the Closing Date of the following condition: there shall not be
in effect any order by a Governmental Authority of competent jurisdiction
restraining, enjoining or otherwise prohibiting the consummation of the
Transaction.

 

8.2                                               Conditions Precedent to
Obligation of Buyer.  The obligation of Buyer to consummate the Transaction is
further subject to the satisfaction or waiver, in writing, on or prior to the
Closing Date of the following conditions:

 

(a)                                 the representations and warranties of Seller
set forth in this Agreement (and in any certificates delivered by Seller
pursuant to this Agreement), disregarding all materiality or Material Adverse
Effect qualifications and exceptions to statements, phrases or concepts
contained in this Agreement (or in such certificates), shall be true and correct
in all respects as of the date hereof and as of the Closing Date with the same
force and effect as if made on and as of the Closing Date (or, if given as of a
particular date, only as of such particular date), except (x) in all cases where
the failure of such representations and warranties to be so true and correct,
taken as a whole, would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; provided, however, that (y) the
Fundamental Seller Representations shall be true and correct in all material
respects (or in the case of any Fundamental Seller Representation that is
qualified by, or subject to an exception for, materiality or Material Adverse
Effect, in all respects) as of the applicable dates referred to above (without
regard to the exception reflected in Section 8.2(a)(x) above); and, at the
Closing, Buyer shall have received a certificate signed by an authorized
executive officer of Seller, dated as of the Closing Date, to the foregoing
effect;

 

(b)                                 Seller shall have performed in all respects
its agreements and covenants under Section 5.6(a) and Section 5.6(b), and Seller
shall have performed and complied in all material respects with all of its other
agreements and covenants required by this Agreement to be performed or complied
with by Seller at or prior to the Closing; and, at the Closing, Buyer shall have
received a certificate signed by an authorized executive officer of Seller,
dated as of the Closing Date, to the foregoing effect;

 

(c)                                  No Action brought by any Governmental
Authority shall be pending that seeks to restrain, enjoin or otherwise prohibit
the consummation of the Transaction, and no other Action brought by any Person
(other than an Action brought by Buyer or any Affiliate thereof) shall be
pending that would be reasonably expected to result in a Governmental Authority
of competent jurisdiction issuing an order restraining, enjoining or otherwise
prohibiting the consummation of the Transaction;

 

48

--------------------------------------------------------------------------------


 

(d)                                 (i) All of the Existing Customers as of the
date hereof, except those Existing Customers whose Customer Contracts are up for
renewal between the date hereof and the Closing Date, shall continue to be
current Existing Customers at and as of the Closing Date, and shall be reflected
as such on any amendment to Schedule 1.1(c)(i) in accordance with Section 2.3(g)
and (ii) Seller shall have renewed those contracts for the Existing Customers
whose Customer Contracts are up for renewal between the date hereof and the
Closing Date listed on Schedule 8.2(d).

 

(e)                                  (i) All of the Key Employees shall continue
to be Business Employees as of the Closing, (ii) a number of employees equal to
Eighty percent (80%) of the Business Employees indicated in Schedule 8.2(e)(ii)
as of the date hereof shall be Business Employees as of the Closing, (iii) a
number of employees equal to Eighty percent (80%) of the Business Employees
indicated in Schedule 8.2(e)(iii) as of the date hereof shall be Business
Employees as of the Closing, (iv) a number equal to Eighty percent (80%) of the
AMS Employees as of the date hereof shall (A) be AMS Employees as of the Closing
to the extent they are not located in the United States or (B) accept offers of
employment as of Closing with Buyer to the extent they are located in the United
States; provided that, for purposes of clause (iv)(B), any such AMS Employee to
whom Buyer chooses not to offer employment pursuant to Section 5.7(a) shall be
counted as though he or she accepted an offer of employment with Buyer for
purposes of the closing condition set forth in this Section 8.2(e).

 

(f)                                   Seller shall have (i) delivered to Buyer
the Subsequent Monthly Income Statement and Balance Sheet from (A) the month
that is two (2) months prior to the Closing Date if the Closing Date is within
the first seventeen (17) calendar days of the month, or (B) the month that is
one (1) month prior to the Closing Date if the Closing Date is after the first
seventeen (17) calendar days of the month, (e.g., if the Closing Date is October
3, 2012, Seller shall deliver such required financial statements from the month
ending August 31, 2012; if the Closing Date is October 18, 2012, Seller shall
deliver such required financial statements from the month ending September 30,
2012) (such Subsequent Monthly Income Statement and Balance Sheet delivered
pursuant to (i)(A) or (B), the “Closing Financial Statements”), and (ii)
provided Buyer at Closing with a certificate signed by an authorized executive
officer of Seller that (A) the average of the monthly services revenue of the
ITO Business reflected in the statements of income contained in each of the
Subsequent Monthly Financial Statements, as compared to the monthly average
services revenue reflected in the statement of income for the three months ended
June 30, 2012, did not decrease by 10% or more, (B) the average of the monthly
EBITDA of the ITO Business reflected in the statements of income contained in
each of the Subsequent Monthly Financial Statements, as compared to the average
monthly EBITDA for the three months ended June 30, 2012, did not decrease by 15%
or more and (C) the Closing Financial Statements do not reflect any material
Liabilities other than Liabilities incurred in the Ordinary Course of Business
and Liabilities reflected in the Applicable Balance Sheet; provided that, the
Buyer and Seller acknowledge and agree that the foregoing clause (ii) shall not
be deemed, construed or otherwise interpreted to be a guarantee of results,
performance or achievements of the ITO Business or the success or profitability
of the ITO Business.  For the purposes of (B) above, EBITDA shall exclude any
costs related to implementing this Transaction, including any retention and
severance costs.

 

49

--------------------------------------------------------------------------------


 

(g)                                  The Selling Subsidiaries shall have,
concurrently with the Closing, consummated the transactions contemplated by the
Selling Subsidiary Acquisition Agreements; and

 

(h)                                 Since the date of this Agreement, there
shall not have been any Material Adverse Effect, and Buyer shall have received a
certificate signed by an authorized executive officer of Seller, dated as of the
Closing Date, to the foregoing effect; and

 

(i)                                     Seller shall have delivered or caused to
be delivered to Buyer the closing deliveries as provided in Section 2.2.

 

8.3                                               Conditions Precedent to
Obligation of Seller.  The obligation of Seller to consummate the Transaction is
further subject to the satisfaction or waiver, in writing, on or prior to the
Closing Date of the following conditions:

 

(a)                                 the representations and warranties of Buyer
set forth in this Agreement (and in any certificates delivered by Buyer pursuant
to this Agreement), disregarding all materiality or Material Adverse Effect
qualifications and exceptions to statements, phrases or concepts contained in
this Agreement (or in such certificates), shall be true and correct in all
respects as of the date hereof and as of the Closing Date with the same force
and effect as if made on and as of the Closing Date (or, if given as of a
particular date, only as of such particular date), except (x) in each case where
the failure of such representations and warranties to be so true and correct,
taken as a whole, would not, individually or in the aggregate, reasonably be
expected to materially impair Buyer’s ability to consummate the Transaction;
provided, however, that (y) the Fundamental Buyer Representations shall be true
and correct in all material respects (or in the case of any Fundamental Buyer
Representation that is qualified by, or subject to an exception for, materiality
or material adverse effect, in all respects) as of the applicable dates referred
to above (without regard to the exception reflected in Section 8.2(a)(x) above);
and, at the Closing, Seller shall have received a certificate signed by an
authorized executive officer of Buyer, dated as of the Closing Date, to the
foregoing effect;

 

(b)                                 Buyer shall have performed and complied in
all material respects with all of its covenants and agreements required by this
Agreement to be performed or complied with by Buyer at or prior to the Closing,
and, at the Closing, Seller shall have received a certificate signed by an
authorized executive officer of Buyer, dated as of the Closing Date, to the
foregoing effect;

 

(c)                                  No Action brought by any Governmental
Authority shall be pending that seeks to restrain, enjoin or otherwise prohibit
the consummation of the Transaction, and no other Action brought by any Person
(other than an Action brought by Seller or any Affiliate thereof) shall be
pending that would be reasonably expected to result in a Governmental Authority
of competent jurisdiction issuing an order restraining, enjoining or otherwise
prohibiting the consummation of the Transaction;

 

(d)                                 The Buying Subsidiaries shall have,
concurrently with the Closing, consummated the transactions contemplated by the
Selling Subsidiary Acquisition Agreements; and

 

50

--------------------------------------------------------------------------------

 

 


 

(e)                                  Buyer shall have delivered or caused to be
delivered to Seller the closing deliveries as provided in Section 2.3.

 

ARTICLE IX
INDEMNIFICATION

 

9.1                                               Survival.  The representations
and warranties of the parties set forth in Sections 3.12 (Taxes), 3.19
(Brokers), and 4.6 (Brokers) shall survive the Closing until 90 days following
the expiration of the applicable statute of limitations period in respect of the
matter or matters which are the subject of said representations and warranties
(taking into account any extension of any such statute of limitations). The
representations and warranties of the parties set forth in Sections 3.10 (Labor
Matters), solely to the extent related to any Actions for compensation or wages
of any kind (including overtime), denial of rest or meal breaks, or any
associated Actions for penalties, cost, interest, fees, taxes or other remedies
for uncompensated work under any statutory or common-law theory, including but
not limited to the Fair Labor Standards Act of 1938, as amended, and 3.20(a)
(Title to Assets) shall survive the Closing until the three (3) year anniversary
of the Closing Date. The representations and warranties of the parties set forth
in Section 3.20(b) (Sufficiency of Assets) shall survive the Closing until the
twenty-seven (27) month anniversary of the Closing Date.  All other
representations and warranties of the parties contained in this Agreement (or in
any certificate delivered pursuant to this Agreement) shall survive the
execution and delivery of this Agreement and the Closing until the eighteen (18)
month anniversary of the Closing Date. Notwithstanding the foregoing, if a
written claim or written notice is given under this Article IX with respect to
the breach of any representation or warranty set forth in this Agreement (or in
any certificate delivered pursuant to this Agreement) prior to the expiration of
the applicable survival period, the claim with respect to such representation or
warranty shall continue indefinitely until such claim is finally resolved
pursuant to this Article IX.  The pre-Closing and post-Closing covenants
identified on Annex III shall survive until eighteen (18) months after the
Closing Date; provided, however, that to the extent any such pre-Closing or
post-Closing covenant has a specified term, including Sections 6.12
(Non-Solicitation of Employees) and 6.13 (Non-Solicitation of Existing
Employees; Right of First Offer), such pre-Closing or post-Closing covenant
shall continue in full force and effect after the Closing until fully performed.

 

9.2                                               Indemnification.

 

(a)                                 From and after the Closing and subject to
the provisions of this Article IX, Seller shall defend, indemnify and hold
harmless Buyer, its Affiliates and each of their respective officers, directors,
employees and agents (collectively, “Buyer Indemnified Parties”) from and
against, and will compensate and reimburse the Buyer Indemnified Parties for,
any and all Losses, incurred, resulting or arising from (regardless of whether
or not such Losses are related to any Third Party Claim) (i) any breach of or
inaccuracy in any of the representations or warranties made by Seller or the
Selling Subsidiaries, as the case may be, in this Agreement (or in any
Transaction Agreement, other than the Transition Services Agreement, delivered
by Seller pursuant to this Agreement), irrespective of whether or not any Buyer
Indemnified Party relied thereon, (ii) any breach or nonperformance of any
covenant made by Seller or the Selling Subsidiaries, as the case may be, in this
Agreement (or in any Transaction Agreement, other than the Transition Services
Agreement, delivered by Seller pursuant to this Agreement) or (iii) any

 

51

--------------------------------------------------------------------------------


 

Excluded Liability; provided, however, that indemnification for any Losses
incurred by the Buyer Indemnified Parties resulting or arising from liability or
indemnification obligations of Buyer to the applicable Existing Customer under
the Customer Contracts shall be governed by Article X.

 

(b)                                 From and after the Closing and subject to
the provisions of this Article IX, Buyer shall defend, indemnify and hold
harmless Seller, its Affiliates and each of their respective officers,
directors, employees and agents (collectively, “Seller Indemnified Parties”)
from and against, and will compensate and reimburse the Seller Indemnified
Parties for, any and all Losses incurred, resulting or arising from (regardless
of whether or not such Losses are related to any Third Party Claim) (i) any
breach or inaccuracy in of any of the representations or warranties made by
Buyer or any of its Affiliates, as the case may be, in this Agreement (or in any
Transaction Agreement, other than the Transition Services Agreement, delivered
by Buyer pursuant to this Agreement), irrespective of whether or not any Seller
Indemnified Party relied thereon, (ii) any breach or nonperformance of any
covenant made by Buyer or any of its Affiliates, as the case may be, in this
Agreement (or in any Transaction Agreement, other than the Transition Services
Agreement, delivered by Buyer pursuant to this Agreement), or (iii) any Assumed
Liability (other than as specified in Article X).

 

(c)                                  Certain Limitations.

 

(i)                                     Notwithstanding anything contained
herein to the contrary, (x) Seller shall have no liability to the Buyer
Indemnified Parties pursuant to Section 9.2(a)(i) or 9.2(a)(ii) with respect to
any Action or series of related Actions thereunder unless and until all Losses
with respect to such Action or series of related Actions exceed on a cumulative
basis an amount equal to Ten Thousand Dollars ($10,000) (such amount, the
“Claims-Specific Threshold”), in which case the Buyer Indemnified Parties shall
be entitled to indemnification pursuant to such provision, subject to the
further limitations set forth in this Article IX, with respect to such Action or
series of related Actions, (y) Seller shall have no liability to the Buyer
Indemnified Parties pursuant to Section 9.2(a)(i) or 9.2(a)(ii) with respect to
any Actions thereunder unless and until the total amount of all Losses of the
Buyer Indemnified Parties with respect to such Actions under such provisions
(excluding Actions that, in accordance with clause (x) above, do not satisfy the
Claims-Specific Threshold (to the extent applicable to such Actions)) exceed on
a cumulative basis One-Hundred Thousand Dollars ($100,000) (the “Basket”), in
which event Seller shall be liable for all Losses irrespective of the Basket;
provided, however, that even in the event the Basket is exceeded (and thereby
rendered inapplicable for purposes of this Section 9.2(c)(i) thereafter) in
accordance with the foregoing, all subsequent Actions or series of related
Actions for Losses shall remain subject to the Claims-Specific Threshold in the
manner set forth in this Section 9.2(c)(i), and (z) except as reflected in the
last sentence of this Section 9.2(c)(i), the aggregate liability of Seller with
respect to Actions by the Buyer Indemnified Parties under Sections 9.2(a)(i) and
9.2(a)(ii) shall not exceed Two Million Dollars ($2,000.000) (the “Cap”).
Notwithstanding anything to the contrary herein, the limitations contained in
the first sentence of this Section 9.2(c)(i) shall not apply with respect to
Actions relating to or arising from (I) fraud, (II) the Excluded Liabilities,
(III) any breach by Seller or the

 

52

--------------------------------------------------------------------------------


 

Selling Subsidiaries of any Fundamental Seller Representation, or (IV) any
breach by Seller or the Selling Subsidiaries of any pre-Closing covenant
identified on Annex III.

 

(ii)                                  Notwithstanding anything contained herein
to the contrary, (x) Buyer shall have no liability to the Seller Indemnified
Parties pursuant to Section 9.2(b)(i) or 9.2(b)(ii) with respect to any Action
or series of related Actions thereunder unless and until all Losses with respect
to such Action or series of related Actions exceed on a cumulative basis an
amount equal the Claims-Specific Threshold, in which case the Seller Indemnified
Parties shall be entitled to indemnification pursuant to such provision, subject
to the further limitations set forth in this Article IX, with respect to such
Action or series of related Actions, (y) Buyer shall have no liability to the
Seller Indemnified Parties pursuant to Section 9.2(b)(i) or 9.2(b)(ii) with
respect to any Actions thereunder unless and until the total amount of all
Losses of the Seller Indemnified Parties with respect to such Actions (excluding
Actions that, in accordance with clause (x) above, do not satisfy the
Claims-Specific Threshold (to the extent applicable to such Actions)) exceed on
a cumulative basis the Basket, in which event Buyer shall be liable for all
Losses irrespective of the Basket; provided, however, that even in the event the
Basket is exceeded (and thereby rendered inapplicable for purposes of Section
9.2(c)(i) thereafter), all subsequent Actions or series of related Actions for
Losses shall remain subject to the Claims-Specific Threshold in the manner set
forth in this Section 9.2(c)(ii), and (z) except as reflected in the last
sentence of this Section 9.2(c)(ii), the aggregate liability of Buyer with
respect to Actions by the Seller Indemnified Parties under Sections 9.2(b)(i)
and 9.2(b)(ii) shall not exceed the Cap.  Notwithstanding anything to the
contrary herein, the limitations contained in the first sentence of this Section
9.2(c)(ii) shall not apply with respect to Actions relating to or arising from
(I) fraud, (II) any breach by Buyer or its Affiliates of any Fundamental Buyer
Representation, or (III) any breach by Buyer or its Affiliates of any
pre-Closing covenant identified on Annex III.

 

(d)                                 “Material Adverse Effect” and other
materiality qualifications or any similar standard or qualifications contained
in any representation, warranty, covenant or undertaking contained in this
Agreement shall be disregarded for purposes of determining the amount of any
Losses for which an Indemnified Party shall be entitled to indemnification
hereunder by reason of any breach of such representation, warranty, covenant or
undertaking and shall be disregarded for purposes of determining whether any
such representation, warranty, covenant or undertaking has been breached when
determining whether an Indemnified Party shall be entitled to indemnification
hereunder.  Illustrative examples of the application of this Section 9.2(d) are
attached hereto as Annex IV (the “Indemnity Examples”).

 

9.3                                               Indemnification Procedures.

 

(a)                                 Except for Tax matters (which shall be
governed by Section 7.3 and not by this Section 9.3), in the event that (i) the
Buyer Indemnified Party or Seller Indemnified Party (the “Indemnified Party”)
becomes aware of the institution of any Actions, or the assertion of any Action,
by any Person not party to this Agreement in respect of which an Indemnification
Claim may be made under this Article IX (a “Third Party Claim”), the Indemnified
Party shall promptly cause written notice thereof (a “Claim Notice”) to be
delivered to the party from whom indemnification is sought (the “Indemnifying
Party”); provided, that, so long as such notice is

 

53

--------------------------------------------------------------------------------


 

given within the applicable time period described in Section 9.1, no delay on
the part of the Indemnified Party in giving any such notice shall relieve the
Indemnifying Party of any indemnification obligation hereunder unless (and then
solely to the extent that) the Indemnifying Party is materially prejudiced by
such delay.  In addition, except for Tax matters (which shall be governed by
Section 7.3 and not by this Section 9.3), in the event that an Indemnified Party
seeks to make an Indemnification Claim (other than in respect of a Third Party
Claim), the Indemnified Party shall give a Claim Notice to the applicable
Indemnifying Party. Each Claim Notice shall be in writing and (x) shall specify
the basis for indemnification claimed by the Indemnified Party, (y) if such
Claim Notice is being given with respect to a Third Party Claim, shall describe
in reasonable detail (to the extent known to the Indemnified Party) such Third
Party Claim and shall be accompanied by copies of all relevant pleadings,
demands and other papers served on the Indemnifying Party as part of such Third
Party Claim, and (z) shall specify the amount of (or if not finally determined,
a good faith estimate of) the Losses being incurred by, or imposed upon, the
Indemnified Party on account of the basis for the Indemnified Party’s claim for
indemnification set forth in the Claim Notice.

 

(b)                                 If a Third Party Claim is made against an
Indemnified Party in respect of which a Claim Notice has been submitted pursuant
to Section 9.3(a), the Indemnifying Party shall be entitled to participate in
the defense thereof at the Indemnifying Party’s sole cost and expense, and, if
it so chooses (and its sole cost and expense), to assume and control the defense
thereof, with reputable counsel selected by the Indemnifying Party and
reasonably acceptable to the Indemnified Party to be the lead counsel in
connection with such defense, and, if the Indemnifying Party so chooses to
assume and control the defense thereof, it shall diligently and in good faith
prosecute such Third Party Claim to a final conclusion or settlement (subject to
the applicable limitations on settlement or compromise set forth in this Section
9.3).  As soon as reasonably practicable (but no later than fifteen (15) days
after the Indemnifying Party’s receipt of notice from the Indemnified Party of
such Third Party Claim), the Indemnifying Party shall notify the Indemnified
Party (i) whether the Indemnifying Party desires, at its sole cost and expense,
to participate in, or, at its election, assume and control, the defense of such
Third Party Claim, (ii) whether the Indemnifying Party acknowledges its
liability hereunder to the Indemnified Party with respect to such Third Party
Claim (provided, that if the Indemnifying Party does not provide such
acknowledgment, or does provide such acknowledgment but reserves its rights
hereunder, it shall not be entitled to assume and control the defense of such
Third Party Claim but shall be entitled to participate therein), (iii) if the
Indemnifying Party is Seller and desires to assume and control the defense of
such Third Party Claim, demonstrates that it has the financial ability to so
satisfy such liabilities, and (iv) if the Indemnifying Party is Buyer and
desires to assume and control the defense of such Third Party Claim,
demonstrates that it has the financial ability to so satisfy such liabilities.
Notwithstanding the foregoing, in the event that the Indemnifying Party is
Seller, it shall not have the right to assume and control of the defense of any
Third Party Claim to the extent (and only to the extent) such Third Party Claim
(x) constitutes an Action for non-monetary, equitable or injunctive relief
against the Indemnified Party which, if awarded, would be reasonably expected to
have a material and adverse impact on the business of the Indemnified Party
(after giving effect to the Transaction) or (y) involves the pursuit of Actions
on behalf of the Buyer Indemnified Parties against any Existing Customer under a
Purchased Contract material to the ITO Business (as conducted by Buyer, after
giving effect to the Transaction), which Existing Customer is material to the
ITO Business (as conducted by Buyer, after giving effect to the Transaction), to
the extent that the pursuit of such

 

54

--------------------------------------------------------------------------------


 

Actions would be reasonably expected to materially jeopardize the continuation
of the business relationship of Buyer with such Existing Customer.

 

(c)                                  If the Indemnifying Party assumes and
controls the defense of a Third Party Claim in accordance with Section 9.3(b)
and satisfies the applicable requirements for its control of such defense
described in Section 9.3(b), the Indemnified Party (i) shall be permitted to
participate in the defense thereof and to employ separate legal counsel of its
choice for such purpose, at its own expense (except as otherwise provided for in
the next sentence), and (ii) shall have the right to pay or settle such Third
Party Claim at any time, in which event (except as otherwise set forth in this
Section 9.3(c)), the Indemnified Party shall be deemed to have waived any right
to indemnification therefor by the Indemnifying Party, provided that, the
Indemnifying Party is released by the Indemnified Party from any liability or
obligation in respect thereof pursuant to this Article IX and, to the extent
such payment or settlement involves a Third Party Claim asserting any wrongdoing
or liability on the part of the Indemnifying Party, by the Person asserting such
Third Party Claim against the Indemnified Party.  The Indemnifying Party shall
be liable for the reasonable fees and expenses of legal counsel employed by the
Indemnified Party in the defense of such Third Party Claim (i) for any period
during which the Indemnifying Party has failed to assume the defense thereof
(other than during the period prior to the time the Indemnified Party shall have
given notice of the Third Party Claim as provided above) and (ii) if, in the
Indemnified Party’s good faith judgment, it is advisable, based on the advice of
legal counsel, for the Indemnified Party to be represented by separate legal
counsel because of an actual or potential conflict between the Indemnifying
Party and the Indemnified Party; provided, further, that the Indemnifying Party
shall not be so required to pay for more than one such legal counsel for the
Indemnified Party.

 

(d)                                 If the Indemnifying Party assumes and
controls the defense of a Third Party Claim in accordance with Section 9.3(b)
and satisfies the applicable requirements for its control of such defense
described in Section 9.3(b), the Indemnified Party shall reasonably cooperate
with the Indemnifying Party in the defense or prosecution thereof. Such
cooperation shall include (upon the Indemnifying Party’s written request) making
available to the Indemnifying Party records and information, in each case to the
extent reasonably relevant to such Third Party Claim, and making employees
available (during normal business hours and upon reasonable prior notice) on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder, provided that the reasonable out-of-pocket
costs incurred by the Indemnified Party in connection therewith (but, for
avoidance of doubt, excluding any allocable overhead costs) shall be at the sole
cost and expense of, and promptly paid by, the Indemnifying Party.

 

(e)                                  If the Indemnifying Party does not assume
and control the defense of a Third Party Claim in accordance with Section 9.3(b)
or does not satisfy the applicable requirements for its control of such defense
described in Section 9.3(b), (i) the Indemnified Party shall be entitled to
participate in the defense thereof, and, if it so chooses, to assume and control
the defense thereof, (ii) the Indemnifying Party shall reasonably cooperate with
the Indemnified Party in the defense or prosecution thereof, (iii) the
Indemnified Party will not consent to the entry of any judgment, or enter into
any settlement, compromise or discharge, with respect to such Third Party Claim
without the prior written consent of the Indemnifying Party, which consent shall
not unreasonably be withheld or delayed, unless such judgment, settlement,

 

55

--------------------------------------------------------------------------------


 

compromise or discharge includes as an unconditional term thereof the giving by
each claimant or plaintiff in such Third Party Claim to the Indemnifying Party
of an unconditional release from all liability in respect of such Third Party
Claim, in which case such consent shall not be required, and (iv) the
Indemnifying Party shall not be liable under this Article IX for any judgment,
settlement, compromise or discharge of such Third Party Claim made by the
Indemnified Party not made in accordance with clause (i) above.

 

(f)                                   If the Indemnifying Party does assume and
control the defense of a Third Party Claim in accordance with Section 9.3(b) and
satisfies the applicable requirements for its control of such defense described
in Section 9.3(b), the Indemnifying Party shall be entitled, in its sole
discretion, to consent to the entry of any judgment, or enter into any
settlement, compromise or discharge, with respect to such Third Party Claim;
provided, however, that the Indemnifying Party shall obtain the prior written
consent of the Indemnified Party, which consent shall not be unreasonably
withheld or delayed, before approving any judgment with respect to such Third
Party Claim, or entering into any settlement, compromise or discharge of such
Third Party Claim, if (i) pursuant to, or as a result of, such judgment,
settlement or compromise, injunctive or other equitable relief or non-monetary
provisions will be imposed against the Indemnified Party or any of its
Affiliates, (ii) such judgment, settlement or compromise does not include an
unconditional release of the Indemnified Party from all liabilities with respect
to such Third Party Claim (other than solely with respect to the Indemnifying
Party’s Deductible (to the extent such liabilities would constitute Losses to
which the Indemnifying Party’s Deductible would be applicable in accordance with
the applicable provisions of Section 9.2) in which case the amount thereof shall
be deemed applied to the satisfaction of such Deductible), (iii) such judgment,
settlement, compromise or discharge contains or involves an admission or
statement providing for or acknowledging any criminal wrongdoing or liability on
behalf of the Indemnified Party or any of its Affiliates or the debarment or
suspension of the Indemnified Party or any of its Affiliates from bidding on any
Government Contract or similar determinations, or (iv) the Indemnifying Party
does not have the financial ability to satisfy any liability arising under such
judgment, settlement, compromise or discharge.

 

9.4                                               Limitations on
Indemnification.

 

(a)                                 Any Indemnification Claim with respect to
the breach of any representation, warranty, covenant or agreement set forth in
this Agreement (or in any Transaction Agreement, other than the Transition
Services Agreement) required to be made by a Seller Indemnified Party or a Buyer
Indemnified Party, as the case may be, on or prior to the expiration of the
applicable survival period set forth in Section 9.1, and not so made, shall,
with respect to such breach of such representation, warranty, covenant or
agreement, be irrevocably and unconditionally released and waived by such party;
provided, however, in the event the failure of an Indemnified Party to make such
Indemnification Claim within the applicable survival period is due to fraud by
the Indemnifying Party, the limitation set forth in this Section 9.4(a) shall
not apply.

 

(b)                                 The calculation of the amount of any Losses
for which indemnification is payable under this Article IX (including for
purposes of determining whether the Claims-Specific Threshold, the Deductible or
the Cap has been met) shall be net of any amounts actually

 

56

--------------------------------------------------------------------------------


 

recovered by the Indemnified Party or any of such Indemnified Party’s Affiliates
under or pursuant to any insurance policy, title insurance policy, indemnity,
reimbursement arrangement or contract with a third party pursuant to which or
under which such Indemnified Party or any of such Indemnified Party’s Affiliates
is a party or has rights (collectively, “Alternative Arrangements”) with respect
to such Losses. If, after an Indemnification Claim by a Buyer Indemnified Party
is paid hereunder, (x) such Buyer Indemnified Party recovers amounts under such
Alternative Arrangement with respect to the Losses previously paid in respect of
such Indemnification Claim pursuant to this Article IX and (y) the amounts so
recovered would have reduced the aggregate amount of the Losses for which such
Buyer Indemnified Party would have been indemnified under this Article IX had
such recovery occurred before such Indemnification Claim was paid hereunder
(after giving effect to the applicable provisions of this Article IX regarding
the application of the Claims-Specific Threshold, the Deductible or the Cap),
Buyer and Seller hereby agree that Buyer (on behalf of such Buyer Indemnified
Party) shall refund to Seller an amount (net of collection costs for the amounts
so recovered under such Alternative Arrangement) equal to the least of (i) the
amount of such reduction that would have occurred, (ii) the amounts so recovered
under such Alternative Arrangement, and (iii) the Losses previously paid in
respect of such Indemnification Claim pursuant to this Article IX. After the
Closing, the Indemnified Party shall, in good faith, make a claim under the
applicable insurance policy (if any) in connection with any Indemnification
Claim brought by it hereunder and shall use commercially reasonable efforts to
pursue such claim, provided that no Indemnified Party shall be required to
initiate or threaten to initiate any Action against any insurance carrier in
connection herewith.

 

(c)                                  The calculation of the amount of any Losses
for which indemnification is payable under this Article IX (including for
purposes of determining whether the Claims-Specific Threshold, the Deductible or
the Cap has been met) shall be net of the amount of any Tax benefit that has
actually been realized (whether in cash, credits against Taxes, Tax deductions,
or similar amounts which have actually reduced Taxes otherwise payable) by the
party claiming such Losses or by its Affiliates claiming a Tax loss or Tax
credit as a result of such Losses.  The amount of any such Tax benefit shall
reflect the present value of such Tax benefit actually realized in or prior to
the year in which the indemnification payment is made.

 

(d)                                 Notwithstanding anything to the contrary in
this Agreement, (i) no party shall, in any event, be liable to any other Person
for any consequential, incidental, indirect, special or punitive damages of such
other Person, including loss of revenue, income or profits, diminution of value
or loss of business reputation or opportunity relating to the breach or alleged
breach hereof and (ii) in particular, no “multiple of profits” or “multiple of
cash flow” or similar valuation methodology shall be used in calculating the
amount of any Losses, except, in the case of each of clauses (i) and (ii) above,
to the extent such amounts are paid or payable to a third party in respect of a
Third Party Claim and an Indemnified Party seeks, following the Closing,
indemnification in respect thereof under this Agreement.

 

(e)                                  Following the Closing, in the event of any
breach giving rise to an indemnification obligation under this Article IX, an
Indemnified Party shall take and shall use commercially reasonable efforts to
cause its Affiliates to take, or shall use commercially reasonable efforts to
cooperate with the applicable Indemnifying Party if such cooperation is

 

57

--------------------------------------------------------------------------------


 

reasonably requested by the Indemnifying Party in order to take, commercially
reasonable measures to mitigate the consequences of the related breach.

 

(f)                                   Notwithstanding anything in this
Agreement, any amounts payable pursuant to the indemnification obligations under
this Article IX shall be paid without duplication and in no event shall any
party hereto be indemnified under different provisions of this Agreement or the
Transaction Agreements for the same Losses.  Notwithstanding anything in this
Agreement, in no event shall any amounts payable pursuant to the indemnification
obligations under this Article IX by Seller (other than pursuant to Section
9.2(a)(iii) and Actions for fraud by Seller) exceed the Purchase Price paid to
Seller, or at its direction, pursuant to the terms hereof.

 

(g)                                  Set Off.

 

(i)                                     Notwithstanding anything in this
Agreement Buyer may set off any amounts due to Seller pursuant to Section 1.5,
Section 1.6 or Section 5.7 against any amounts finally determined to be owed by
Seller to the Buyer Indemnified Parties in respect of any Action for
indemnification under this Article IX.  For purposes of this Section 9.4(g),
“finally determined” shall mean either by the written agreement of the parties
or pursuant to the procedures set forth in this Article IX.

 

(ii)                                  To the extent Buyer has made a claim for
indemnification under this Article IX that is not so finally determined, but
Buyer intends to set off any amounts due to Seller pursuant to Section 1.5,
Section 1.6 or Section 5.7 against the amount with respect to such claim, if
any, that is subsequently finally determined to be owed by Seller to the Buyer
Indemnified Parties, Buyer shall deposit such amount to be set off in an escrow
account with [JP Morgan Chase], pursuant to an escrow agreement in the form
mutually agreed by the parties prior to Closing, until such amount is finally
determined.

 

9.5                                               No Other Representations or
Warranties.  EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE
III AND ARTICLE IV (AS MODIFIED BY THE DISCLOSURE SCHEDULES (AS DETERMINED IN
ACCORDANCE WITH SECTION 12.12)), OR SET FORTH IN ANY CERTIFICATE DELIVERED
PURSUANT TO THIS AGREEMENT) AND IN THE TRANSACTION AGREEMENTS, EXCEPT IN THE
CASE OF FRAUD, (I) NEITHER SELLER NOR BUYER, NOR ANY OTHER PERSON, AS
APPLICABLE, MAKES ANY OTHER EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY WITH
RESPECT TO SELLER, SELLER’S AFFILIATES, BUYER, BUYER’S AFFILIATES, THE ITO
BUSINESS, THE PURCHASED ASSETS OR THE TRANSACTION, AS APPLICABLE, (II) EACH OF
SELLER AND BUYER DISCLAIMS ANY OTHER REPRESENTATIONS OR WARRANTIES, WHETHER MADE
BY SELLER OR ANY OF ITS AFFILIATES OR BUYER OR ANY OF ITS AFFILIATES, AS
APPLICABLE, OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
REPRESENTATIVES AND (III) EACH OF SELLER AND BUYER, AS APPLICABLE, HEREBY
DISCLAIMS ALL LIABILITY AND RESPONSIBILITY FOR ANY REPRESENTATION, WARRANTY,
PROJECTION, FORECAST, STATEMENT OR INFORMATION MADE, COMMUNICATED OR FURNISHED
(ORALLY OR IN WRITING) TO BUYER OR SELLER, AS APPLICABLE, OR

 

58

--------------------------------------------------------------------------------


 

THEIR RESPECTIVE AFFILIATES OR REPRESENTATIVES (INCLUDING ANY OPINION,
INFORMATION, PROJECTION OR ADVICE THAT MAY HAVE BEEN OR MAY BE PROVIDED TO BUYER
OR SELLER, AS APPLICABLE, BY ANY DIRECTOR, OFFICER, EMPLOYEE, AGENT, CONSULTANT
OR REPRESENTATIVE OF SELLER OR BUYER, AS APPLICABLE, OR ANY OF THEIR AFFILIATES)
NOT EXPRESSLY SET FORTH IN THIS AGREEMENT.  SELLER MAKES NO REPRESENTATIONS OR
WARRANTIES TO BUYER REGARDING THE PROBABLE SUCCESS OR PROFITABILITY OF THE ITO
BUSINESS (IT BEING UNDERSTOOD THAT THIS LIMITATION SHALL NOT PREVENT OR
OTHERWISE AFFECT AN ACTION FOR BREACH OF REPRESENTATION OR WARRANTY, WITH
RESPECT TO THE UNDERLYING CAUSE OF ANY FAILURE TO ACHIEVE SUCH SUCCESS OR
PROFITABILITY, CONTAINED IN ARTICLE III AND ARTICLE IV (AS MODIFIED BY THE
DISCLOSURE SCHEDULES (AS DETERMINED IN ACCORDANCE WITH SECTION 12.12)), OR SET
FORTH IN ANY CERTIFICATE DELIVERED PURSUANT TO THIS AGREEMENT OR ANY TRANSACTION
AGREEMENT).

 

9.6                                               Exclusive Remedy; Nature of
Representations and Warranties. Following the Closing Date, except with respect
to (a) any Action based on fraud, (b) any Action asserted pursuant to Section
1.6 (which Actions will be resolved pursuant to such Section 1.6), and (c)
Actions based on breaches of representations, covenants or agreements contained
in the Transaction Agreements (which Actions will be resolved in accordance with
the terms of the Transaction Agreements, unless such Transaction Agreement does
not provide for a separate and independent process for the resolution of such
Actions, in which case any such Action shall be resolved in accordance with the
terms of this Agreement), (i) the sole and exclusive remedy for any inaccuracy
or breach of any representation, warranty, covenant or other agreement contained
in this Agreement or otherwise relating to the Transaction shall be
indemnification in accordance with Article VII and this Article IX, and (y) no
Person will have any other entitlement, remedy or recourse, whether in contract,
tort or otherwise, with respect to any such inaccuracy or breach or otherwise
relating to the Transaction, it being agreed that all of such other entitlements
and remedies and other instances of recourse are expressly waived and released
by the parties, to the fullest extent permitted by Law.  Notwithstanding the
foregoing, this Section 9.6 shall not operate to limit the rights of the parties
to seek equitable remedies (including specific performance or injunctive
relief).

 

9.7                                               Tax Treatment of Indemnity
Payment.  Buyer and Seller agree to treat any indemnity payment made pursuant to
this Article IX or Article X as an adjustment to the Purchase Price, for all Tax
purposes unless otherwise required by law.

 

9.8                                               Waiver of Subrogation Rights. 
Each party hereby waives any subrogation rights that its insurer may have with
respect to any Losses subject to indemnification under Article VII or this
Article IX, to the extent necessary to preclude such insurer from asserting an
indemnification claim for such Losses under Article VII or this Article IX, as
applicable, against such party.

 

9.9                                               Satisfaction of Claims.  Any
Losses for which any Indemnified Party shall be entitled to indemnification or
payment pursuant to Article VII or this Article IX (in each case to the extent
finally determined) shall be satisfied (subject, in each case, to the applicable

 

59

--------------------------------------------------------------------------------


 

limitations of this Agreement, including any applicable time and monetary limits
set forth in this Agreement) by prompt payment of such amount by Seller or
Buyer, as the case may be, by wire transfer of immediately available funds in
accordance the written payment instructions provided by the Indemnified Party to
the Seller or Buyer, as the case may be, in writing (and the Indemnified Party
shall be entitled to exercise all of its rights and remedies at law or in equity
in connection therewith).

 

ARTICLE X
SPECIAL INDEMNIFICATION

 

10.1                                        Special Indemnification.  From and
after the Closing and subject to the limitations and other provisions of this
Article X, Seller shall indemnify and hold harmless the Buyer Indemnified
Parties from and against any and all Losses resulting or arising from liability
or indemnification obligations of Buyer to the applicable Existing Customer
under the Customer Contracts which Losses are incurred by the Buyer Indemnified
Parties during the applicable Special Indemnification Survival Period (such
Losses, the “Special Losses”).

 

10.2                                        Limitations on Special
Indemnification.

 

(a)                                 Seller’s indemnification obligations under
Section 10.1 with respect to a particular Customer Contract shall survive until
the end of the Special Indemnification Survival Period with respect to such
Customer Contract.  Notwithstanding the foregoing, if a written Action or
written notice is given to Seller with respect to an Action under Section 10.1
prior to the expiration of the applicable Special Indemnification Survival
Period, such Action shall continue indefinitely until such Action is finally
resolved in accordance with this Article X; provided, for the avoidance of
doubt, that Seller shall not have any indemnification obligation for any such
Losses incurred by the Buyer Indemnified Parties after the expiration of Special
Indemnification Survival Period with respect to such Action.

 

(b)                                 Notwithstanding anything contained herein to
the contrary, Seller shall have no liability to the Buyer Indemnified Parties
pursuant to Section 10.1 with respect to any Customer Contract unless and until
the amount of such Special Losses of the Buyer Indemnified Parities with respect
to such Customer Contract exceeds the Special Indemnification Deductible with
respect to such Customer Contract, in which case the Buyer Indemnified Parties
shall be entitled to indemnification pursuant to Section 10.1, subject to the
further limitations set forth in this Article X, with respect to such Actions
only for those Special Losses in excess of the Special Indemnification
Deductible.

 

(c)                                  Seller shall have no indemnification
obligation to Buyer under this Article X to the extent:  (i) the Special Losses
for which indemnification is sought pursuant to Section 10.1 result from the
fraud, gross negligence or willful misconduct of Buyer, any Buyer Indemnified
Party or any of Buyer’s contractors; (ii) such Special Losses for which
indemnification is sought pursuant to Section 10.1 are actually recovered by
Buyer from a vendor, supplier or service provider of Buyer (provided, however,
that Buyer shall be required to seek any such recovery from any applicable
vendor, supplier or service provider prior to seeking recovery from Seller
hereunder); or (iii) Buyer fails to take commercially reasonable efforts to
mitigate its Special Losses once any problem related to such Customer Contract
is identified.

 

60

--------------------------------------------------------------------------------


 

(d)           Set Off.

 

(i)            Notwithstanding anything in this Agreement Buyer may set off any
amounts due to Seller pursuant to Section 1.5, Section 1.6 or Section 5.7
against any amounts finally determined to be owed by Seller to the Buyer
Indemnified Parties in respect of any Action for indemnification under this
Article X.  For purposes of this Section 10.2(d), “finally determined” shall
mean either by the written agreement of the parties or pursuant to the
procedures set forth in this Article X.

 

(ii)           To the extent Buyer has made a claim for indemnification under
this Article X that is not so finally determined, but Buyer intends to set off
any amounts due to Seller pursuant to Section 1.5, Section 1.6 or Section 5.7
against the amount with respect to such claim, if any, that is subsequently
finally determined to be owed by Seller to the Buyer Indemnified Parties, Buyer
shall deposit such amount to be set off in an escrow account with JP Morgan
Chase & Co., pursuant to an escrow agreement in the form mutually agreed by the
parties prior to Closing, until such amount is finally determined.

 

10.3             Special Indemnification Procedures.

 

(a)           For all Special Losses, the actual performance of any applicable
defense obligations to Existing Customers shall reside solely with Buyer, and
Seller’s sole obligation to Buyer shall be for indemnification under the terms
and conditions described in this Article X.  For any Special Loss for which
Buyer seeks recovery from Seller, Buyer shall provide Seller with prompt written
notice of such Special Loss, and such notice shall include specific information
regarding the scope of the claim, the alleged damages, and the applicable
provisions of the applicable Customer Contract.  Upon request, Buyer shall
provide Seller with all reasonable, applicable information related to such
Special Loss in Buyer’s possession.  Buyer shall not settle any Special Losses
for which Seller has any indemnification obligation hereunder without the prior
written consent of Seller, which consent shall not be unreasonably withheld or
delayed.

 

(b)           To the extent that any dispute arises between the Buyer and Seller
with respect to the indemnification obligations under this Article X, the
parties shall attempt to resolve such dispute expeditiously by first referring
such dispute to the Senior Vice President, General Counsel and Secretary of
Seller and the Vice President, Legal - Enterprise Markets Group of Buyer, who
shall confer with each other and attempt in good faith to resolve such dispute. 
If, after fifteen (15) Business Days of referring the dispute to the Senior Vice
President, General Counsel and Secretary of Seller and the Vice President, Legal
- Enterprise Markets Group of Buyer,   the parties are still unable to resolve
the dispute, the dispute shall then be referred to the respective Chief
Executive Officers of Buyer and Seller, who shall confer with each other and
attempt in good faith to resolve such dispute.  If, after thirty (30) Business
Days of referring the dispute to the respective Chief Executive Officers of
Buyer and Seller, the parties are still unable to resolve the dispute they shall
be free to seek any available remedies at law or in equity subject to the
provisions of Article XII.

 

61

--------------------------------------------------------------------------------


 

10.4             Exclusive Remedy.  Notwithstanding Article IX, following the
Closing Date, the sole and exclusive remedy of the Buyer Indemnified Parties
with respect to any Actions for Losses resulting or arising from liability or
indemnification obligations of Buyer to the applicable Existing Customer under
the Customer Contracts shall be indemnification in accordance with this Article
X.  Notwithstanding the foregoing, this Section 10.4 shall not operate to limit
the rights of the parties to seek equitable remedies (including specific
performance or injunctive relief).

 

ARTICLE XI
TERMINATION

 

11.1             Termination.  This Agreement may be terminated prior to the
Closing as follows:

 

(a)           by mutual written consent of Seller and Buyer;

 

(b)           at the election of Seller or Buyer after the Outside Date, if the
Closing shall not have occurred by the close of business on such date, provided
that the right to terminate this Agreement under this Section 11.1(b) shall not
be available to a party if such party is in material breach of any of its
covenants or agreements under this Agreement;

 

(c)           by Seller or Buyer, if there shall be in effect a final,
nonappealable order, writ, judgment, injunction, decree, stipulation,
determination or award entered by or with any Governmental Authority of
competent jurisdiction restraining, enjoining or otherwise prohibiting the
consummation of the Transaction; provided, however, that the right to terminate
this Agreement under this Section 11.1(c) shall not be available to a party if
such order, writ, judgment, injunction, decree, stipulation, determination or
award was primarily due to the failure of such party to perform any of its
covenants or agreements under this Agreement;

 

(d)           by Buyer, in the event of a failure of any of the conditions set
forth in Section 8.2 hereof, which has not been cured by the Outside Date or
waived by Buyer; provided, however, that the right to terminate this Agreement
under this Section 11.1(d) shall not be available to Buyer if Buyer is in
material breach of any representation, warranty, covenant or other agreement
contained in this Agreement; or

 

(e)           by Seller, in the event of a failure of any of the conditions set
forth in Section 8.3 hereof, which has not been cured by the Outside Date or
waived by Seller, it being agreed that a failure by Buyer to pay the Purchase
Price when due and payable hereunder shall not be a breach capable of being
cured and Seller shall have a right to terminate this Agreement immediately upon
such failure to pay the Purchase Price; provided that, the right to terminate
this Agreement under this Section 11.1(e) shall not be available to Seller if
Seller is in material breach of any representation, warranty, covenant or other
agreement contained in this Agreement.

 

11.2             Termination Procedure.  In the event of the termination of this
Agreement by Seller, Buyer, or Seller and Buyer pursuant to Section 11.1 hereof,
written notice thereof shall forthwith be given to the other party.

 

62

--------------------------------------------------------------------------------


 

11.3             Effect of Termination.  If this Agreement is validly terminated
pursuant to Section 11.1 hereof, this Agreement shall immediately become void
and of no further force and effect, and all further obligations of the parties
under this Agreement shall terminate and such termination shall be without
liability or obligation to any party hereunder, except (i) that the obligations
of the parties under the Confidentiality Agreement and under Section 6.1
(Publicity), this Article XI, and Article XII (Miscellaneous) of this Agreement
shall survive such termination and not be affected thereby, and (ii) that no
such termination shall relieve any party from liability for fraud or any
intentional and material breach of any representation, warranty or covenant
contained in this Agreement.

 

ARTICLE XII
MISCELLANEOUS

 

12.1             Expenses.  Except as otherwise specifically provided in this
Agreement or the Transaction Agreements, each party shall pay all transaction
costs and expenses (including legal, accounting and other professional fees and
expenses) incurred by it in connection with the negotiation, execution and
performance of this Agreement and the Transaction Agreements and the
consummation of the Transaction.

 

12.2             Notices.  All notices, requests, demands, claims and other
communications that are required or may be given by a party pursuant to this
Agreement must be in writing and delivered in accordance with the terms below to
the other party at the following address (or to the attention of such other
Person or such other address as such other party may provide by notice in
accordance with this Section 12.2):

 

if to Buyer, to:

 

Savvis Communications Corporation

1 Savvis Parkway

St. Louis, MO 63017

Attn: Vice President — Legal, EMG

 

with a copy (which shall not constitute notice) to:

 

Jones, Walker, Waechter, Poitevent, Carrère & Denègre L.L.P.
201 St. Charles Avenue
New Orleans, LA 70170-5100
Attn: Asher J. Friend
Facsimile: (504) 589-8362

 

if to Seller, to:

 

CIBER, Inc.

6363 South Fiddlers Green Circle, Suite 1400

Greenwood Village, CO 80111

Attention: General Counsel

Facsimile: (303) 224-4125

 

63

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to:

 

Hogan Lovells US LLP

7930 Jones Branch Drive

Ninth Floor

McLean, VA 22102

Attention: Richard T. Horan, Jr.

Facsimile:  (703) 610-6200

 

and

 

Hogan Lovells US LLP

1200 Seventeenth Street, Suite 1500

Denver, CO 80202

Attention: Paul Hilton

Facsimile: (303) 899 7333

 

Any such notice or other communication will be deemed to have been given (i) if
personally delivered, when so delivered, against written receipt, (ii) if sent
by a nationally recognized overnight delivery service which guarantees next day
delivery, one (1) Business Day after being so sent, (iii) if delivered by
certified mail, three (3) Business Days following deposit in the United States
mail, postage prepaid, (iv) if delivered by telecopier, once such notice or
other communication is transmitted to the facsimile number specified above and
the appropriate answer back or telephonic confirmation is received, provided
that such notice or other communication is promptly thereafter delivered in
accordance with the provisions of clauses (i), (ii) or (iii) hereof.  Any
notice, request, demand, claim or other communication given hereunder using any
other means (including ordinary mail or electronic mail) shall not be deemed to
have been duly given unless and until such notice, request, demand, claim or
other communication actually is received by the individual for whom it is
intended.

 

12.3             Assignment.  Neither this Agreement nor any of the rights,
interests or obligations hereunder may be assigned or delegated by any party
hereto without the prior written consent of the other parties and any purported
assignment or delegation in violation hereof shall be null and void except for
assignments and transfers by operation of Law.  Notwithstanding the foregoing,
Buyer shall have the right to assign all or certain provisions of this
Agreement, or any right or interest herein, and may delegate any obligation
hereunder, without the consent of Seller, to any Affiliate of Buyer, provided
that, no such assignment or delegation shall relieve Buyer of any of its
obligations hereunder.

 

12.4             Bulk Sale and Bulk Transfer Compliance.  Buyer hereby waives
compliance by Seller with any applicable bulk sale or bulk transfer Laws of any
jurisdiction in connection with the Transaction.

 

12.5             Amendments and Waiver.  This Agreement may not be modified or
amended except in writing signed by the parties hereto, and the terms of this
Agreement may be waived only by a written instrument signed by the party or
parties waiving compliance.  No waiver of any provision of this Agreement shall
be deemed or shall constitute a waiver of any other

 

64

--------------------------------------------------------------------------------


 

provision hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver unless otherwise provided.  No delay on the part of any party
hereto in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.

 

12.6             Entire Agreement.  This Agreement (including the Transaction
Agreements and the other documents and instruments contained as Annexes,
Exhibits and Schedules hereto or thereto expressly contemplated hereby or
thereby) contain the entire understanding of the parties relating to the subject
matter hereof and thereof supersede all prior written or oral and all
contemporaneous oral agreements and understandings relating to the subject
matter hereof and thereof.  The Annexes, Exhibits and Schedules to this
Agreement are hereby incorporated by reference into and made a part of this
Agreement as if fully set forth in the text hereof.

 

12.7             Specific Performance.  Each party hereto acknowledges and
agrees that money damages would not be a sufficient remedy for any breach of
this Agreement by the other party, that the non-breaching party hereto would
suffer irreparable harm as a result of any such breach, and that, in addition to
all other remedies available under this Agreement or at law or in equity, the
non-breaching party hereto shall be entitled to specific performance and
injunctive or other equitable relief as a remedy for any such breach or
threatened breach, without posting any bond, security or other undertaking and
without providing that monetary damages would be inadequate.  In the event of
any action by any party to enforce this Agreement, the other party hereto hereby
waives the defense that there is an adequate remedy at law.

 

12.8             No Third Party Beneficiaries.  This Agreement is made for the
sole benefit of the parties hereto, and their respective successors and
permitted assigns, and for the benefit of the Persons provided for in Article IX
and Article X (to the extent specified therein), and, except for the provisions
of Article IX and Article X (which are intended to be for the benefit of the
Persons provided for therein), nothing contained herein, express or implied, is
intended to or shall confer upon any other Person or other any third party any
legal or equitable rights, benefits or remedies of any nature whatsoever under
or by reason of this Agreement.

 

12.9             Governing Law.  This Agreement will be governed by and
construed and interpreted in accordance with the substantive Laws of the State
of Delaware, without giving effect to any conflicts of Law, rule or principle
that might require the application of the Laws of another jurisdiction.

 

12.10           Neutral Construction.  The parties to this Agreement agree that
this Agreement was negotiated fairly between them at arm’s length and that the
final terms of this Agreement are the product of the parties’ negotiations. 
Each party acknowledges and agrees that it has sought and received legal counsel
of its own choosing with regard to the contents of this Agreement and the rights
and obligations affected hereby.  The parties agree that this Agreement shall be
deemed to have been jointly and equally drafted by them, and that the provisions
of this Agreement therefore should not be construed against a party or parties
on the grounds that the party or parties drafted or was more responsible for
drafting the provision(s).

 

65

--------------------------------------------------------------------------------


 

12.11           Severability.  In the event that any one or more of the
provisions or parts of a provision contained in this Agreement shall for any
reason be held by a court of competent jurisdiction or other Governmental
Authority to be invalid, illegal or unenforceable in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or part of a provision of this Agreement in any other jurisdiction, but this
Agreement shall be reformed and construed in such jurisdiction as if such
invalid or illegal or unenforceable provision or part of a provision had never
been contained herein and such provision or part shall be reformed so that it
would be valid, legal and enforceable to the maximum extent permitted in such
jurisdiction, provided that any such reform or construction does not affect the
economic or legal substance of the Transaction in a manner adverse to any party.

 

12.12           Heading; Interpretation; Schedules and Exhibits.  The
descriptive headings of the several Articles and Sections of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement. 
References to Sections or Articles, unless otherwise indicated, are references
to Sections and Articles of this Agreement.  The words “include,” “includes,”
and “including” when used herein are deemed in each case to be followed by the
words “without limitation.”  Words (including defined terms) in the singular
shall be held to include the plural and vice versa and words of one gender shall
be held to include the other gender as the context requires.  The terms
“hereof,” “herein” and “herewith” and words of similar import shall, unless
otherwise stated, be construed to refer to this Agreement as a whole (including
all of the Schedules and Exhibits hereto) and not to any particular provision of
this Agreement unless otherwise specified.  It is understood and agreed that
neither the specifications of any dollar amount nor the inclusion of any
specific item in this Agreement, the Schedules or Exhibits is intended to imply
that such amounts or higher or lower amounts, or the items so included or other
items, are or are not material, and no party shall use the fact of setting of
such amounts or the fact of the inclusion of such item in the Schedules or
Exhibits in any dispute or controversy between the parties as to whether any
obligation, item or matter is or is not material for purposes hereof. The
Disclosure Schedules may include items or information that Seller or Buyer, as
the case may be, is not required to disclose under this Agreement.  Disclosure
of information included on any Disclosure Schedule (or portion of any Schedule)
shall be considered disclosure for all other Disclosure Schedules (or other
portions of other Disclosure Schedules) (other than the Disclosure Schedule
corresponding to Section 3.6 (or any portions of such Schedule)) to the extent
that it is reasonably apparent from the face of such disclosure that such
disclosure is applicable to such other Disclosure Schedules (or such other
portions of other Disclosure Schedules).  In addition, the fact that any
disclosure on any Schedule is not required to be disclosed in order to render
the applicable representation or warranty to which it relates true, or the fact
that the absence of disclosure on any Schedule would not constitute a breach of
the applicable representation or warranty, shall not be deemed or construed to
expand the scope of any representation or warranty hereunder or to establish a
standard of disclosure in respect of any representation or warranty.

 

12.13           Consent to Jurisdiction and Service of Process.  EXCEPT TO THE
EXTENT EXPRESSLY SET FORTH IN SECTION 1.6 EACH PARTY HERETO IRREVOCABLY AGREES
THAT ALL ACTIONS OR PROCEEDINGS OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR IN
EQUITY, IN CONTRACT OR IN TORT OR OTHERWISE, RELATING TO THIS AGREEMENT, THE
TRANSACTION AGREEMENTS, THE RIGHTS AND OBLIGATIONS OF THE PARTIES ARISING
HEREUNDER OR THEREUNDER OR

 

66

--------------------------------------------------------------------------------


 

THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BROUGHT AGAINST A PARTY
HERETO OR ANY OF ITS AFFILIATES OR REPRESENTATIVES SHALL BE BROUGHT AND
DETERMINED EXCLUSIVELY IN THE DELAWARE COURT OF CHANCERY AND ANY STATE APPELLATE
COURT THEREFROM WITHIN THE STATE OF DELAWARE (OR, IF THE DELAWARE COURT OF
CHANCERY DECLINES TO ACCEPT JURISDICTION OVER A PARTICULAR MATTER, ANY STATE OR
FEDERAL COURT WITHIN THE STATE OF DELAWARE).  SUBJECT TO THE PROVISIONS OF
SECTION 1.6 (WHICH SHALL GOVERN ANY DISPUTE ARISING THEREUNDER), EACH PARTY
HERETO (I) ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS RESPECTIVE PROPERTIES,
GENERALLY AND UNCONDITIONALLY, THE PERSONAL JURISDICTION OF THE AFORESAID COURTS
WITH RESPECT TO ANY SUCH ACTION OR PROCEEDING SPECIFIED IN THE FOREGOING
SENTENCE TO BE BROUGHT AND DETERMINED EXCLUSIVELY IN SUCH COURTS (SUCH COURTS,
WITH RESPECT TO SUCH ACTION OR PROCEEDING, THE “APPLICABLE COURTS”), (II)
IRREVOCABLY AGREES THAT, EXCEPT FOR THE ENFORCEMENT OF ANY JUDGMENT ENTERED BY
ANY APPLICABLE COURTS ARISING FROM ANY SUCH ACTION OR PROCEEDING, IT WILL NOT
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT, THE TRANSACTION
DOCUMENTS, THE RIGHTS AND OBLIGATIONS OF THE PARTIES ARISING HEREUNDER OR
THEREUNDER OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY IN ANY COURT OTHER
THAN THE APPLICABLE COURTS, (III) IRREVOCABLY WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS WITH RESPECT TO ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY OF THE
APPLICABLE COURTS, AND (IV) IRREVOCABLY AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING BROUGHT IN ANY OF THE APPLICABLE COURTS AFTER THE
EXPIRATION OF ANY PERIOD PERMITTED FOR APPEAL AND SUBJECT TO ANY STAY DURING
APPEAL SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON
THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFORESAID
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PARTY IN THE MANNER PROVIDED IN SECTION
12.2. NOTHING HEREIN SHALL IN ANY WAY BE DEEMED TO LIMIT THE ABILITY OF ANY
PARTY HERETO TO SERVE ANY SUCH LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

12.14           Waiver of Jury Trial.  EACH PARTY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE TRANSACTION AGREEMENTS, THE RIGHTS AND OBLIGATIONS OF THE PARTIES
ARISING HEREUNDER OR THEREUNDER OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.  EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS

 

67

--------------------------------------------------------------------------------


 

REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE SUCH WAIVER, (II) IT UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (III) IT MAKES SUCH WAIVER
VOLUNTARILY, AND (IV) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 12.14. IN
THE EVENT OF ANY SUCH LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

 

12.15           Counterparts.  This Agreement may be executed in one or more
counterparts for the convenience of the parties hereto, each of which shall be
deemed an original and all of which together will constitute one and the same
instrument.  Facsimile and pdf signatures shall be treated as original
signatures for all purposes hereunder.  This Agreement shall become effective
when each party hereto shall have received a counterpart hereof signed by all of
the parties hereto. Until and unless each party has received a counterpart
hereof signed by all parties hereto, this Agreement shall have no effect and no
party shall have any right or obligation hereunder (whether by virtue of any
other oral or written agreement or other communication).

 

12.16           Non-Recourse.  Except for fraud, no past, present or future
director, officer, employee, incorporator, member, partner, stockholder,
Affiliate, agent, attorney or representative of the Buyer or Seller or their
respective Affiliates shall have any personal Liability for any obligations or
liabilities of Seller under this Agreement, any other Transaction Agreement or
any claim based on, in respect of, or by reason of, the Transaction.

 

12.17           Inconsistencies with Other Agreements.  In the event of any
inconsistency between the provisions in the body of this Agreement and those in
the Transaction Agreements referred to herein, the provisions in the body of
this Agreement will prevail and govern.  The indemnification provisions
contained in Article IX and Article X of this Agreement shall govern the
indemnification rights, procedures and limitations of the parties with respect
to indemnification under the Selling Subsidiary Acquisition Agreements.

 

12.18           Obligations of Seller and Buyer.  Whenever this Agreement
requires a Subsidiary or other Affiliate of Seller to take any action, that
requirement shall be deemed to include an undertaking on the part of Seller to
cause that Subsidiary or other Affiliate of Seller to take that action. Whenever
this Agreement requires a Subsidiary or other Affiliate of Buyer to take any
action, that requirement shall be deemed to include an undertaking on the part
of Buyer to cause that Subsidiary or other Affiliate of Buyer to take that
action.

 

12.19           Confidentiality Agreement.  Buyer acknowledges that all
information provided to it or its Affiliates or its or their respective
Representatives by or on behalf of Seller is subject to the terms of the
applicable provisions of the Confidentiality Agreement, provided, that (a) the
limitations on disclosure specified therein shall not be applicable to any
disclosures by Buyer or its Affiliates or any of their respective
Representatives to the extent that such disclosures are express exceptions in
this Agreement to the limitations on disclosure set forth in this Agreement and
(b) in the event of a conflict between provisions of the Confidentiality
Agreement and provisions of this Agreement, the provisions of this Agreement
shall govern.

 

68

--------------------------------------------------------------------------------


 

[signature page follows]

 

69

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Asset Purchase Agreement
to be executed by a duly authorized officer as of the date first above written.

 

 

 

CIBER, INC.

 

 

 

 

 

 

 

By:

/s/ David C. Peterschmidt

 

Name:

David C. Peterschmidt

 

 

 

 

Title:

President & CEO

 

 

 

 

 

 

 

SAVVIS COMMUNICATIONS CORPORATION

 

 

 

 

 

 

 

By:

/s/ James E. Ousley

 

Name:

James E. Ousley

 

 

 

 

Title:

Chief Executive Officer

 

70

--------------------------------------------------------------------------------

 

 


 

ANNEX I

 

DEFINITIONS

 

1.             Certain Definitions.  For all purposes of and under this
Agreement, the following terms shall have the respective meanings set forth
below:

 

“Accounts Receivable” means all accounts receivable as of a certain date,
including accounts receivable for (1) amounts billed but unpaid as of such
certain date; and (2) unbilled amounts including (i) for goods and services
clearly identified with the period prior to such certain date, and (ii) for
services rendered that overlap that certain date, an equitable proration of
accounts receivable related to such services.

 

“Action” means any claim (including a third-party claim), action, cause of
action, suit or proceeding, arbitral action, governmental inquiry, criminal
prosecution or other investigation.

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with, that
Person.  For the purposes of this definition, “control” (including with
correlative meanings, the terms “controlling,” “controlled by,” and “under
common control with”) as applied to any Person, means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of that Person, whether through ownership of voting securities, by
contract or otherwise.

 

“AMS Employees” means those Business Employees who are primarily dedicated to
supporting Application Managed Services on behalf of the ITO Business,
irrespective of wherever such Business Employees may be physically located.

 

“Bid” means any final quotation, bid or proposal, solicited or unsolicited, made
by Seller that if accepted or awarded to Seller would lead to a Contract (a)
with respect to an Existing Customer as of the date of this Agreement, with
additional or different terms and conditions as those reflected in the Contract
with such Existing Customer, (b) with any Prospective Customer for the sale of
products or services by the ITO Business, or (c) worth more than $250,000 on an
annual basis with any Prospective Customer or Existing Customer for the sale of
products or services by the ITO Business.

 

“Bill of Sale and Assignment and Assumption Agreement” means that certain Bill
of Sale and Assignment and Assumption Agreement, dated as of the Closing Date,
between Buyer and Seller, in substantially the form of Exhibit A hereto.

 

“Business Day” means any weekday (Monday through Friday) on which commercial
banks in New York, New York are open for business.

 

“Business Employee Liabilities” means all obligations, liabilities, commitments
and rights with respect to the Continuing Employees and the Non-Continuing
Employees that Buyer is obligated to assume, honor or purchase pursuant to
Section 1.1(c)(v), Section 5.7 and Section 6.3, in addition to all retention
bonuses in connection with Seller’s key employee retention bonus program
described on Schedule 1.3(c), accrued bonuses, severance obligations and accrued
base

 

71

--------------------------------------------------------------------------------


 

salary and/or wages through the Closing Date (excluding any payroll taxes
related thereto (including FICA, Medicare and unemployment taxes)) with respect
to the Continuing Employees.

 

“Business Excluded Intellectual Property” means the Intellectual Property set
forth on Schedule 1.9, which Intellectual Property is used with the ITO
Business, but, except as expressly provided otherwise, is excluded from the
applicability of this Agreement.

 

“Buying Subsidiaries” means the subsidiaries of Buyer listed on Schedule I.1
hereto.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Confidentiality Agreement” means the Confidentiality Agreement dated September
27, 2011, between Buyer and Seller.

 

“Contract” means any contract, agreement, non-governmental license, sales and
purchase orders, indenture, note, bond, instrument, lease, conditional sales
contract, mortgage, license, franchise agreement, concession agreement,
guaranty, binding commitment or other agreement.

 

“Controlled Group” means any organization which is a member of a controlled
group of organizations within the meaning of Sections 414(b), (c), (m) or (o) of
the Code.

 

“Customer Intellectual Property” means the Intellectual Property owned, used or
licensed by customers of the ITO Business or of Seller that is stored on
Seller’s Hardware or IT Systems or that is otherwise held or used by the ITO
Business on behalf of such customers.

 

“Credit Agreement” means that certain Credit Agreement, dated May 7, 2012, by
and among Seller and certain of its Affiliates and the Lenders.

 

“Earn-Out Amount” means the earn-out amount to be paid by Buyer to Seller based
on the total Monthly Recurring Revenue as described in Section 1.6(a) as of
January 31, 2014, listed on the Final Earn-Out Determination Report, as
indicated on Annex II hereto.

 

“Earn-Out Period” means the period beginning on the Closing Date and ending on
December 31, 2013.

 

“Encumbrance” means any security interest, pledge, mortgage, lien, charge,
adverse claim of ownership or use, restriction on transfer (such as a right of
first refusal or other similar right), defect of title, or other encumbrance of
any kind or character.

 

“Environmental Encumbrance” means any Encumbrance in favor of any Governmental
Authority for Environmental Liabilities.

 

“Environmental Law” means any applicable Law, order, regulation, decree, permit,
license, ordinance, or other federal, state, county, provincial, local or
foreign governmental requirements in effect prior to and as of the Closing Date
relating to pollution, the protection of human health and the environment, or
the Release of any Hazardous Substance into the environment, including the
Comprehensive Environmental Response, Compensation and Liability Act (“CERCLA”),
42 U.S.C. 9601 et seq., as amended; the Resource Conservation and

 

72

--------------------------------------------------------------------------------


 

Recovery Act (“RCRA”), 42 U.S.C. 6901 et seq., as amended; the Clean Air Act
(“CAA”), 42 U.S.C. 7401 et seq., as amended; the Clean Water Act (“CWA”), 33
U.S.C. 1251 et seq., as amended; the Occupational Safety and Health Act
(“OSHA”), 29 U.S.C. 655 et seq.

 

“Environmental Liability” means all liabilities, monetary obligations, Remedial
Actions, losses, damages, punitive damages, consequential damages, treble
damages, natural resource damages, costs and expenses (including all reasonable
fees, disbursements and expenses of counsel, experts and consultants and costs
of investigations and feasibility studies), fines, penalties, sanctions an d
interest incurred as a result of any claim or demand by any governmental
authority or any third party, and which relate to any environmental condition,
violation or alleged violation of Environmental Laws or Releases of Hazardous
Substances at, onto, from, beneath or otherwise relating to (i) any of the Real
Property or any other properties or facilities currently or formerly owned,
leased, operated or otherwise used by the ITO Business or a predecessor in
interest; (ii) adjoining properties or businesses; or (iii) any facilities which
received Hazardous Substances generated by the ITO Business or a predecessor in
interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
any successor statute thereto, and the rules and regulations promulgated
thereunder.

 

“FIRPTA Certificate” means an affidavit of Seller dated as of the Closing Date,
sworn under penalty of perjury and in form and substance as required under the
Treasury Regulations issued pursuant to Sections 897 and 1445 of the Code
stating that at no time during the five years preceding the Closing Date were
any of the Purchased Assets “United States real property interests” as defined
in Section 897 of the Code or that Seller is not a “foreign person” as defined
in Section 1445 of the Code.

 

“Fundamental Buyer Representations” means the representations and warranties of
Buyer set forth in Sections 4.1 (Organization), 4.2 (Authority) and 4.6
(Brokers).

 

“Fundamental Seller Representations” means the representations and warranties of
Seller set forth in Sections 3.1 (Organization), 3.2 (Authority), 3.12 (Taxes),
3.19 (Brokers) and 3.20 (Title and Sufficiency of Assets).

 

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time and consistently applied.

 

“Governmental Authority” means any federal, state, municipal, local or foreign
government and any court, tribunal, arbitral body, administrative agency,
department, subdivision, entity, commission or other governmental, government
appointed, quasi-governmental or regulatory authority, reporting entity or
agency, domestic, foreign or supranational.

 

“Governmental Order” means any Law, order, judgment, injunction, decree,
stipulation or determination issued, promulgated or entered by or with any
Governmental Authority of competent jurisdiction.

 

“Hardware” means any computer hardware, equipment and peripherals of any kind
and of any platform, including desktop and laptop personal computers, handheld
computerized

 

73

--------------------------------------------------------------------------------


 

devices, servers, mid-range and mainframe computers, process control and
distributed control systems, and all network and other communications and
telecommunications equipment.

 

“Hazardous Substance” means petroleum, friable or damaged asbestos containing
materials, petroleum by-products, polychlorinated biphenyls and any other
chemicals, materials, substances or wastes which are currently defined or
regulated as toxic or hazardous to human health or the environment under any
Environmental Law, including those defined or regulated as “hazardous
substances,” “hazardous materials,” “hazardous wastes,” “extremely hazardous
wastes,” “restricted hazardous wastes,” “toxic substances,” “toxic pollutants,”
“toxic air pollutants,” “hazardous air pollutants,” “pollutants,” or
“contaminants”.

 

“HIPAA” means the Health Insurance Portability and Accountability Act, as
amended, any successor statute thereto, and the rules and regulations
promulgated thereunder.

 

“HITECH” means the Health Information Technology for Economic and Clinical
Health Act, as amended, any successor statute thereto, and the rules and
regulations promulgated thereunder.

 

“Indebtedness” with respect to any Person, means, at any time without
duplication, (i) all indebtedness of such Person for borrowed money (whether
current or funded, or secured or unsecured); (ii) all obligations of such Person
for the deferred purchase price of property or services including as an
“earn-out” or other consideration for the acquisition of a business or assets
and whether contingent or otherwise (other than trade payables incurred in the
ordinary course of such Person’s business); (iii) all obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments; (iv) all
obligations of such Person as lessee (or in respect of synthetic leases) which
are required to be capitalized in accordance with GAAP; (v) all obligations in
respect of letters of credit, to the extent drawn, surety bonds, to the extent
drawn, and bankers’ acceptances issued for the account of such Person; (vi) all
obligations secured by an Encumbrance on the assets or properties of such
Person; (vii) all obligations of such Person for interest, fees and other
expenses, prepayment penalties, and breakage costs, or any of them, owed with
respect to any indebtedness or obligations referred to above; and (viii) all
indebtedness or obligations referred to above which are directly or indirectly
guaranteed by any such Person or which any such Person has agreed (contingently
or otherwise) to purchase or otherwise acquire or in respect of which it is
liable (contingently or otherwise) or has otherwise assured a creditor against
loss; provided, however, that Indebtedness does not include any deferred Taxes
shown on the Financial Statements.

 

“Indemnification Claim” means any Action in respect of which payment may be
sought under Article IX of this Agreement.

 

“Intellectual Property” means all foreign and domestic (i) registered and
unregistered trademarks, service marks, trade names, logos, brand names,
certification marks, collective marks, d/b/a’s, Internet domain names, symbols,
trade dress, assumed names, fictitious names, and other indicia of origin, and
all goodwill associated therewith and symbolized thereby; (ii) inventions,
discoveries and ideas, whether patentable or not, and all patents and patent
applications therefor (collectively, “Patents”); (iii)  trade secrets and
confidential or proprietary business or technical information and know-how,
including processes, schematics, databases,

 

74

--------------------------------------------------------------------------------


 

data, formulae, drawings, prototypes, models, designs and customer lists; (iv)
published and unpublished works of authorship, registered and unregistered
copyrights in all works, including Software, “moral” rights and mask work rights
and applications for copyright registrations; (v) electronic data processing,
information, recordkeeping, communications, telecommunications, account
management, inventory management and other such Hardware and Software (including
all databases, firmware, hardware and related documentation) and web sites
(including the content and underlying architecture) (collectively, “IT
Systems”); (vi) applications, divisions, continuations, continuations-in-part,
renewals, reissuances, extensions, restorations, reversions, and modifications
of the foregoing (as applicable); and (vii) all other intellectual property or
proprietary rights and claims or causes of action arising out of or related to
any infringement, misappropriation or other violation of any of the foregoing,
including rights to recover for past, present and future violations thereof.

 

“IRCA” means the Immigration Reform and Control Act of 1986, as amended.

 

“Key Employees” means those Business Employees listed on Schedule 8.2(e).

 

“Knowledge of Buyer,” “Buyer’s Knowledge,” and phrases of similar import mean,
with respect to any matter in question relating to Buyer, the actual knowledge
of such matter by any of Jens Teagan and Pete Bazil, in each case after (and
assuming) reasonable inquiry.

 

“Knowledge of Seller,” “Seller’s Knowledge,” and phrases of similar import mean,
with respect to any matter in question relating to Seller or the ITO Business,
the actual knowledge of such matter by any of Cynthia Boucher, Jeffrey Edelman,
Rick Gaisser, George Maroulakos and Gerald Tywoniuk, in each case after (and
assuming) reasonable inquiry it being understood that, for purposes of Section
3.16, “reasonable inquiry” does not require environmental testing or sampling of
any kind.

 

“Law” means any supranational, federal, state, country, provincial, local or
foreign statute, law, ordinance, regulation, directive, rule, code or rule of
common law.

 

“Liability” means any indebtedness, obligation and other liability (whether
absolute, accrued, matured, contingent (or based upon any contingency), known or
unknown, fixed or otherwise, or whether due or to become due), including, any
fine, penalty, judgment, award or settlement respecting any judicial,
administrative or arbitration proceeding, damage, loss, claim or demand with
respect to any Law.

 

“Lenders” means Wells Fargo Bank, N.A. and the other lenders party to the Credit
Agreement.

 

“License” means any franchise, approval, permit, order, authorization, consent,
license, registration or filing, certificate, variance and any other similar
right obtained from or filed with any Governmental Authority.

 

“Losses” (and “Loss” in the singular) means all damages, losses, Actions,
liabilities, demands, charges, suits, penalties, costs and expenses (including
reasonable attorneys’ fees and expenses and reasonable out-of-pocket costs of
investigating, preparing or defending any such claim).

 

75

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means any event, change, effect or development that,
either individually or in the aggregate with all other events, changes, effects
or developments, (x) has had, or would be reasonably expected to have, a
material adverse effect on the financial condition, assets, or results of
operations of the ITO Business, taken as a whole or (y) has, or would be
reasonably expected to, materially impair the ability of Seller to consummate
the Transaction; provided, however, that, for purposes of clause (x) above, no
events, changes, effects or developments directly or indirectly resulting from
or arising out of the following shall be considered in determining whether a
Material Adverse Effect has occurred or would be reasonably expected to occur:
(i) conditions in the United States or foreign economies or securities or
financial markets in general (so long as the foregoing do not adversely affect
the ITO Business in a materially disproportionate manner relative to the other
participants in the industry in which the ITO Business participates); (ii)
conditions affecting the industry in which the ITO Business participates (so
long as the foregoing do not adversely affect the ITO Business in a materially
disproportionate manner relative to the other participants in the industry in
which the ITO Business participates); (iii) earthquakes or other natural
disasters, hostilities, acts of war, sabotage or terrorism or military actions
or any escalation or material worsening of any such hostilities, acts of war,
sabotage or terrorism or military actions (so long as the foregoing do not
adversely affect the ITO Business in a materially disproportionate manner
relative to the other participants in the industry in which the ITO Business
participates); (iv) the announcement or performance of this Agreement, except,
in each case, to the extent such events, changes, effects or developments arise
out of (x) material breaches by Seller of its contractual obligations hereunder
or (y) material breaches by Seller of its contractual obligations under other
Contracts to which it is a party which arise out of the performance by Seller of
this Agreement; (v) any action taken or not taken by Seller either required or
contemplated to be taken or not taken, as applicable, by (A) the terms of this
Agreement or (B) with the prior written consent of Buyer, except, in the case of
clause (v)(A) above, to the extent such events, changes, effects or developments
arise out of (x) material breaches by Seller of its contractual obligations
hereunder or (y) material breaches by Seller of its contractual obligations
under other Contracts to which it is a party which arise out of the performance
by Seller of this Agreement; (vi) changes in applicable Laws (so long as the
foregoing do not materially disproportionately affect the ITO Business relative
to the other participants in the industry in which the ITO Business
participates); or (vii) any failure, in and of itself, by Seller to meet
internal projections or forecasts or revenue or earnings predictions with
respect to the ITO Business for any period ending on or after the date of this
Agreement (it being understood that the exception set forth in this clause (vii)
shall not prevent or otherwise affect a determination that the underlying cause
of any failure referred to in this clause (vii) (if not otherwise falling within
any of the exceptions set forth in this proviso) is a Material Adverse Effect).

 

“Material Contract” means any Purchased Contract, except those Purchased
Contracts set forth on Appendix I, the Real Property Leases and the Contracts
listed on Schedule 5.5(a).  Those Purchased Contracts that are Purchased
Contracts by operation of Section 1.1(c)(v) shall be deemed “Material Contracts”
only for purposes of representations and warranties made as of the Closing Date.

 

“Monthly Recurring Revenue” means for a particular month, (a) with respect to
Article X and Section 1.6(a)(i), the sum of monthly services revenue generated
by Buyer or any of its Affiliates from an Existing Customer pursuant to the
terms of the applicable Customer

 

76

--------------------------------------------------------------------------------


 

Contract(s) associated with such Existing Customer, (b) with respect to Section
1.6(a)(ii), the sum of monthly services revenue generated by Buyer or any of its
Affiliates pursuant to a direct written Contract between Seller or any of its
Affiliates, on the one hand, and Buyer or any of its Affiliates, on the other
hand, for the purchase of such services, (c) with respect to Section
1.6(a)(iii), the sum of monthly recurring charges due to Buyer or any of its
Affiliates under the MSRA (and in each of (a), (b) and (c) above, such revenue
or charges, as the case may be, as determined and recognized in accordance with
GAAP consistently applied with the past practices of Seller). Monthly Recurring
Revenue shall (i) include revenue generated in the applicable month from an
Existing Customer even if such Existing Customer has given a notification of
future cancellation, (ii) include deferred revenue previously recorded by the
Buyer now recognized in that particular month, (iii) exclude revenue to be
recorded in future months for future services for an Existing Customer that has
signed a contract in that month for service expansion in the future (unless
revenue is realized in that month), (iv) exclude revenue related to set-up fees,
project work not contracted to extend through the remaining months of the
contract or work that is short term in nature, (v) exclude non-recurring revenue
and service credit adjustments, and (vi) exclude any payments made by Seller or
any of its Affiliates to Buyer or any of its Affiliates under the Transition
Services Agreement.  Calculations of Monthly Recurring Revenue shall be
consistent with the example calculation set forth in Annex V hereto.

 

“Ordinary Course of Business” means, except with respect to Purchased Contracts
noted below, the ordinary course of business of the ITO Business consistent with
its past practice.  With respect to Purchased Contracts, “Ordinary Course of
Business” includes entry into purchase orders, change orders, statements of work
and similar documents or modifications (other than those purchase orders, change
orders, statements of work and similar documents or modifications that have
revenue equal to or greater than $250,000 on an annual basis (“Material
Orders”), in which case such purchase orders, change orders, statements of work
and similar documents or modifications shall be deemed, for purposes of this
Agreement, not to be in the Ordinary Course of Business) entered into under
existing service agreements, except for those changes (irrespective of whether
such changes are also Material Orders) that alter or include additional or
different terms and conditions to a master services agreement other than
extensions of the term thereunder or such changes as required by Law.

 

“Organizational Documents” means, with respect to any Person (other than an
individual), the articles or certificate of incorporation, bylaws, certificate
of formation, limited liability company operating agreement, or other similar
organizational documents of such Person.

 

“Other Business Intellectual Property” means the Other Business Licensed
Intellectual Property and the Other Business Owned Intellectual Property.

 

“Other Business Licensed Intellectual Property” means Intellectual Property used
in connection with the ITO Business that is licensed to Seller or any of its
Affiliates by any Person and that is not Purchased Licensed Intellectual
Property, Business Excluded Intellectual Property or Customer Intellectual
Property.

 

“Other Business Owned Intellectual Property” means Intellectual Property that is
owned by Seller or any of its Affiliates and used in connection with the ITO
Business and that is not

 

77

--------------------------------------------------------------------------------


 

Purchased Business Owned Intellectual Property, Business Excluded Intellectual
Property or Customer Intellectual Property.

 

“Outside Date” means November 25, 2012.

 

“Permitted Encumbrances” means (i) Encumbrances arising pursuant to any
Indebtedness of Seller that will be released effective as of the Closing; (ii)
statutory encumbrances incurred or deposits made in the Ordinary Course of
Business in connection with workers compensation, employment insurance and other
social security legislation (and for which there are adequate accruals or
reserves specifically set forth on the Applicable Balance Sheet); (iii)
Encumbrances for current Taxes not yet due and payable or which are being
contested in good faith and, as a result thereof, are not currently payable
(and, in either case, for which there are adequate accruals or reserves
specifically set forth on the Applicable Balance Sheet); (iv) builder, mechanic,
warehousemen, materialmen, contractor, workmen, repairmen, carrier or other
similar Encumbrances arising and continuing in the Ordinary Course of Business
for obligations that are not yet due and payable (and for which there are
adequate accruals or reserves specifically set forth on the Applicable Balance
Sheet); (v) Encumbrances securing rental payments under capital lease
arrangements of Seller, provided that such Encumbrances will be released
effective as of the Closing; (vi) Encumbrances (and the affected assets or
properties) specifically disclosed in the notes to the Applicable Balance Sheet;
(vii) as to any parcel of Real Property, (x) all matters of record prior to the
date hereof (excluding, however, any mortgage, deed to secure debt, deed of
trust, security agreement, judgment lien or statutory claim of lien or any other
title exception or defect that is monetary in nature, other than those in favor
of Buyer) and (y) any other easement, encroachment, encumbrance or other
condition on such Real Property that does not adversely affect in any material
respect, either individually or in the aggregate, the use or occupancy of such
Real Property as currently used by Seller in the Ordinary Course of Business or
render title thereto uninsurable; (viii) as to any Intellectual Property of
Seller relating to the ITO Business, customary customer license rights under
Customer Contracts; and (ix) Encumbrances as of the date hereof set forth on
Schedule 1.5.

 

“Person” means any individual, general or limited partnership, firm,
corporation, limited liability company, association, trust, joint venture,
unincorporated organization or other entity or Governmental Authority, and
including any successor, by merger or otherwise, of any of the foregoing.

 

“Pre-Closing Tax Period” means any Tax period ending on or before the Closing.

 

“Purchased Business Intellectual Property” means the Purchased Business Owned
Intellectual Property and the Purchased Business Licensed Intellectual Property.

 

“Purchased Business Licensed Intellectual Property” means Intellectual Property
used primarily with the ITO Business that is licensed to Seller or any of its
Affiliates by any Person, as set forth on Schedule 1.1(f). The Purchased
Business Licensed Intellectual Property shall not include any Customer
Intellectual Property.

 

“Purchased Business Owned Intellectual Property” means Intellectual Property
that is owned by Seller or any of its Affiliates and used primarily with the ITO
Business, as set forth on

 

78

--------------------------------------------------------------------------------


 

Schedule 1.1(f). The Purchased Business Owned Intellectual Property shall not
include any Customer Intellectual Property.

 

“Real Property Lease Transfer Documents” shall mean transfer documents in
appropriate form for recordation with the applicable Governmental Authorities,
in order to effectuate the Real Property Lease related transactions contemplated
by Article I, which are mutually satisfactory to the parties.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, or disposing of a Hazardous
Substance into the environment.

 

“Remedial Action” means all actions taken to (i) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate or in any other way address Hazardous
Substances in the indoor or outdoor environment; (ii) prevent or minimize a
Release of Hazardous Substances so they do not migrate or endanger or threaten
to endanger public health or welfare or the indoor or outdoor environment; (iii)
perform pre-remedial studies and investigations and post-remedial operation and
maintenance activities; (iv) comply with or address violations of Environmental
Laws; or (v) any other actions required by any Environmental Law or Governmental
Authority.

 

“Representatives” means, with respect to a Person, such Person’s Affiliates, and
such Person’s and such Person’s Affiliates respective officers, directors,
employees, accountants, counsel, advisors, agents, and representatives.

 

“Seller Names and Marks” means the name “CIBER” together with all variations and
acronyms thereof and all trade names, trademarks, service marks, brands, logos,
emblems, identifying symbols, and Internet domain names related thereto or
containing, incorporating, associated with, or comprising any of the foregoing,
including any transliterations thereof or any name or mark confusingly similar
thereto.

 

“Selling Subsidiaries” means the subsidiaries of Seller listed on Schedule I.2
hereto.

 

“Selling Subsidiary Assets” means those Purchased Assets owned or held for use
by a Selling Subsidiary.

 

“Selling Subsidiary Acquisition Agreements” means definitive transfer agreements
relating to the transfer to Buyer or an Affiliate of Buyer of the portion of the
ITO Business held or operated by the Selling Subsidiaries, (i) in the form of
Exhibit D1 and Exhibit D2, (ii) in substantially the form of Exhibit D3, and
(iii) with respect to Exhibit D4, in a form to be agreed to by the parties prior
to Closing.

 

“Severance Deduction” means the Final Severance Amount, up to a maximum of One
Million Five Hundred Thousand Dollars ($1,500,000).

 

“Software” means any and all (i) computer programs, including any and all
software implementations of algorithms, models and methodologies, whether in
source code or object code; (ii) databases and compilations, including any and
all data and collections of data, whether machine readable or otherwise; (iii)
descriptions, flow-charts and other work product used to

 

79

--------------------------------------------------------------------------------


 

design, plan, organize and develop any of the foregoing, screens, user
interfaces, report formats, firmware, development tools, templates, menus,
buttons and icons; (iv) all documentation, including user manuals and other
training documentation related to any of the foregoing; and (v) any of the
foregoing that is installed on Hardware, in any and all forms and media, whether
recorded on paper, magnetic media or other electronic or non-electronic media.

 

“Special Indemnification Deductible” means with respect to a particular Customer
Contract, (a) for Customer Contracts with a Monthly Recurring Revenue as of the
Closing Date of less than or equal to $25,000: $600,000; (b) for Customer
Contracts with a Monthly Recurring Revenue as of the Closing Date between
$25,001 and $50,000: $1,200,000; (c) for Customer Contracts with a Monthly
Recurring Revenue as of the Closing Date between $50,001 and $100,000:
$2,400,000; and (d) for Customer Contracts with a Monthly Recurring Revenue as
of the Closing Date of more than $100,000: an amount equal to two (2) multiplied
by the Annual Recurring Revenue with respect to such Customer Contract.  For
purposes of this definition, “Annual Recurring Revenue” shall mean the Monthly
Recurring Revenue of a particular Customer Contract as of the Closing Date
multiplied by twelve (12).

 

“Special Indemnification Survival Period” means, with respect to a particular
Customer Contract, the period beginning on the Closing Date and ending on the
earlier of:  (i) the expiration of the then current term (as of the Closing
Date) and any applicable periods of continuing post-contract service obligations
such as transition assistance of such Customer Contract that exist as of the
Closing Date; (ii) the replacement of such Customer Contract by a new contract
between Buyer and the applicable Existing Customer or an Affiliate thereof; or
(iii) the execution by Buyer and the applicable Existing Customer or an
Affiliate thereof of any amendment (other than changes to entity names, notice
addresses, or similar administrative changes) with respect to the applicable
Customer Contract.

 

“Straddle Period” means any Tax period that begins before the Closing and ends
after the Closing.

 

“Subcontract” means a subcontract to be entered as of the Closing between Buyer
(or an Affiliate thereof) and CIBER Europe Limited in a form mutually agreed by
the parties whereby CIBER Europe Limited shall subcontract to Buyer (or an
Affiliate thereof) the performance of CIBER Europe Limited’s obligations under
that certain International SAP Managed Services Contract dated as of May 11,
2009 between Marks and Spencer PLC and CIBER Europe Limited.

 

“Subsidiary” means, with respect to any Person, any entity of which (i)
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
or (ii) 50% or more of the equity interests are at the time directly or
indirectly owned by such Person. For purposes of this Agreement, the
Subsidiaries of Seller shall be deemed to include only those Subsidiaries which
have right, title and interest in or to the Purchased Assets or otherwise
participate in the ITO Business.

 

“Tax” means any federal, state, local or foreign income, gross receipts, sales,
value added, stamp duty, stamp duty land, national insurance contribution, use,
ad valorem, employment, severance, transfer, gains, profits, excise, franchise,
property, capital stock, premium, minimum and alternative minimum or other
taxes, fees, levies, duties, assessments or charges of any kind

 

80

--------------------------------------------------------------------------------


 

or nature whatsoever imposed by any Governmental Authority (whether payable
directly or by withholding), together with any interest, penalties (civil or
criminal), additions to, or additional amounts imposed by, any Governmental
Authority with respect thereto, and any expenses incurred in connection with the
determination, settlement or litigation of any Liability therefore.

 

“Tax Accountant” means an accounting firm of international reputation mutually
agreeable to Buyer and Seller.

 

“Tax Return” means a report, return or other information required to be supplied
to a Governmental Authority with respect to any Tax.

 

“Transaction” means the transactions contemplated hereby and by the Transaction
Agreements.

 

“Transaction Agreements” means (i) the Real Property Lease Transfer Documents,
(ii) the Transition Services Agreement, (iii) the Bill of Sale and Assignment
and Assumption Agreement, (iv) the Selling Subsidiary Acquisition Agreements,
(v) the Subcontract and (vi) any other agreement, document, certificate or
instrument executed and delivered by a party in connection with the transactions
contemplated by this Agreement (including any certificates delivered by a party
pursuant to Article II or Article VIII of this Agreement).

 

“Transition Services Agreement” means that Transition Services Agreement, dated
as of the Closing Date, between Buyer and Seller, in a form to be agreed to by
the parties prior to Closing.

 

“Vendor Contracts” means those Contracts with third-party vendors set forth on
Schedule 1.1(c)(iv).

 

2.             Certain Additional Definitions.  For all purposes of and under
this Agreement, the following terms shall have the respective meanings ascribed
thereto in the respective sections of this Agreement set forth opposite each
such term below:

 

Term

 

Section

 

 

 

 

 

Agreement

 

Preamble

 

Allocation Schedule

 

1.7

 

Alternative Arrangements

 

9.4(b)

 

Applicable Balance Sheet

 

3.5(a)

 

Applicable Courts

 

12.13

 

Assumed Liabilities

 

1.3

 

Balance Sheet Date

 

3.6

 

Basket

 

9.2(c)(i)

 

Books and Records

 

1.1(g)

 

Business Employee

 

3.10(d)

 

Buyer

 

Preamble

 

Buyer Indemnified Parties

 

9.2(a)

 

Buyer Services Proposal

 

6.13(b)(iii)

 

 

81

--------------------------------------------------------------------------------


 

Cap

 

9.2(c)(i)

 

Claim Notice

 

9.3(a)

 

Claims-Specific Threshold

 

9.2(c)(i)

 

Closing

 

2.1

 

Closing Date

 

2.1

 

Closing Date Purchase Price

 

1.5(b)

 

Closing Financial Statements

 

8.2(f)

 

Continuing Employees

 

6.3(a)

 

Covered Providers

 

6.13(a)(iii)

 

Customer Information

 

3.9(i)

 

Customer Contracts

 

1.1(c)

 

Disclosure Schedules

 

Article III

 

Disputed Item

 

1.1(c)

 

Employee Contracts

 

1.6(b)

 

Employee Pension Benefit Plan

 

3.11(a)

 

Employee Welfare Benefit Plan

 

3.11(a)

 

Estimated Severance Amount

 

5.7(b)(i)

 

Excluded Assets

 

1.2

 

Excluded Contracts

 

1.2(d)

 

Excluded Liabilities

 

1.4

 

Existing Customers

 

1.6(a)

 

Export Control Laws

 

3.15(b)

 

Final Earn-Out Determination Report

 

1.6(c), (d)(viii)

 

Final Severance Amount

 

5.7(b)(ii)

 

Financial Statements

 

3.5(a)

 

Indemnified Party

 

9.3(a)

 

Indemnifying Party

 

9.3(a)

 

Indemnity Examples

 

9.2(d)

 

Independent Accountant

 

1.6(b)(ii)

 

Insurance Policies

 

3.17

 

IT Systems

 

Annex I

 

ITO Business

 

Recitals

 

Limited Updated Schedules

 

2.2(g)

 

Material Concession

 

5.5(b)

 

Material Licenses

 

3.15(e)

 

Materials

 

6.5

 

Monthly Unaudited Financial Statements

 

3.5(a)

 

MSRA

 

1.6(a)

 

Non-Continuing Employees

 

5.7(a)

 

Objection Notice

 

1.6(b)

 

Other Provider

 

6.13(a)(v)

 

Patents

 

Annex I

 

Physical Purchased Assets

 

1.1

 

Plans

 

3.11(a)

 

Privacy Policies

 

3.9(i)

 

Proposed Earn-Out Determination Report

 

1.6(a)

 

 

82

--------------------------------------------------------------------------------


 

Prospective Customers

 

5.1(a)(v)

 

Purchase Price

 

1.5(b)

 

Purchased Assets

 

1.1

 

Purchased Contracts

 

1.1(c)

 

Real Property

 

3.13(b)

 

Real Property Lease

 

3.13(b)

 

Remaining Customer

 

6.13(a)(i)

 

Restricted Services

 

6.13(a)(vi)

 

Restrictive Period

 

6.13(b)

 

Review Period

 

1.6(b)

 

Schedule

 

Article III

 

Section 409A

 

3.11(e)

 

Seller

 

Preamble

 

Seller Indemnified Parties

 

9.2(b)

 

Special Losses

 

10.1

 

Specified Laws

 

3.15(c)

 

Subsequent Monthly Financial Statements

 

5.9

 

Suit

 

3.9(b)

 

Tax Audit

 

7.3(a)

 

Tax Indemnified Person

 

7.3(a)

 

Tax Items

 

7.3(c)

 

Third Party Claim

 

9.3(a)

 

Transfer Taxes

 

7.4

 

Unaudited Financial Statements

 

3.5(a)

 

Unrestricted Services

 

6.13(a)(ii)

 

WARN Act

 

5.7(b)

 

 

83

--------------------------------------------------------------------------------


 

ANNEX II

 

EARN-OUT CALCULATION

 

Total Monthly Recurring Revenue,
as of December 31, 2013,

 

Earn-Out Amount

 

$6,000,000 – 6,500,000

 

$

4,000,000

 

$6,500,001 – 7,000,000

 

$

5,000,000

 

$7,000,001 – 7,500,000

 

$

6,000,000

 

$7,500,001 – 8,000,000

 

$

7,000,000

 

$8,000,001 – 8,500,000

 

$

8,000,000

 

$8,500,001 – 9,000,000

 

$

9,000,000

 

$9,000,001 – 9,500,000

 

$

10,000,000

 

$9,500,001 – 10,000,000

 

$

11,000,000

 

$10,000,001 – 10,500,000

 

$

12,000,000

 

$10,500,001 and up

 

$

13,000,000

 

 

84

--------------------------------------------------------------------------------


 

ANNEX III

 

COVENANTS

 

Pre-Closing:

 

·                                          Section 5.1

·                                          Section 5.2

·                                          Section 5.4

·                                          Section 5.5

·                                          Section 5.6

·                                          Section 5.7

·                                          Section 5.8

·                                          Section 5.9

·                                          Section 5.10

·                                          Section 5.11

·                                          Section 5.12

·                                          Section 5.13

 

Post-Closing/Ongoing:

 

·                                          Section 1.6

·                                          Section 6.1

·                                          Section 6.2

·                                          Section 6.3

·                                          Section 6.4

·                                          Section 6.5

·                                          Section 6.6

·                                          Section 6.7

·                                          Section 6.8

·                                          Section 6.9

·                                          Section 6.10

·                                          Section 6.11

·                                          Article VII

 

85

--------------------------------------------------------------------------------


 

ANNEX IV

 

INDEMNITY EXAMPLES(1)

 

Example

 

Six months after the Closing Date, Buyer makes a claim against Seller for a
breach of its representations and warranties made in each of Sections 3.3 (No
Violation; Third Party Consents), 3.6 (Undisclosed Liabilities) and 3.7 (Absence
of Material Adverse Effect and Certain Changes).

 

1.              Buyer makes a claim for indemnification with respect to Section
3.3(b) for Losses in the aggregate amount of $12,000, based principally on the
allegation that Seller failed to disclose two Material Contracts, the first of
which terminated as a result of the Transaction and the second of which resulted
in a breach that requires Buyer to pay liquidated damages. Specifically, Buyer’s
alleged Loss of $12,000 is aggregated from three related Actions pursuant to
which Seller’s breach of Section 3.3(b) caused Buyer to suffer Losses of (i)
$4,000 related to reasonable attorneys’ fees incurred in connection with Buyer’s
efforts to enforce the terminated contract, (ii) $5,000 related to expenses
incurred in securing a contract with a different party to replace the terminated
contract, and (iii) $3,000 related to the liquidated damages payment made by
Buyer under the terms of the separate contract which was breached.

 

2.              Buyer makes a claim for indemnification with respect to Section
3.6 for Losses in the amount of $99,000 based on the allegation that Seller
failed to disclose a liability assumed by Buyer that was required to be reserved
against and described on the Applicable Balance Sheet, which Buyer now has to
satisfy with a third party within 10 days or risk being in default.(2)

 

3.              Buyer makes a claim for indemnification with respect to Section
3.7 for Losses in the amount of $9,000 based on the allegation that Seller
failed to disclose the transfer to a third party of a license under the
Purchased Business Intellectual Property, which $9,000 amount reflects the cost
incurred by Buyer to replace the services provided under the transferred
license.

 

Buyer may assert a claim for indemnification for total Losses in the amount of
$111,000, representing Buyer’s (i) $12,000 Loss as a result of Seller’s breach
of Section 3.3(b) and (ii) $99,000 Loss as a result of Seller’s breach of
Section 3.6. Each of the $12,000 Loss (due to the

 

--------------------------------------------------------------------------------

(1) The purpose of this Annex IV and the example are to guide a potential trier
of fact with respect to analyzing the Claims-Specific Threshold and the Basket
contained in Article IX and an application of the “materiality scrape” provided
in Section 9.2(d)).

(2) In the event the liability referenced herein was not assumed by Buyer, it
would constitute an Excluded Liability and Buyer’s ability to recover any Losses
with respect to this claim would not be subject to the Claims-Specific
Threshold, Basket or Cap.

 

86

--------------------------------------------------------------------------------


 

ability of Buyer to aggregate the Losses of $4,000, $5,000 and $3,000 resulting
from related Actions) and $99,000 Loss exceed the Claims-Specific Threshold. In
the aggregate, these Losses also exceed the Basket.  Buyer may not assert a
claim for indemnification for Losses related to Seller’s breach of Section
3.7(f) because the Loss of $9,000 does not exceed the Claims-Specific Threshold
and, as a result, cannot be counted towards the Basket or further towards the
Cap.

 

Assuming Buyer and Seller are unable to mutually resolve Buyer’s claims for
indemnification, litigation ensues.

 

The trier of fact, when making his assessment as to the existence of a breach or
the amount of Losses suffered by Buyer shall take into account Section 9.2(d) of
the Agreement and disregard any Material Adverse Effect and materiality
qualifications contained in Sections 3.3(b), 3.6 and 3.7(f) as follows:

 

3.3       No Violation; Third Party Consents.  Except as set forth on Schedule
3.3 and Section 3.4, the execution and delivery by Seller of this Agreement and
the Transaction Agreements to which Seller and each of the Selling Subsidiaries
is a party, the performance by Seller and each of the Selling Subsidiaries of
their obligations hereunder and thereunder, as applicable, and the consummation
by Seller and each of the Selling Subsidiaries of the Transaction, will not
conflict with, contravene or violate, result in a breach of, constitute a
default (with or without notice or lapse of time, or both) under, or give rise
to any right of termination, amendment, acceleration or cancellation under, the
terms and provisions of (a) Seller or any of the Selling Subsidiaries’
Organizational Documents, (b) any Material Contract, (c) any Law applicable to
the ITO Business or any Governmental Order issued by a Governmental Authority by
which Seller or any of the Selling Subsidiaries are bound or obligated, (d)
result in the creation or imposition of any Encumbrances (other than Permitted
Encumbrances) on any assets or properties of Seller and the Selling Subsidiaries
(including the Purchased Assets) relatedmaterial to the ITO Business, or (e)
except as set forth on Schedule 3.3(e), require a consent, waiver, approval,
order or authorization of, or registration, qualification, designation,
declaration or filing with respect to the transfer of the Purchased Assets;
except, in the case of clauses (b) and (c) of this Section 3.3, as would not
have a Material Adverse Effect.

 

3.6       Undisclosed Liabilities.  Except as set forth on Schedule 3.6, Seller
and its Affiliates do not have any Liabilities related to the ITO Business that
would have been required to be reflected in, reserved against or otherwise
described on the Applicable Balance Sheet or in the notes thereto, and were not
so reflected, reserved against or described, other than (i) those incurred in
the Ordinary Course of Business since the date of the Applicable Balance Sheet
(the “Balance Sheet Date”) that have not arisen from any breach of contract,
breach of warranty, tort, infringement claim, violation of applicable Law, or
any Action and (ii) those that would not, individually or in the aggregate, have
or reasonably be expected to have a Material Adverse Effect.

 

3.7       Absence of Material Adverse Effect and Certain Events.  Except as set
forth on Schedule 3.7, since June 30, 2011, (i) the ITO Business has been
conducted in the Ordinary Course of Business and (ii) there has not been:

 

(f)               any transfer or grant of any material rights or material
licenses under, or entrance into any settlement regarding the breach or
infringement of, any Purchased Business Intellectual Property, or any material
modification of any existing rights with respect thereto;

 

87

--------------------------------------------------------------------------------


 

After considering Buyer’s claims and reading out any Material Adverse Effect or
materiality qualifiers in each of Sections 3.3(b), 3.6 and 3.7(f), since Buyer’s
claim, after taking into account the Claims-Specific Threshold, exceed the
Basket, Buyer shall be entitled to seek to recover damages for all Losses
irrespective of the Basket, but subject to the terms and conditions of the
Agreement and applicable law.(3)

 

--------------------------------------------------------------------------------

(3) For the avoidance of doubt, assuming in this example that Buyer is
successful in its claims for Losses in excess of the Basket, Buyer’s right to
seek indemnification for future Actions against Seller after giving effect to
the example above shall (i) not be subject to the Basket and (ii) remain subject
to the Claims-Specific Threshold.

 

88

--------------------------------------------------------------------------------


 

ANNEX V

 

SAMPLE MONTHLY RECURRING REVENUE CALCULATION

 

Total revenue from                     attributable to the ITO Business for June
2012 was $                . In order to determine Monthly Recurring Revenue, the
following revenue elements (included in the $               ) are deducted as
they do not meet the definition:

 

(1)                                 Product sales of $             , captured by
unique project codes within PeopleSoft and booked to the product revenue account
within the income statement; and

(2)                                 Non recurring revenue of $           ,
captured by unique project codes within PeopleSoft that have been manually
identified to be short term or project oriented in nature (i.e. revenue that is
not charged for each month of the remainder of the term of the relevant purchase
order, change order, statement of work or similar contract).

 

Finally, a manual review of the remaining client project codes within PeopleSoft
is undertaken for other adjustments required by the definition of Monthly
Recurring Revenue, which in the case of June 2012 totaled $             . This
adjustment amount could be positive or negative. For example, a service credit
reducing revenue in the month would need to be added back to revenue in order to
determine Monthly Recurring Revenue.

 

Therefore, Monthly Recurring Revenue for                            in June 2012
is $              ($              -$              - $              +/-
$             ).

 

89

--------------------------------------------------------------------------------